--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 30, 2020, by and among ETAILZ INC., a Washington
corporation (the “Borrower”), TRANS WORLD ENTERTAINMENT CORPORATION, a New York
corporation (the “Parent”), the Lenders party hereto, and ENCINA BUSINESS
CREDIT, LLC, as agent for the Lenders (in such capacity, the “Agent”). 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement, as defined below.


RECITALS


WHEREAS, the Borrower, the Lenders and Agent are parties to that certain credit
facility provided by the Agent and the Lenders to the Borrower pursuant to that
certain Loan and Security Agreement, dated as of February 20, 2020 (as amended,
modified, supplemented, extended, renewed, restated, or replaced from time to
time, the “Loan Agreement”);


WHEREAS the Borrower has requested that the Agent and Lenders modify the Loan
Agreement to permit the incurrence of certain subordinated debt, and the Agent
and the Lenders are willing to provide the proposed modification, subject to the
terms and conditions set forth herein; and


NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by the Borrower, the Agent, and the Lenders from a
continuing relationship under the Loan Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Agent and the Lenders hereby agree as follows:



1.
Amendment to Loan Agreement.  The Loan Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined
text) as set forth in the pages of the Credit Agreement attached as Exhibit A
hereto.

 

2.
Perfection Certificate.  Attached hereto as Exhibit B is an updated Perfection
Certificate.

 

3.
Schedules.  Schedules 7.18 and 7.30 of the Loan Agreement are hereby replaced in
their entirety with Schedules 7.18 and 7.29, respectively, attached hereto as
Exhibit C.

 

4.
Joinder of Parent.  The Parent elects to join as a party to the Loan Agreement,
effective as of the date hereof, and the Parent shall comply with each of the
covenants set forth in the Loan Agreement that are applicable to it.

 

5.
Representations and Warranties.  Each of the Parent and the Borrower hereby
represents and warrants that, after giving effect to this Amendment (including,
without limitation, the joinder of the Parent to the Loan Agreement): (i) no
Default or Event of Default exists under the Loan Agreement or any other Loan
Document, (ii) each of the Parent and the Borrower has the full power and
authority to execute, deliver, and perform its respective obligations under, the
Loan Agreement and the other Loan Documents, as amended by this Amendment and
the amendments to the other Loan Documents, and (iii) the representations and
warranties contained or referred to in Section 7 of the Loan Agreement and the
other Loan Documents are true and accurate in all material respects as of the
date of this Amendment (or, to the extent any such representations or warranties
are expressly made solely as of an earlier date, such representations and
warranties are true and correct as of such earlier date).

 

--------------------------------------------------------------------------------

6.
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent have been fulfilled to the satisfaction of
the Agent (or waived by Agent):

 


6.1.
The Agent shall have received counterparts of this Amendment duly executed by
the Borrower, the Agent and the Lenders.

 


6.2.
The Agent shall have received each of the following agreements, duly executed by
each of the parties thereto:

 


6.2.1.
the Alimco Subordinated Debt Documents, certified as true and complete by the
Borrower;

 


6.2.2.
the Alimco Subordinated Debt Subordination Agreement; and

 


6.2.3.
the Parent Guaranty made by Parent in favor of Agent.

 


6.3.
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken.

 


6.4.
Payment of all reasonable costs and expenses (including, without limitation, the
reasonable costs and expenses of Agent’s counsel) incurred by Agent in
connection with the preparation of this Amendment.

 

7.
Release.  In consideration of the agreements of the Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parent, the Borrower and each
Loan Party Obligor hereby releases and forever discharges the Agent and each
Lender and their respective directors, officers, employees, agents, attorneys,
affiliates, subsidiaries, successors and assigns from any and all liabilities,
obligations, actions, contracts, claims, causes of action, damages, demands,
costs and expenses whatsoever (collectively “Claims”), of every kind and nature,
however evidenced or created, whether known or unknown, directly arising out of,
connected with or related to the Loan Agreement (as amended hereby) or any other
Loan Document, or any act, event or transaction related or attendant thereto,
other than Claims arising out of fraud or willful misconduct, arising prior to
or on the date hereof, including, but not limited to, any Claims involving the
extension of credit under the Loan Agreement or the other Loan Documents, as
each may be amended, the Obligations incurred by the Parent, the Borrower or any
Loan Party Obligor or any other transactions evidenced by or related to the Loan
Agreement or any of the other Loan Documents

 

8.
Miscellaneous.

 


8.1.
This Amendment shall be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed therein
without regard to conflict of law principles.  Further, the law of the State of
New York shall apply to all disputes or controversies arising out of or
connected to or with this Amendment without regard to conflict of law
principles. All parts of the Loan Agreement not affected by this Amendment are
hereby ratified and affirmed in all respects, provided that if any provision of
the Loan Agreement shall conflict or be inconsistent with this Amendment, the
terms of this Amendment shall supersede and prevail. Upon the execution of this
Amendment, unless expressly indicated otherwise, all references to the Loan
Agreement in that document, or in any related document, shall mean the Loan
Agreement as amended by this Amendment. Except as expressly provided in this
Amendment, the execution and delivery of this Amendment does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of the Loan Agreement, and,
except as specifically provided in this Amendment, the Loan Agreement shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


8.2.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Amendment
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower, the Parent, the Agent and the Lenders,
in accordance with the Loan Agreement, has caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date set
forth in the preamble on page one of this Amendment.
 

 
BORROWER:
     
ETAILZ INC.
       
By:  /s/ Kunal Chopra
 
Name:
Kunal Chopra
 
Title:
Chief Executive Officer
       
PARENT:
     
TRANS WORLD ENTERTAINMENT CORPORATION
       
By:  /s/ Edwin Sapienza
 
Name:
Edwin Sapienza
 
Title:
Chief Financial Officer



[Signature Page to Amendment No. 1 to Loan and Security Agreement]



--------------------------------------------------------------------------------



AGENT:
     
ENCINA BUSINESS CREDIT, LLC
       
By:  /s/ Daniel Ross
 
Name:
Daniel Ross
 
Title:
Authorized Signatory
       
LENDER:
     
ENCINA BUSINESS CREDIT SPV, LLC
       
By:  /s/ Daniel Ross
 
Name:
Daniel Ross
 
Title:
Authorized Signatory



[Signature Page to Amendment No. 1 to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


See Attached Composite Loan and Security Agreement



--------------------------------------------------------------------------------

COMPOSITE VERSION
REFLECTING REVISIONS IN AMENDMENT NO. 1
EXECUTION VERSION



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
 
Dated as of February 20, 2020
 
(as amended by Amendment No. 1 dated as of March 30, 2020)
 
by and among
 
 ETAILZ INC.,
 
any other Borrower party hereto from time to time,
as Borrowers,
 
any Loan Party Obligors and Other Obligors party hereto from time to time,
 
the Lenders from time to time party hereto,
 
and
 
ENCINA BUSINESS CREDIT, LLC,
as Agent
          


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
1.
DEFINITIONS
1
         
1.1.
Certain Defined Terms
1
 
1.2.
Accounting Terms and Determinations
23
 
1.3.
Other Definitional Provisions and References
2324
       
2.
LOANS
2425
         
2.1.
Amount of Loans
2425
 
2.2.
Protective Advances; Overadvances
2425
 
2.3.
Notice of Borrowing; Manner of Revolving Loan Borrowing
2526
 
2.4.
Swingline Loans
2627
 
2.5.
Repayments
2728
 
2.6.
Prepayments / Voluntary Termination / Application of Prepayments
2728
 
2.7.
Obligations Unconditional
28
 
2.8.
Reversal of Payments
2829
 
2.9.
Notes
2829
 
2.10.
Defaulting Lenders
29
 
2.11.
Appointment of Borrower Representative
2930
 
2.12.
Joint and Several Liability
3031
       
3.
INTEREST AND FEES; LOAN ACCOUNT
3233
         
3.1.
Interest
3233
 
3.2.
Fees
3233
 
3.3.
Computation of Interest and Fees
3233
 
3.4.
Loan Account; Monthly Accountings
3233
 
3.5.
Further Obligations; Maximum Lawful Rate
33
 
3.6.
Certain Provisions Regarding LIBOR Loans; Replacement of Lenders
3334
       
4.
CONDITIONS PRECEDENT.
3435
         
4.1.
Conditions to Initial Loans
3435
 
4.2.
Conditions to all Loans
35
       
5.
COLLATERAL.
3536
         
5.1.
Grant of Security Interest
3536
 
5.2.
Possessory Collateral
36
 
5.3.
Further Assurances
3637
 
5.4.
UCC Financing Statements
3637
 
5.5.
Releases
3637
       
6.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS
37
         
6.1.
Lock Boxes and Blocked Accounts
37
 
6.2.
Application of Payments
3839
 
6.3.
Notification; Verification
3839
 
6.4.
Power of Attorney
3940
 
6.5.
Disputes
4041
 
6.6.
Invoices
4041
 
6.7.
Inventory
4041



- i-

--------------------------------------------------------------------------------

7.
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.
41
         
7.1.
Existence and Authority
4142
 
7.2.
Names; Trade Names and Styles
4142
 
7.3.
Title to Collateral; Third Party Locations; Permitted Liens
4142
 
7.4.
Accounts, Credit Card Receivables and Chattel Paper
4243
 
7.5.
Electronic Chattel Paper
4243
 
7.6.
Capitalization; Investment Property
43
 
7.7.
Commercial Tort Claims
4445
 
7.8.
Jurisdiction of Organization; Location of Collateral
4445
 
7.9.
Financial Statements and Reports; Solvency
4445
 
7.10.
Tax Returns and Payments; Pension Contributions
4546
 
7.11.
Compliance with Laws; Intellectual Property; Licenses.
4647
 
7.12.
Litigation
4748
 
7.13.
Use of Proceeds
4748
 
7.14.
Insurance
4748
 
7.15.
Financial, Collateral and Other Reporting / Notices
4849
 
7.16.
Litigation Cooperation
5051
 
7.17.
Maintenance of Collateral, Etc
5051
 
7.18.
Material Contracts
5051
 
7.19.
No Default
5051
 
7.20.
No Material Adverse Change
5051
 
7.21.
Full Disclosure
5052
 
7.22.
Sensitive Payments
5152
 
7.23.
Intercompany Subordinated Debt.
5152
 
7.24.
Access to Collateral, Books and Records
5153
 
7.25.
Appraisals
5253
 
7.26.
Lender Meetings
5253
 
7.27.
[Reserved].
5253
 
7.28.
[Reserved].
5253
 
7.29.
Post-Closing Matters
5253
       
8.
NEGATIVE COVENANTS
5253
       
9.
FINANCIAL COVENANT
5558
         
9.1.
Fixed Charge Coverage Ratio / Minimum Excess Availability
5558
       
10.
RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
5559
         
10.1.
Release
5559
 
10.2.
Limitation of Liability
5559
 
10.3.
Indemnity
5559
       
11.
EVENTS OF DEFAULT AND REMEDIES
5660
         
11.1.
Events of Default
5660
 
11.2.
Remedies with Respect to Lending Commitments/Acceleration, Etc.
5863
 
11.3.
Remedies with Respect to Collateral
5963
       
12.
LOAN GUARANTY
6468
         
12.1.
Guaranty
6469
 
12.2.
Guaranty of Payment
6569
 
12.3.
No Discharge or Diminishment of Loan Guaranty.
6569
 
12.4.
Defenses Waived
6570
 
12.5.
Rights of Subrogation
6670
 
12.6.
Reinstatement; Stay of Acceleration
6670



- ii-

--------------------------------------------------------------------------------

 
12.7.
Information
6670
 
12.8.
Termination
6670
 
12.9.
Maximum Liability
6671
 
12.10.
Contribution
6771
 
12.11.
Liability Cumulative
6772
       
13.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.
6772
       
14.
AGENT
7074
         
14.1.
Appointment
7074
 
14.2.
Rights as a Lender
7175
 
14.3.
Duties and Obligations
7175
 
14.4.
Reliance
7176
 
14.5.
Actions through Sub-Agents
7276
 
14.6.
Resignation
7276
 
14.7.
Non-Reliance
7277
 
14.8.
Not Partners or Co-Venturers; Agent as Representative of the Secured Parties
7378
 
14.9.
Credit Bidding
7479
 
14.10.
Certain Collateral Matters
7579
 
14.11.
Restriction on Actions by Lenders
7579
 
14.12.
Expenses
7580
 
14.13.
Notice of Default or Event of Default
7580
 
14.14.
Liability of Agent
7680
       
15.
GENERAL PROVISIONS.
7680
         
15.1.
Notices.
7680
 
15.2.
Severability
7882
 
15.3.
Integration
7882
 
15.4.
Waivers
7882
 
15.5.
Amendments
7883
 
15.6.
Time of Essence
7983
 
15.7.
Expenses, Fee and Costs Reimbursement
7983
 
15.8.
Benefit of Agreement; Assignability
8084
 
15.9.
Assignments
8084
 
15.10.
Participations
8185
 
15.11.
Headings; Construction
8286
 
15.12.
USA PATRIOT Act Notification
8286
 
15.13.
Counterparts; Fax/Email Signatures
8286
 
15.14.
GOVERNING LAW
8286
 
15.15.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS
8287
 
15.16.
Publication
8387
 
15.17.
Confidentiality
8388



- iii-

--------------------------------------------------------------------------------

Annex I
Description of Certain Terms/Applicable Margin
Annex II
Reporting
Annex III
Commitment Schedule
Annex IV
Perfection Certificate
Exhibit A
Form of Notice of Borrowing
Exhibit B
Closing Checklist
Exhibit C
Client User Form
Exhibit D
Authorized Accounts Form
Exhibit E
Form of Account Debtor Notification
Exhibit F
Form of Compliance Certificate
Exhibit G
Form of Assignment and Assumption
Schedule 1
Credit Card Agreements
Schedule 2
Credit Card Processors
Schedule 6.1(b)
Blocked Accounts
Schedule 7.18
Material Contracts
Schedule 7.307.29  Post-Closing Matters



- iv-

--------------------------------------------------------------------------------

Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into on February 20,
2020, by and among   ETAILZ INC., a Washington corporation (“Etailz”, and
together with any other Borrower party hereto from time to time, collectively,
“Borrowers”), any Loan Party Obligor or Other Obligor party hereto from time to
time, as Loan Party Obligors (as defined herein), the Lenders party hereto from
time to time, and ENCINA BUSINESS CREDIT, LLC, as agent for the Lenders (in such
capacity, “Agent”).  The Annexes and Exhibits to this Agreement, as well as the
Perfection Certificate attached to this Agreement, are an integral part of this
Agreement and are incorporated herein by reference.
 
1.            DEFINITIONS.
 
1.1.         Certain Defined Terms.
 
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC:  Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Debtor, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Financing Statement, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights, Money, Payment Intangible,
Proceeds, Secured Party, Securities Accounts, Security Agreement, Supporting
Obligations and Tangible Chattel Paper.
 
As used in this Agreement, the following terms have the following meanings:
 
“ABLSoft” means the electronic and/or internet-based system approved by Agent
for the purpose of making notices, requests, deliveries, communications and for
the other purposes contemplated in this Agreement or otherwise approved by
Agent, whether such system is owned, operated or hosted by Agent, any of its
Affiliates or any other Person.
 
“Accounts Advance Rate” means the percentage set forth in Section 1(b)(iii) of
Annex I.
 
“Advance Rates” means, collectively, the Accounts Advance Rate, the Credit Card
Advance Rate, the Specified Customer Advance Rate, and the Inventory Advance
Rate.
 
“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided that neither Agent, any Lender nor any of
their respective Affiliates shall be deemed an “Affiliate” of Borrowers for any
purposes of this Agreement.  For the purpose of this definition, a “substantial
interest” shall mean the direct or indirect legal or beneficial ownership of
more than ten (10%) percent of any class of equity or similar interest.
 
“Agent” has the meaning set forth in the preamble to this Agreement, and
includes any successor agent appointed in accordance with Section 14.6.
 
“Agent Fee Letter” means that certain fee letter agreement dated as of the
Closing Date between Agent and Borrowers.
 
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, members, managers, attorneys, and agents.
 

--------------------------------------------------------------------------------

“Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, liquidation agents, collection agencies,
auctioneers, environmental engineers or consultants, turnaround consultants, and
other professionals and experts retained by Agent.
 
“Agreement” and “this Agreement” have the meaning set forth in the preamble to
this Agreement.
 
“Alimco Subordinated Debt” means that certain Indebtedness evidenced by the
Alimco Subordinated Loan Agreement and the other Alimco Subordinated Debt
Documents, which Indebtedness has an outstanding principal balance of
$5,224,800.00 as of the Amendment No. 1 Effective Date, after giving effect to
the transactions to occur on or about the Amendment No. 1 Effective Date.
 
“Alimco Subordinated Debt Documents” means the Alimco Subordinated Loan
Agreement and any other documents, instruments or agreements which evidence the
Alimco Subordinated Debt or pursuant to which the Alimco Subordinated Debt was
issued or is governed, in each case as amended, modified, supplemented or
restated from time to time, in accordance with the terms of this Agreement and
the Alimco Subordinated Debt Subordination Agreement.
 
“Alimco Subordinated Debt Subordination Agreement” means (a) that certain
Subordination and Intercreditor Agreement dated as of the Amendment No. 1
Effective Date between Agent, TWEC Loan Collateral Agent, LLC, as agent for the
Alimco Subordinated Lenders, and the Alimco Subordinated Lenders and (b) any
other subordination agreement in form and substance satisfactory to Agent
between Agent and any holder of Alimco Subordinated Debt.
 
“Alimco Subordinated Lenders” means Alimco Re Ltd., Kick-Start III, LLC,
Kick-Start IV, LLC, RJHDC, LLC and any other Person that becomes a holder of
Alimco Subordinated Debt.
 
 “Alimco Subordinated Loan Agreement” means that certain Subordinated Loan and
Security Agreement, dated as of the Amendment No. 1 Effective Date, and issued
by Borrowers in favor of Alimco in an original principal amount equal to
$5,224,800.00, as amended, modified, supplemented or restated from time to time,
in accordance with the terms of this Agreement and the Alimco Subordinated Debt
Subordination Agreement.
 
“Amazon” means Amazon Services LLC.
 
“Amendment No. 1 Effective Date” means March 30, 2020.
 
“Applicable Margin” has the meaning set forth in Section 2 of Annex I.
 
“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, ABLSoft or any other equivalent electronic
service, whether owned, operated or hosted by Agent, any of its Affiliates or
any other Person, that any party is obligated to, or otherwise chooses to,
provide to Agent pursuant to this Agreement or any other Loan Document,
including any financial statement, financial and other report, notice, request,
certificate and other information or material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Agent specifically instructs a Person to deliver
in physical form.
 
“Approved Specified Customer Agreement” means, (i) with respect to Amazon, the
Amazon Services Business Solutions Agreement as in effect on the Closing Date,
or similar standard Amazon agreement approved in writing by Agent in its sole
discretion, from time to time in effect between any Borrower and Amazon or one
of its affiliated contracting parties thereunder, (ii) with respect to Walmart,
the Walmart Marketplace Program Retailer Agreement as in effect on the Closing
Date, or similar standard Walmart agreement, as approved in writing by Agent in
its sole discretion, from time to time in effect between any Borrower and
Walmart or one of its affiliated contracting parties thereunder, and (iii) such
other similar customer agreements as approved in writing by Agent in its sole
discretion.
 
- 2-

--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of Business, in
each case that is administered, managed, advised or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Assignee” has the meaning set forth in Section 15.9(a).
 
“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit G.
 
“Assignment of Claims Act”, means the Assignment of Claims Act of 1940, as
amended, currently codified at 31 U.S.C. 3727 and 41 U.S.C. 6305, and includes
the prior historically referenced Federal Anti-Claims Act (31 U.S.C. 3727) and
the Federal Anti-Assignment Act (41 U.S.C. 6305).
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101
et seq.).
 
“Base Rate” means, for any day, the greatest of (a) the Federal Funds Rate plus
½%, (b) the LIBOR Rate (which rate shall be calculated based upon a one (1)
month period and shall be determined on a daily basis), (c) one percent (1.0%),
and (d) the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo Bank, N.A.’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate (or, if such rate ceases to be so published, as quoted from such other
generally available and recognizable source as Agent may select).
 
“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.
 
“Blocked Account” has the meaning set forth in Section 6.1(a).
 
“Borrower” and “Borrowers” have the meaning set forth in the preamble to this
Agreement.
 
“Borrower Representative” means Etailz, in such capacity pursuant to the
provisions of Section 2.9, or any permitted successor Borrower Representative
selected by Borrowers and approved by Agent.
 
“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of the sum of the following:
 
(a) the aggregate amount of Eligible Accounts (other than Eligible Specified
Customer Accounts and Eligible Credit Card Receivables) multiplied by the
Accounts Advance Rate, plus
 
(b) the aggregate amount of Eligible Specified Customer Accounts multiplied by
the Specified Customer Advance Rate, plus
 
- 3-

--------------------------------------------------------------------------------

(c) the aggregate amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate, plus
 
(d) the lesser of (i) the lower of cost or market value of Eligible Inventory
multiplied by the applicable Inventory Advance Rate and (ii) NOLV of Eligible
Inventory multiplied by the applicable Inventory Advance Rate, plus
 
(e) the lesser of (i) the lower of cost or market value of Eligible In-Transit
Inventory multiplied by the applicable Inventory Advance Rate and (ii) NOLV of
Eligible In-Transit Inventory multiplied by the applicable Inventory Advance
Rate, but in no event to exceed the In-Transit Inventory Sublimit, minus
 
(f) all Reserves which Agent has established pursuant to Section 2.1(b)
(including those to be established in connection with any requested Revolving
Loan).
 
“Borrowing Base Certificate” means a certificate in the form provided by Agent
to Borrower Representative for use in reporting the Borrowing Base.
 
“Business Day” means a day other than a Saturday or Sunday or any other day on
which Agent or banks in New York are authorized to close and, in the case of a
Business Day which relates to a LIBOR Loan, any day on which dealings are
carried on in the London Interbank Eurodollar market.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrowers, but excluding expenditures made in connection with the
acquisition, replacement, substitution or restoration of assets to the extent
financed (a) from insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or (b)
with cash awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.
 
“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.
 
“Closing Date” means February 20, 2020.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor and Parent described in Section 5.1.   For the avoidance of
doubt, the Collateral shall not include any Excluded Property.
 
“Collateral Assignment” means the Collateral Assignment of Amazon
AgreementAgreements, dated as of the Closing Date, by Etailz in favor of Agent.
 
“Collections” has the meaning set forth in Section 6.1(a).
 
“Commitment” means the Revolving Loan Commitment.
 
“Commitment Schedule” means the Commitment Schedule attached hereto as Annex
III.
 
“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by the Chief Financial Officer or
President of Borrower Representative.
 
- 4-

--------------------------------------------------------------------------------

“Confidential Information” means confidential information that any Loan Party
furnishes to Agent pursuant to any Loan Document concerning any Loan Party’s
business, but does not include any such information once such information has
become, or if such information is, generally available to the public or
available to Agent (or other applicable Person) from a source other than the
Loan Parties which is not, to Agent’s knowledge, bound by any confidentiality
agreement in respect thereof.
 
“Credit Bid” has the meaning set forth in Section 14.9.
 
“Credit Card Advance Rate” means the percentage set forth in Section 1(b)(i) of
Annex I.
 
“Credit Card Agreements” means all agreements now or hereafter entered into by a
Borrower or for the benefit of a Borrower, in each case with any Credit Card
Issuer or any Credit Card Processor with respect to sales transactions involving
credit card or debit card purchases, including, but not limited to, the
agreements set forth on Schedule 1 hereto.
 
“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party Obligor) who issues or whose members issue credit cards, including,
without limitation, MasterCard or VISA bank credit cards or other bank credit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche, and
other non-bank credit cards, including, without limitation, credit cards issued
by or through American Express Travel Related Services Company, Inc., Novus
Services, Inc., PayPal, Inc., and Bill Me Later, Inc., and other issuers
approved by Agent.
 
“Credit Card Notifications” means notifications in form and substance reasonably
satisfactory to Agent which have been executed on behalf of a Borrower and the
applicable Credit Card Issuer or Credit Card Processor and delivered to a
Borrower’s credit card clearinghouses and processors listed on Schedule 2.
 
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes, or
manages the credit authorization, billing transfer and/or payment procedures
with respect to a Borrower’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.
 
 “Credit Card Receivables” means each Payment Intangible, together with all
income, payments, and proceeds thereof, owed by a Credit Card Issuer or Credit
Card Processor to a Borrower resulting from charges by a customer of a Borrower
on credit or debit cards issued by such Credit Card Issuer in connection with
the sale of goods by a Borrower, or services performed by a Borrower, in each
case in the Ordinary Course of Business.
 
“Default” means any event or circumstance which with notice or passage of time,
or both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 3.1.
 
- 5-

--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within one (1)
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to Agent or any other Lender any other amount
required to be paid by it hereunder, (b) has notified Borrower Representative or
Agent in writing, or it or its parent has made a public statement, to the effect
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it or its
parent commits to extend credit, (c) has failed, within two (2) Business Days
after request by Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon Agent’s receipt of such
certification in form and substance satisfactory to Agent, (d) had an
involuntary proceeding commenced or an involuntary petition filed seeking (i)
liquidation, reorganization or other relief in respect of such Lender or its
parent or its or its parent’s debts, or of a substantial part of its or its
parent’s assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Lender or its parent or for a substantial part of its or its parent’s
assets, or (e) shall have or whose parent shall have (i) voluntarily commenced
any proceeding or filed any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consented to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (d) of this definition, (iii) applied
for or consented to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for it or a substantial part of
its assets, (iv) filed an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) made a general assignment
for the benefit of creditors or (vi) taken any action for the purpose of
effecting any of the foregoing.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to a
Borrower’s Accounts during such period by (b) such Borrower’s billings with
respect to Accounts during such period.
 
“Dilution Reserve” has the meaning set forth in Section 1(b)(iii) of Annex I.
 
“Division” in reference to any Person which is an entity, means the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other applicable law with respect to any
corporation, limited liability company, partnership or other entity.  The word
“Divide” when capitalized, shall have a correlative meaning.
 
“Dollar Equivalent Amount” means, at any time, (a) as to any amount denominated
in Dollars, the amount hereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by Agent at such time that such amount could be converted into Dollars by Agent
according to prevailing exchange rates selected by Agent.
 
“Dollars” or “$” means United States Dollars.
 
“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.
 
“Early Termination Fee” has the meaning set forth in the Agent Fee Letter.
 
“EBITDA” means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) taxes on income,
including franchise and similar taxes and any amounts paid or payable under
Section 8(ka)(iixi)(2), whether paid, payable or accrued, deducted in the
calculation of such Net Income, plus (d) depreciation expense deducted in the
calculation of such Net Income, plus (e) amortization expense deducted in the
calculation of such Net Income, plus (f) any other non-cash charges that have
been deducted in the calculation of such Net Income, minus (g) any other
non-cash gains that have been added in the calculation of such Net Income.
 
- 6-

--------------------------------------------------------------------------------

“Eligible Account” means, at any time of determination and subject to the
criteria below, an Account (other than a Specified Customer Account) of a
Borrower, which was generated and billed by a Borrower in the Ordinary Course of
Business, and which Agent, in its Permitted Discretion, deems to be an Eligible
Account.  The net amount of an Eligible Account at any time shall be the face
amount of such Eligible Account as originally billed minus all customer
deposits, unapplied cash collections and other Proceeds of such Account received
from or on behalf of the Account Debtor thereunder as of such date and any and
all returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Account at such time. Without limiting the generality of
the foregoing, the following Accounts shall not be Eligible Accounts:
 
(i)        the Account Debtor or any of its Affiliates is a Loan Party or an
Affiliate of any Loan Party;
 
(ii)      it remains unpaid longer than the earlier to occur of (A) the number
of days after the original invoice date set forth in Section (f)(i) of Annex I
or (B) the number of days after the original invoice due date set forth in
Section (f)(ii) of Annex I;
 
(iii)     the Account Debtor or its Affiliates are past any of the applicable
dates referenced in clause (ii) above on other Accounts owing to a Borrower
comprising more than twenty-five (25%) percent of all of the Accounts owing to a
Borrower by such Account Debtor or its Affiliates;
 
(iv)      all Accounts owing by the Account Debtor or its Affiliates represent
more than ten (10%) percent of all other Accounts; provided that Accounts which
are deemed to be ineligible solely by reason of this clause (iv) shall be
considered Eligible Accounts to the extent of the amount thereof which does not
exceed ten (10%) percent of all other Accounts;
 
(v)       a covenant, representation or warranty contained in this Agreement or
any other Loan Document with respect to such Account (including any of the
representations set forth in Section 7.4) has been breached;
 
(vi)      the Account is subject to any contra relationship, counterclaim,
dispute or set-off; provided that Accounts which are deemed to be ineligible by
reason of this clause (vi) shall be considered ineligible only to the extent of
such applicable contra relationship, counterclaim, dispute or set-off;
 
(vii)     the Account Debtor’s chief executive office or principal place of
business is located outside of the United States;
 
(viii)   it is payable in a currency other than Dollars;
 
(ix)     it (a) is not absolutely owing to a Borrower or (b) arises from a sale
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, retainage or any other repurchase or return basis or (c) consist of
progress billings or other advance billings that are due prior to the completion
of performance by a Borrower of the subject contract for goods or services;
 
- 7-

--------------------------------------------------------------------------------

(x)      the Account Debtor is the United States of America or any state or
political subdivision (or any department, agency or instrumentality thereof),
unless such Borrower has complied with the Assignment of Claims Act or other
applicable similar state or local law in a manner reasonably satisfactory to
Agent;
 
(xi)     it is not at all times subject to Agent’s duly perfected,
first-priority security interest or is subject to any other Lien that is not a
Permitted Lien, or the goods giving rise to such Account were, at the time of
sale, subject to any Lien that is not a Permitted Lien;
 
(xii)     it is evidenced by Chattel Paper or an Instrument of any kind (unless
such Chattel Paper or Instrument is delivered to Agent in accordance with
Section 5.2) or has been reduced to judgment;
 
(xiii)   the Account Debtor’s total indebtedness to Borrowers exceeds the amount
of any credit limit established by Borrowers or Agent or the Account Debtor is
otherwise deemed not to be creditworthy by Agent in its Permitted Discretion;
provided that Accounts which are deemed to be ineligible solely by reason of
this clause (xiii) shall be considered Eligible Accounts to the extent the
amount of such Accounts does not exceed the lower of such credit limits;
 
(xiv)   there are facts or circumstances existing, or which could reasonably be
anticipated to occur, which might result in an adverse change in the Account
Debtor’s financial condition or impair or delay the collectability of all or any
portion of such Account;
 
(xv)   Agent has not been furnished with all documents and other information
pertaining to such Account which Agent has requested, or which any Borrower is
obligated to deliver to Agent, pursuant to this Agreement;
 
(xvi)    a Borrower has made an agreement with the Account Debtor to extend the
time of payment thereof beyond the time periods set forth in clause (ii) above;
 
(xvii)   a Borrower has posted a surety or other bond in respect of the contract
or transaction under which such Account arose;
 
(xviii)  the Account Debtor is subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law;
 
(xix)    the sale giving rise to such Account is on cash in advance or cash on
delivery terms;
 
(xx)    the goods giving rise to such Account have been sold by a Borrower to
the Account Debtor outside such Borrower’s Ordinary Course of Business or the
services giving rise to such Account have been performed by a Borrower outside
such Borrower’s Ordinary Course of Business; or
 
(xxi)   Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor.
 
- 8-

--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of its creation and continues to meet the same at the time of such
determination, such that each such Credit Card Receivable: (i) has been earned
by performance and represents the bona fide amounts due to a Borrower from a
Credit Card Issuer or Credit Card Processor, and in each case is originated in
the Ordinary Course of Business of a Borrower, and (ii) is acceptable to Agent
in its Permitted Discretion, and is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (i) through (xi)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)), and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Except as otherwise agreed by Agent, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable:
 
(i)        Credit Card Receivables which do not constitute a Payment Intangible;
 
(ii)       Credit Card Receivables that have been outstanding for more than six
(6) Business Days from the date of sale;
 
(iii)      Credit Card Receivables that are not subject to a perfected
first-priority Lien in favor of Agent;
 
(iv)     Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset, or chargeback has been asserted
(to the extent of such claim, counterclaim, offset, or chargeback);
 
(v)      Credit Card Receivables as to which a Credit Card Issuer or a Credit
Card Processor has the right under certain circumstances to require a Borrower
to repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;
 
(vi)      Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which Credit Card Issuer or Credit Card
Processor is the subject of any bankruptcy or insolvency proceedings;
 
(vii)     Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or a Credit Card Processor with
respect thereto;
 
(viii)    Credit Card Receivables which do not conform to all representations,
warranties, or other provisions in the Loan Documents relating to Credit Card
Receivables;
 
(ix)      Credit Card Receivables representing invoicing for items that have not
yet been shipped;
 
(x)        Credit Card Receivables with respect to which Agent shall have
received a field examination satisfactory to Agent; or
 
(xi)      Credit Card Receivables which Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as Agent may
determine.
 
- 9-

--------------------------------------------------------------------------------

"Eligible In-Transit Inventory" shall mean, at any time of determination,
without duplication of other Eligible Inventory, Inventory owned by a Borrower
consisting of finished goods, merchantable and readily saleable in Borrowers’
Ordinary Course of Business which Agent, in its Permitted Discretion, deems to
be Eligible In-Transit Inventory:
 
(i)       for which a Borrower has retained title or for which title has passed
to a Borrower (as determined by Agent in accordance with documentation provided
by a Borrower to Agent);
 
(ii)       which has been paid for by a Borrower, if purchased from a Person who
is not a Borrower;
 
(iii)      which is insured to the full value thereof with loss payable to
Agent, in form, substance and amount satisfactory to Agent;
 
(iv)     (A) with respect to Inventory which is in transit from a location
outside the United States, for which (x) Agent shall have in its possession true
and correct copies of all applicable negotiable bills of lading covering such
Inventory or (y) (i) Agent shall be named as the consignee on non-negotiable
bills of lading covering such Inventory and (ii) the Agent shall have received a
duly executed bailee agreement from each applicable broker, freight forwarder,
bailee or carrier for such Inventory, in form and substance satisfactory to
Agent or (B) with respect to Inventory which is in transit from a location
within the United States, which Inventory is reported as in-transit (consistent
with Borrowers’ weekly in-transit inventory reporting methodology as of the
Closing Date) for a period not to exceed sixty (60) days to any of Borrowers’
facilities listed on Sections 1(c) and 1(d) of the Perfection Certificate or
other location of which Agent has been notified as required by Section 7.8; and
 
(v)      which would otherwise constitute Eligible Inventory, but for clauses
(x) and (xi) of the definition of “Eligible Inventory”.
 
Eligible In-Transit Inventory shall not include Inventory being acquired
pursuant to a trade letter of credit to the extent such trade letter of credit
for the specific Inventory being claimed as collateral remains outstanding.
 
“Eligible Inventory” means, at any time of determination and subject to the
criteria below, Inventory owned by a Borrower consisting of finished goods,
merchantable and readily saleable in Borrowers’ Ordinary Course of Business
which Agent, in its Permitted Discretion, deems to be Eligible Inventory. 
Without limiting the generality of the foregoing, the following Inventory will
not be Eligible Inventory:
 
(i)        it consists of work-in-progress;
 
(ii)       it is not in good, new and saleable condition;
 
(iii)     it is slow-moving, obsolete, damaged, contaminated, unmerchantable,
returned, rejected, discontinued or repossessed;
 
(iv)     it is in the possession of a processor, consignee or bailee (other than
Amazon), or located on premises leased or subleased to a Borrower, or on
premises subject to a mortgage in favor of a Person other than Agent, unless (x)
such processor, consignee, bailee or mortgagee or the lessor or sublessor of
such premises, as the case may be, has executed and delivered all documentation
which Agent shall require to evidence the subordination or other limitation or
extinguishment of such Person’s rights with respect to such Inventory and
Agent’s right to gain access thereto or (y) a rent or other similar Reserve
satisfactory to Agent in its sole discretion has been established with respect
to such Inventory;
 
- 10-

--------------------------------------------------------------------------------

(v)       it consists of fabricated parts, consigned items, supplies or
packaging;
 
(vi)      it fails to meet all standards imposed by any Governmental Authority;
 
(vii)     it does not conform in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;
 
(viii)    it is not at all times subject to Agent’s duly perfected, first
priority security interest and no other Lien except a Permitted Lien;
 
(ix)     it is purchased or manufactured pursuant to a license agreement that is
not assignable to each of Agent and its transferees, unless such license
agreement is satisfactory to Agent or Agent is in receipt of a licensor consent
in form and substance satisfactory to Agent;
 
(x)      it is situated at a Collateral location not listed in Sections 1(c) or
1(d) of the Perfection Certificate or other location of which Agent has been
notified as required by Section 7.8; provided that, notwithstanding anything to
the contrary contained herein, Collateral situated at the distribution center
located in Albany, New York shall not be “Eligible Inventory”; and
 
(xi)      it is located outside of the continental United States or Canada.
 
“Eligible Specified Customer Account” means, at any time of determination and
subject to the criteria below, a Specified Customer Account of a Borrower, which
was generated and billed by a Borrower in the Ordinary Course of Business, and
which Agent, in its Permitted Discretion, deems to be an Eligible Specified
Customer Account.  The net amount of an Eligible Specified Customer Account at
any time shall be the face amount of such Eligible Specified Customer Account as
originally billed minus all customer deposits, unapplied cash collections and
other Proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Agent’s option, be calculated on shortest terms), credits, allowances or
excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Accounts at
such time. Without limiting the generality of the foregoing, the following
Accounts shall not be Eligible Specified Customer Accounts:
 
(i)        it remains unpaid more than thirty (30) days after it is due under an
Approved Specified Customer Agreement;
 
(ii)       a covenant, representation, or warranty contained in this Agreement
or any other Loan Document with respect to such Account (including any of the
representations set forth in Section 7.4) has been breached;
 
(iii)      the Account is subject to any contra relationship, counterclaim,
dispute or set-off; provided that Accounts which are deemed to be ineligible by
reason of this clause (iii) shall be considered ineligible only to the extent of
such applicable contra relationship, counterclaim, dispute or set-off;
 
(iv)      the Account Debtor’s chief executive office or principal place of
business becomes located outside of the United States;
 
(v)       it is payable in a currency other than Dollars;
 
- 11-

--------------------------------------------------------------------------------

(vi)      it is not at all times subject to Agent’s duly perfected,
first-priority security interest or is subject to any other Lien that is not a
Permitted Lien, or the goods giving rise to such Account were, at the time of
sale, subject to any Lien that is not a Permitted Liens;
 
(vii)     it is evidenced by Chattel Paper or an Instrument of any kind (unless
such Chattel Paper or Instrument is delivered to Agent in accordance with
Section 5.2) or has been reduced to judgment;
 
(viii)   there are facts or circumstances existing which are reasonably likely
to result in an adverse change in the Account Debtor’s financial condition or
impair or delay the collectability of all or any portion of such Account;
 
(ix)     Agent has not been furnished with all documents and other information
pertaining to such Account which Agent has requested, or which a Borrower is
obligated to deliver to Agent, pursuant to this Agreement;
 
(x)       a Borrower has made an agreement with the Account Debtor to extend the
time of payment thereof beyond the time periods set forth in clause (i) above;
 
(xi)      a Borrower has posted a surety or other bond in respect of the
contract or transaction under which such Account arose;
 
(xii)     the Account Debtor is subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law;
 
(xiii)   the sale giving rise to such Account is on cash in advance or cash on
delivery terms; or
 
(xiv)    the goods giving rise to such Account have been sold by a Borrower to
the Account Debtor outside Borrowers’ Ordinary Course of Business or the
services giving rise to such Account have been performed by a Borrower outside
Borrowers’ Ordinary Course of Business.
 
“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral,
whether by judicial action, self-help, notification of Account Debtors, setoff
or recoupment, credit bid, deed in lieu of foreclosure, action in any proceeding
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
otherwise.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code and Section 302 of ERISA).
 
“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan under Section 4041 of ERISA or the treatment of a Multiemployer Plan
amendment as a termination under Section 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan under Section
430 of the Code or a Multiemployer Plan is in endangered or critical status
within the meaning of Section 432 of the Code; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.


- 12-

--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 11.1.
 
“Excess Availability” means the amount, as determined by Agent, calculated at
any date, equal to (a) the lesser of (i) the Maximum Revolving Facility Amount
minus Reserves, and (ii) the Borrowing Base (including any reductions for
Reserves) as of such date, minus (b) the sum of (i) the outstanding balance of
all Revolving Loans plus (ii) fees and expenses which are due and payable by any
Borrower under this Agreement but which have not been paid or charged to the
Loan Account; provided that if any of the Loan Limits for Revolving Loans is
exceeded as of the date of calculation, then Excess Availability shall be zero.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Property” means (i) any rights or interest in any non-material
contract, lease, permit, license, or license agreement covering personal
property of any Loan Party or any lease of real property if under the terms of
such contract, lease, permit, license, or license agreement, or applicable law
with respect thereto, the grant of a security interest or lien therein is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, or license agreement and such prohibition or restriction has
not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided that, (A)
the foregoing exclusions of clause (i) shall in no way be construed (1) to apply
to the extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, or (2)
to apply to the extent that any consent or waiver has been obtained that would
permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) any such contract, lease, permit, license,
or license agreement referred to in the foregoing exclusions of clause (i) shall
cease to be treated as “Excluded Property” (and shall constitute Collateral)
immediately and without further action on the part of Agent or any Loan Party at
such time as the contractual or legal prohibition shall not longer be applicable
and to the extent severable, such security interest shall attach immediately to
any portion of such contract, lease, permit, license, or license agreement and
(C) the foregoing exclusions of clause (i) shall in no way be construed to
limit, impair, or otherwise affect Agent’s continuing security interests in and
liens upon any rights or interests of any Loan Party in or to (1) monies due or
to become due under or in connection with any described contract, lease, permit,
license, license agreement or (2) any proceeds from the sale, license, lease, or
other dispositions of any such contract, lease, permit, license, or license
agreement); (ii) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral, (iii) any Restricted
Accounts, and (iv) any assets owned by any Loan Party that are subject to a
Permitted Lien securing Capitalized Leases or purchase money Indebtedness
permitted to be incurred hereunder to the extent and for so long as the contract
or other agreement in which such Lien is granted (or the documentation providing
for such Capitalized Lease or purchase money Indebtedness) validly prohibits the
creation of any other Lien on such assets and (v) solely with respect to the
Parent, any rabbi trust, any equity or other interests in any rabbi trust and
any property or assets owned by or held in a rabbi trust.
 
- 13-

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of the Agent or any Lender, its lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Recipient (i) acquires
such applicable interest (other than pursuant to an assignment request by the
Borrower) or (ii) changes its applicable lending office, except in each case to
the extent that, pursuant to Section 13 amounts with respect to such Taxes were
payable to such Recipient’s assignor (or Lender granting such participation)
immediately before such assignment or grant of participation, or to such
Recipient immediately before it changed its lending office; (c) United States
federal withholding Taxes that would not have been imposed but for such
Recipient’s failure to comply with Section 13(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreement (and related
legislation, official rules or other administrative guidance) implementing the
foregoing.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
 
“Fiscal Year” means the fiscal year of Borrowers which ends on the Saturday
closest to January 31 of each year.
 
“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA for the twelve-month
period ending on the last day of the most recently ended fiscal month for which
financial statements have been delivered, minus unfinanced Capital Expenditures
of the Loan Parties on a consolidated basis for such period, to (b) Fixed
Charges for such period.
 
“Fixed Charges” means, for the period in question, on a consolidated basis, the
sum of (a) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties, plus
(b) all Interest Expense of the Loan Parties for such period paid or required to
be paid in cash attributable to such period, plus (c) all taxes of the Loan
Parties paid or required to be paid for such period and plus (d) all cash
distributions, dividends, redemptions and other cash payments made or required
to be made during such period with respect to equity securities or subordinated
debt issued by any Loan Party.
 
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Funding Account” has the meaning set forth in Section 2.3(a).
 
- 14-

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession) which are applicable to the circumstances as of the date
of determination, in each case consistently applied.
 
“Governing Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor Payment” has the meaning set forth in Section 2.12(f)(i).
 
“Guaranty” or “Guaranteed”, as applied to any Indebtedness, liability or other
obligation, means (a) a guaranty, directly or indirectly, in any manner,
including by way of endorsement (other than endorsements of negotiable
instruments for collection in the Ordinary Course of Business), of any part or
all of such Indebtedness, liability or obligation and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such Indebtedness, liability or
obligation by any means (including the purchase of securities or obligations,
the purchase or sale of property or services or the supplying of funds).
 
“In-Transit Inventory Sublimit” means the amount set forth in Section 1(d) of
Annex I.
 
“Indebtedness” means (without duplication), with respect to any Person, (a) all
obligations or liabilities of such Person, contingent or otherwise, for borrowed
money, (b) all obligations of such Person represented by promissory notes,
bonds, debentures or the like, or on which interest charges are customarily
paid, (c) all liabilities secured by any Lien on such Person’s property owned or
acquired, whether or not such liability shall have been assumed by such Person,
(d) all obligations of such Person under conditional sale or other
title-retention agreements relating to property or assets purchased by such
Person, (e) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade payables which are less
than ninety days past the invoice date incurred in the Ordinary Course of
Business, but including the maximum potential amount payable under any earn-out
or similar obligations), (f) all Capitalized Leases of such Person, (g) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and bankers’ acceptances or in respect
of financial or other hedging obligations, (h) all equity interests issued by
such Person subject to repurchase or redemption at any time on or prior to the
Scheduled Maturity Date (valued at, in the case of redeemable preferred equity
interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such equity interests plus accrued and
unpaid dividends), other than voluntary repurchases or redemptions that are at
the sole option of such Person, (i) all principal outstanding under any
synthetic lease, off-balance sheet loan or similar financing product of such
Person and (j) all Guaranties, endorsements (other than for collection in the
Ordinary Course of Business) and other contingent obligations of such Person in
respect of the obligations of others.
 
- 15-

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
 
“Intercompany Subordinated Debt” means that certain Indebtedness evidenced by
the Intercompany Subordinated Note and the other Intercompany Subordinated Debt
Documents, which Indebtedness has an outstanding principal balance of
$13,956,001.8210,356,140.65 as of the ClosingAmendment No. 1 Effective Date,
after giving effect to the transactions to occur on or about the
ClosingAmendment No. 1 Effective Date.
 
“Intercompany Subordinated Debt Documents” means the Intercompany Subordinated
Note and any other documents, instruments or agreements which evidence the
Intercompany Subordinated Debt or pursuant to which the Intercompany
Subordinated Debt was issued or is governed, in each case as amended, modified,
supplemented or restated from the time to time, in accordance with the terms of
this Agreement.
 
“Intercompany Subordinated Debt Subordination Agreement” means (a) that certain
Intercompany Subordination Agreement dated as of the date hereof between Agent
and Parent and (b) any other subordination agreement in form and substance
satisfactory to Agent between Agent and any holder of Intercompany Subordinated
Debt.
 
“Intercompany Subordinated Note” means that certain Promissory Note dated as of
the date hereof and issued by Borrowers in favor of Parent in an original
principal amount equal to $13,956,001.82.
 
“Interest Expense” means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.
 
“Inventory Advance Rate” means the applicable percentage(s) set forth in Section
1(c) of Annex I.
 
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC and
(c) whether or not constituting “investment property” as so defined, all Pledged
Equity.
 
“Issuers” means the collective reference to each issuer of Investment Property.
 
“Lender” means each Person listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption.  Unless the context expressly provides
otherwise, “Lender” shall include the Swingline Lender.
 
“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
 
- 16-

--------------------------------------------------------------------------------

“LIBOR Rate” means, for any calendar month, the rate (expressed as a percentage
per  annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
for deposits in Dollars, for a one-month period, that appears on Bloomberg
Screen US0001M (or the successor thereto) as the London interbank offered rate
for deposits in Dollars as of 11:00 a.m., London time, as of two (2) Business
Days prior to the first day of such calendar month (and, in no event shall the
LIBOR Rate shall be less than 1.50%), which determination shall be made by Agent
and shall be conclusive in the absence of manifest error.  For the sake of
clarity, the LIBOR Rate shall be adjusted monthly on the first day of each
month.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title-retention agreement, the interest of a lessor under a Capitalized Lease
and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.
 
“Loan Account” has the meaning set forth in Section 3.4.
 
“Loan Documents” means, collectively, this Agreement (including the Perfection
Certificate and all other attachments, annexes and exhibits hereto) and all
notes, guaranties, security agreements, mortgages, Borrowing Base Certificates,
Compliance Certificates, other certificates, pledge agreements, landlord’s
agreements, Lock Box and Blocked Account agreements, the Credit Card
Notifications, the Collateral Assignment, the Agent Fee Letter, the Parent
Limited Guaranty, the Parent Pledge Agreement, the Intercompany Subordinated
Debt Subordination Agreement, the Alimco Subordinated Debt Subordination
Agreement and all other agreements, documents and instruments now or hereafter
executed or delivered by any Borrower, any Loan Party, or any Other Obligor in
connection with, or to evidence the transactions contemplated by, this
Agreement.
 
“Loan Guaranty” means the obligations of Obligors pursuant to Section 12.
 
“Loan Limits” means, collectively, the Loan Limits for Revolving Loans set forth
in Section 1(a) of Annex I and all other limits on the amount of Loans set forth
in this Agreement.
 
“Loan Party” means, individually, each Borrower, or any domestic Subsidiary; and
“Loan Parties” means, collectively, each Borrower and all domestic Subsidiaries.
 
“Loan Party Obligor” means, individually, each Borrower or any Obligor that is a
Loan Party and each Person identified in the Preamble as a Loan Party Obligor;
and “Loan Party Obligors” means, collectively, each Borrower, and each Obligor
that is a Loan Party.
 
“Loans” means, collectively, the Revolving Loans (including any Protective
Advances and Overadvances) and the Swingline Loans.
 
“Lock Box” has the meaning set forth in Section 6.1.
 
“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, properties, assets or condition, financial or otherwise, of any Loan
Party, (b) the ability of any Loan Party to perform any of its obligations under
any of the Loan Documents, (c) the validity or enforceability of, or Agent’s or
any Lender’s rights and remedies under, any of the Loan Documents, (d) the
ability of Agent and Lenders realize upon a material portion of Collateral in
which Agent has previously perfected a Lien or (e) the existence, perfection or
priority of any security interest granted in any Loan Document and covering a
material portion of Collateral in which Agent has previously perfected a Lien.
 
- 17-

--------------------------------------------------------------------------------

“Material Contract” means has the meaning set forth in Section 7.18.
 
“Maturity Date” means the earliest of (i) Scheduled Maturity Date, (ii) the
Termination Date, or (iii) such earlier date as the Obligations may be
accelerated in accordance with the terms of this Agreement (including pursuant
to Section 11.2).
 
“Maximum Lawful Rate” has the meaning set forth in Section 3.5.
 
“Maximum Liability” has the meaning set forth in Section 12.9.
 
“Maximum Revolving Facility Amount” means the amount set forth in Section
1(a)(i) of Annex I.
 
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive fiscal months of Borrowers ended on or prior
to such time (taken as one accounting period) in respect of which financial
statements for each fiscal month or Fiscal Year, as applicable, in such period
have been or are required to be delivered to Agent in accordance with Section
7.15.
 
“Minimum Excess Availability Amount” means, as of any date of determination, the
greater of (i) ten percent (10%) of the Borrowing Base in effect as of such date
and (ii) $750,000.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Income” means, for the applicable period, for Borrowers individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrowers individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, excluding any gains or non-cash losses from
dispositions, any extraordinary gains or extraordinary non-cash losses and any
gains or non-cash losses from discontinued operations, in each case of Borrowers
individually or of the Loan Parties on a consolidated basis, as applicable, for
such period.
 
“NOLV” means the applicable ‘Net Orderly Liquidation Value’ as set forth in and
determined by the most current third-party appraisal report, performed by an
appraisal firm retained by Agent for such appraisal project with respect to
Eligible Inventory and Eligible In-Transit Inventory, and in form and substance
acceptable to Agent.
 
“Non-Consenting Lender” has the meaning set forth in Section 15.5(b).
 
“Non-Paying Guarantor” has the meaning set forth in Section 12.10.
 
“Non-U.S. Recipient” has the meaning set forth in Section 13(e)(ii).
 
“Notice of Borrowing” has the meaning set forth in Section 2.3(a).
 
“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by any Borrower or any Loan Party Obligor to Agent and Lenders,
whether evidenced by this Agreement, any other Loan Document or otherwise,
whether arising from an extension of credit, guaranty, indemnification or
otherwise, whether direct or indirect (including those acquired by assignment
and any participation by any Lender in any Borrower’s indebtedness owing to
others), whether absolute or contingent, whether due or to become due and
whether arising before or after the commencement of a proceeding under the
Bankruptcy Code or any similar statute.
 
- 18-

--------------------------------------------------------------------------------

“Obligor” means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of business of such Person, as conducted by such
Person as of the Closing Date and any practices that are utilized to improve
past practices or to conform with customary operating procedures for a similar
business, as reasonably determined by such Person.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Obligor” means any Obligor other than any Loan Party Obligor, including,
without limitation, Parent.
 
“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 3.6(c)),
participation or change in applicable lending office as a result of a present or
former connection between the assignor, assignee, participating Lender,
participant or Lender and the jurisdiction imposing such Taxes (other than
connections arising solely from such person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
 
 “Overadvances” has the meaning set forth in Section 2.2(b).
 
“Parent” means Trans World Entertainment Corporation, a New York corporation.
 
“Parent Limited Guaranty” means that certain Amended and Restated Limited
Guaranty, dated of the date hereofAmendment No. 1 Effective Date, made by Parent
in favor of Agent.
 
“Parent Pledge Agreement” means that certain Pledge Agreement, dated of the date
hereof, made by Parent in favor of Agent.
 
“Participant” has the meaning set forth in Section 15.10(b).
 
“Paying Guarantor” has the meaning set forth in Section 12.10.
 
“Payment Conditions” means, as to the making of any payment or distribution in
respect of the Intercompany Subordinated Debt or the Alimco Subordinated Debt,
the satisfaction as of the making of each such payment or distribution and after
giving pro forma effect thereto, of each of the following conditions: (a) no
Default or Event of Default exists or has occurred and is continuing, (b) the
Fixed Charge Coverage Ratio for the most recent Measurement Period is greater
than 1.20:1.00, and (c) Excess Availability is greater than the greater of (x)
twenty percent (20%) of the average Borrowing Base in effect on each day during
the 30-day period immediately preceding the date of such payment or distribution
and (y) $1,500,000.
 
- 19-

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCI Standards” means the then applicable Payment Card Industry Data Security
Standards.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.
 
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by a Loan Party and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
 
“Perfection Certificate” means the Perfection Certificate attached to this
Agreement as of the Closing Date, together with any updates thereto as
contemplated by this Agreement or otherwise permitted by Agent from time to
time.
 
“Permitted Discretion” means a determination made by Agent in good faith and in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment.
 
“Permitted Holders” means each of (i) The Robert J. Higgins TWMC Trust and (ii)
Neil S. Subin.
 
 “Permitted Indebtedness” means: (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 7 of the Perfection
Certificate; in each case along with extensions, refinancings, modifications,
amendments and restatements thereof; provided that (i) the principal amount
thereof is not increased, (ii) if secured by a Permitted Lien, no additional
collateral beyond that existing as of the Closing Date is granted to secure such
Indebtedness; (iii) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Agent and (iv) the terms thereof are not modified
to impose more burdensome terms upon any Loan Party; (c) Capitalized Leases and
purchase-money Indebtedness secured by Permitted Liens in an aggregate amount
not exceeding $250,000 at any time outstanding; (d) Indebtedness incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (e) the Intercompany Subordinated Debt owing by Borrowers in an
aggregate amount not exceeding $13,956,001.82 at any time outstanding and then
solely to the extent the Intercompany Subordinated Debt is subject to, and
permitted by, the Intercompany Subordinated Debt Subordination Agreement; (f)
the Alimco Subordinated Debt owing by Borrowers in an aggregate amount not
exceeding $5,224,800.00 plus the amount of all accrued interest on the Alimco
Subordinated Debt (including interest paid in kind by capitalizing such interest
to principal) at any time outstanding and then solely to the extent the Alimco
Subordinated Debt is subject to, and permitted by, the Alimco Subordinated Debt
Subordination Agreement; and (fg) any other unsecured Indebtedness in an
aggregate amount of up to $1,000,000 outstanding from time to time, so long as
such Indebtedness is subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion, in each case under this clause (g)
along with extensions, refinancings, modifications, amendments and restatements
thereof; provided that (i) the principal amount thereof is not increased, (ii)
the final scheduled maturity date is no earlier than 91 days after the Scheduled
Maturity Date, (iii) the applicable subordination terms shall not be modified
without the prior written consent of Agent, and (iv) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party.
 
- 20-

--------------------------------------------------------------------------------

“Permitted Liens” means (a) purchase-money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (b) of the
definition of “Permitted Indebtedness”; (b) liens for taxes, fees, assessments,
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings (which proceedings have the
effect of preventing the enforcement of such lien) for which adequate reserves
in accordance with GAAP are being maintained provided the same have no priority
over any of Agent’s security interests; (c) liens of materialmen, mechanics,
carriers, or other similar liens arising in the Ordinary Course of Business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (d) liens which constitute banker’s
liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker’s liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensions of credit by such bank or other
financial institution to any Loan Party); (e) cash deposits or pledges of an
aggregate amount not to exceed $50,000 to secure the payment of worker’s
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
Ordinary Course of Business; (f) judgment Liens in respect of judgments that do
not constitute an Event of Default; and (g) Liens or rights of setoff against
credit balances of Borrowers with Credit Card Issuers or Credit Card Processors
or amounts owing by such Credit Card Issuers or Credit Card Processors to
Borrowers in the Ordinary Course of Business, but not Liens on or rights of
setoff against any other property or assets of Borrowers, pursuant to the Credit
Card Agreements to secure the obligations of Borrowers to the Credit Card
Issuers or Credit Card Processors as a result of fees and chargebacks; and (h)
Liens securing the Alimco Subordinated Debt to the extent such Liens are subject
to the Alimco Subordinated Debt Subordination Agreement.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.
 
“Pledged Equity” means the equity interests listed on Sections 1(f) and 1(g) of
the Perfection Certificate, together with any other equity interests,
certificates, options, or rights or instruments of any nature whatsoever in
respect of the equity interests of any Person that may be issued or granted to,
or held by, any Loan Party Obligor or Other Obligor while this Agreement is in
effect, and including, to the extent attributable to, or otherwise related to,
such pledged equity interests, all of such Loan Party Obligor’s or Other
Obligor’s (a) interests in the profits and losses of each Issuer, (b) rights and
interests to receive distributions of each Issuer’s assets and properties and
(c) rights and interests, if any, to participate in the management of each
Issuer related to such pledged equity interests.
 
“Pro Rata Share” means with respect to all matters relating to any Lender the
percentage obtained by dividing (i) the Loan Commitment of that Lender by (ii)
the aggregate Loan Commitments of all Lenders, in each case as any such
percentages may be adjusted by assignments pursuant to an Assignment and
Assumption.
 
- 21-

--------------------------------------------------------------------------------

“Protective Advances” has the meaning set forth in Section 2.2(a).
 
“Recipient” means any Agent, any Lender, any Participant, or any other recipient
of any payment to be made by or on account of any Obligation of any Loan Party
under this Agreement or any other Loan Document, as applicable.
 
“Register” has the meaning set forth in Section 15.9(c).
 
“Released Parties” has the meaning set forth in Section 10.1.
 
“Relevant Percentage” has the meaning set forth in Section 12.10.
 
“Replacement Lender” has the meaning set forth in Section 3.6(c).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Required Lenders” means at any time Lenders (other than Defaulting Lenders)
then holding at least fifty-one (51%) percent of the sum of the aggregate Loan
Commitment then in effect.
 
“Reserves” has the meaning set forth in Section 2.1(b).
 
“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties or the Parent, payroll taxes, worker’s compensation
or unemployment compensation, pension benefits and other similar expenses to or
for the benefit of any employees and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursement) (and which do
not (and will not at any time) contain any deposits other than those necessary
to fund current payroll or expenses to or for the benefit of employees), in each
case in the Ordinary Course of Business, (b) maintained (and at all times will
be maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan, (c) used specifically and exclusively for taxes required to be
collected or withheld (including, without limitation, federal and state
withholding taxes (including the employer’s share thereof), taxes owing to any
governmental unit thereof, sales, use and excise taxes, customs duties, import
duties and independent customs brokers’ charges) for which Borrowersthe Loan
Parties or Parent may become liable or, (d) which, individually or in the
aggregate with all other accounts under this clause (d), does not have an
aggregate balance which exceeds $100,000 at any time, or (e) solely with respect
to the Parent, used solely in connection with a rabbi trust.
 
 “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Loans as set forth in the Commitment
Schedule or in the most recent Assignment and Assumption to which it is a party
(as adjusted to reflect any assignments as permitted hereunder) and (b) as to
all Lenders, the aggregate commitment of all Lenders to make Revolving Loans,
which aggregate commitment shall be in an amount equal to the Maximum Revolving
Facility Amount.
 
“Revolving Loans” has the meaning set forth in Section 2.1(a).
 
“Scheduled Maturity Date” means the date set forth in Section 1(h) of Annex I.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
- 22-

--------------------------------------------------------------------------------

“Settlement” has the meaning set forth in Section 2.4(c).
 
“Settlement Date” has the meaning set forth in Section 2.4(c).
 
“Specified Customer Account” means an Account arising under an Approved
Specified Customer Agreement.
 
“Specified Customer Advance Rate” means the percentage set forth in Section
1(b)(ii) of Annex I.
 
“Specified Customer Dilution Reserve” has the meaning set forth in Section
1(b)(ii) of Annex I.
 
“Stated Rate” has the meaning set forth in Section 3.5.
 
“Subordinated Note” means that certain Promissory Note dated as of the date
hereof and issued by Borrowers in favor of Parent in an original principal
amount equal to $13,956,001.82.
 
“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.  Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of a Borrower.
 
“Swingline Lender” means Encina Business Credit SPV, LLC, in its capacity as
lender of Swingline Loans hereunder.
 
“Swingline Loans” has the meaning set forth in Section 2.4(a).
 
 “Taxes” means all present or future taxes, levies, imposts, duties,
assessments, withholdings (including backup withholding) or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Termination Date” means the date on which all of the Obligations (other than
contingent obligations for which no claims have been made) have been paid in
full in cash and all of Agent’s and Lenders’ lending commitments under this
Agreement and under each of the other Loan Documents have been terminated.
 
“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or other applicable jurisdiction.
 
“Walmart” means Walmart, Inc.
 
1.2.         Accounting Terms and Determinations.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied.  If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower
Representative or Agent shall so request, Required Lenders and Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP;
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b)
Borrower Representative shall provide to Agent and Lenders financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party at “fair value”, as defined therein.
 
- 23-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of “Capital Expenditures” or “Capitalized Leases”, only those leases
(assuming for purposes hereof that such leases were in existence on January 1,
2015) that would have constituted Capitalized Leases or financing leases in
conformity with GAAP on January 1, 2015, shall be considered Capitalized Leases
or financing leases hereunder, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (other than the financial statements delivered pursuant
to this Agreement; provided that all such financial statements delivered to
Agent and Lenders in accordance with the terms of this Agreement shall contain a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect on January 1, 2015, with respect to such
leases).
 
1.3.         Other Definitional Provisions and References.
 
References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  “Or” shall
be construed to mean “and/or”.  Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person. 
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively.  No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds.  Time is of the essence for each performance
obligation of the Loan Parties under this Agreement and each Loan Document.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or act shall include
all related current regulations and all amendments and any successor statutes,
acts and regulations.  References to any agreement, instrument or document (a)
shall include all schedules, exhibits, annexes and other attachments thereto and
(b) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document).  The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Unless otherwise specified herein Dollar ($) baskets set forth
in the representations and warranty, covenants and event of default provisions
of this Agreement (and other similar baskets) are calculated as of each date of
measurement by the Dollar Equivalent Amount thereof as of such date of
measurement. Reference to a Loan Party’s “knowledge” or similar concept means
actual knowledge of a senior officer, or knowledge that a senior officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter.
 
- 24-

--------------------------------------------------------------------------------

2.           LOANS.
 
2.1.        Amount of Loans.


(a)         Revolving Loans.  Subject to the terms and conditions of this
Agreement, each Lender with a Revolving Loan Commitment will severally (and not
jointly), from time to time prior to the Maturity Date, at Borrower
Representative’s request, make revolving loans to Borrowers (“Revolving Loans”);
provided that after giving effect to each such Revolving Loan, (A) the
outstanding balance of all Revolving Loans plus fees and expenses which are due
and payable by Borrowers under this Agreement but which have not been paid or
charged to the Loan Account will not exceed the lesser of (x) the Maximum
Revolving Facility Amount minus the amount of Reserves established against the
Maximum Revolving Facility Amount and (y) the Borrowing Base, (B) the sum of
each Lender’s outstanding balance of Revolving Loans will not exceed such
Lender’s Revolving Loan Commitment and (C) none of the other Loan Limits for
Revolving Loans will be exceeded.  All Revolving Loans shall be made in and
repayable in Dollars.
 
(b)       Reserves.  Agent may, with concurrent written notice (absent exigent
circumstances) to Borrower Representative, from time to time establish and
revise reserves against the Borrowing Base and the Maximum Revolving Facility
Amount in such amounts and of such types as Agent deems appropriate in its
Permitted Discretion (“Reserves”) to reflect (i) events, conditions,
contingencies or risks which affect or may affect (A) the Collateral or its
value, or the enforceability, perfection or priority of the security interests
and other rights of Agent in the Collateral or (B) the assets, business or
prospects of any Borrower or any Loan Party Obligor (including the Dilution
Reserve and the Specified Customer Dilution Reserve), (ii) Agent’s good faith
concern that any Collateral report or financial information furnished by or on
behalf of any Borrower or any Loan Party Obligor to Agent is or may have been
incomplete, inaccurate or misleading in any material respect, (iii) any fact or
circumstance which Agent determines in good faith constitutes, or could
constitute, a Default or Event of Default, or (iv) past due Taxes, or (v) any
other events or circumstances which Agent determines in good faith make the
establishment or revision of a Reserve prudent.  In no event shall the
establishment of a Reserve in respect of a particular actual or contingent
liability obligate Agent to make advances to pay such liability or otherwise
obligate Agent with respect thereto.
 
2.2.        Protective Advances; Overadvances.
 
(a)         Notwithstanding any contrary provision of this Agreement or any
other Loan Document, at any time (i) after the occurrence and during the
continuance of a Default or Event of Default or (ii) that any of the other
applicable conditions precedent set forth in Section 4 or otherwise are not
satisfied, Agent is authorized by each Borrower and each Lender, from time to
time, in Agent’s sole discretion, to make such Revolving Loans to, or for the
benefit of, any Borrower, as Agent in its sole discretion deems necessary or
desirable (1) to maintain, preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (the
Revolving Loans described in this Section 2.2 shall be referred to as
“Protective Advances”).  Notwithstanding any contrary provision of this
Agreement or any other Loan Document, Agent may disburse the proceeds of any
Protective Advance to any Borrower or to such other Person(s) as Agent
determines in its sole discretion.  All Protective Advances shall be payable
immediately upon demand.  Notwithstanding the foregoing, without the consent of
the Required Lenders, (i) the aggregate amount of all Protective Advances
outstanding at any time shall not exceed an amount equal to ten percent (10%) of
the Maximum Revolving Facility Amount (without giving effect to any Reserves
established against the Maximum Revolving Facility Amount) and (ii) after giving
effect to any such Protective Advances, the outstanding balance of all Revolving
Loans will not exceed the Maximum Revolving Facility Amount.
 
- 25-

--------------------------------------------------------------------------------

(b)          Notwithstanding any contrary provision of this this Agreement, at
the request of Borrower Representative, Agent may in its sole discretion (but
with absolutely no obligation), make Revolving Loans to any Borrower, on behalf
of the Lenders with a Revolving Loan Commitment, in amounts that exceed Excess
Availability (any such excess Revolving Loans are herein referred to herein,
collectively, as “Overadvances”); provided that, no Overadvance shall result in
a Default due to any Borrower’s failure to comply with Section 2.1(a) for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. 
Overadvances may be made even if the conditions precedent set forth in Section
4.2 have not been satisfied.  Absent consent of the Required Lenders, the
authority of Agent to make Overadvances is limited to an aggregate amount not to
exceed an amount equal to ten percent (10%) of the Maximum Revolving Facility
Amount (without giving effect to any Reserves established against the Maximum
Revolving Facility Amount) at any time.  No Overadvance may remain outstanding
for more than thirty (30) days and no Overadvance shall cause any Lender’s
outstanding balance of Revolving Loans to exceed its Revolving Loan Commitment. 
Required Lenders may, at any time, revoke Agent’s authorization to make
Overadvances; provided that any such revocation must be in writing and shall
become effective prospectively upon Agent’s receipt thereof.
 
(c)         Upon the making of any Protective Advance or Overadvance (whether
before or after the occurrence of a Default or Event of Default), each Lender
with a Revolving Loan Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Agent,
without recourse or warranty, an undivided interest and participation in such
Protective Advance or Overadvance, as applicable, in proportion to its Pro Rata
Share of the Revolving Loan Commitment.  Agent may, at any time, require the
applicable Lenders to fund their participations.  From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance or Overadvance, as applicable, purchased hereunder, Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by such Agent in
respect of such Loan.  Each Lender acknowledges and agrees that (i) Agent may
elect to fund a Protective Advance or Overadvance through one or more of its
Affiliates (including, without limitation, Encina Business Credit SPV, LLC) on
behalf of Agent for administrative convenience and (ii) any such funding shall
constitute a Protective Advance or Overadvance, as applicable, as if made by
Agent subject to the terms and conditions of this Agreement.
 
2.3.        Notice of Borrowing; Manner of Revolving Loan Borrowing.
 
(a)         Borrower Representative shall request each Revolving Loan by
submitting such request by ABLSoft (or, if requested by Agent, by delivering, in
writing or by an Approved Electronic Communication, a Notice of Borrowing
substantially in the form of Exhibit A hereto) (each such request a “Notice of
Borrowing”).  Subject to the terms and conditions of this Agreement, Agent
shall, except as provided in Section 2.2, deliver the amount of the Revolving
Loan requested in the Notice of Borrowing for credit to any account of Borrowers
as Borrower Representative may specify at a bank acceptable to Agent (provided
that such account must be one identified on Section 3 of the Perfection
Certificate and approved by Agent as an account to be used for funding of Loan
proceeds) (any such account, a “Funding Account”) by wire transfer of
immediately available funds (i) on the same day if the Notice of Borrowing is
received by Agent on or before 10:00 a.m. Central Time on a Business Day or (ii)
on the immediately following Business Day if the Notice of Borrowing is received
by Agent after 10:00 a.m. Central Time on a Business Day or on a day that is not
a Business Day.  Agent shall charge to the Revolving Loan Agent’s usual and
customary fees for the wire transfer of each Loan.
 
(b)         Promptly following receipt of a Notice of Borrowing in accordance
with this Section, Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Revolving Loan to be made as part of the requested
borrowing.  Each Lender shall make each Revolving Loan to be made by such Lender
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., Central Time, to the account of Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Pro Rata Share.  Unless Agent shall have received notice from a
Lender prior to the proposed date of any borrowing that such Lender will not
make available to Agent such Lender’s share of such borrowing, Agent may assume
that such Lender has made (or will make) such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable borrowing available to Agent, then
the applicable Lender and Borrowers severally agree to pay to Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers to but excluding
the date of payment to Agent, at the interest rate applicable to such Revolving
Loans.  If such Lender pays such amount to Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such borrowing.
 
- 26-

--------------------------------------------------------------------------------

2.4.        Swingline Loans.
 
(a)         Agent, Swingline Lender and the Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after Borrower Representative requests a Revolving Loan, the Swingline
Lender may elect to have the terms of this Section 2.4 apply to such borrowing
request by advancing, on behalf of the Lenders with a Revolving Loan Commitment
and in the amount requested, same day funds to Borrowers (each such Loan made
solely by the Swingline Lender pursuant to this Section 2.4 is referred to in
this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.4(c).  Each Borrower hereby authorizes the Swingline Lender to, and Swingline
Lender shall, subject to the terms and conditions set forth herein (but without
any further written notice required), deliver the amount of the Swingline Loan
requested to the applicable Funding Account (i) on the same day if the Notice of
Borrowing is received by Agent on or before 10:00 a.m. Central Time on a
Business Day or (ii) on the immediately following Business Day if the Notice of
Borrowing is received by Agent after 10:00 a.m. Central Time on a Business Day
or on a day that is not a Business Day.  The aggregate amount of Swingline Loans
outstanding at any time shall not exceed $5,000,000.  Swingline Lender shall not
make any Swingline Loan if the requested Swingline Loan exceeds Excess
Availability (before giving effect to such Swingline Loan).
 
(b)        Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Lender with a Revolving
Loan Commitment shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan in proportion to its Pro Rata Share of the Revolving Loan
Commitment.  The Swingline Lender may, at any time, require the applicable
Lenders to fund their participations.  From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan purchased
hereunder, Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by such Agent in respect of such Loan.
 
(c)        Agent, on behalf of Swingline Lender, shall request settlement (a
“Settlement”) with respect to Swingline Loans with the Lenders holding a
Revolving Loan Commitment on at least a weekly basis or on any date that Agent
elects, by notifying the applicable Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 p.m. Central Time on the
date of such requested Settlement (the “Settlement Date”).  Each applicable
Lender (other than the Swingline Lender) shall transfer the amount of such
Lender’s Pro Rata Share of the outstanding principal amount of the Swingline
Loan with respect to which Settlement is requested to Agent, to such account of
Agent as Agent may designate, not later than 2:00 p.m., Central Time, on such
Settlement Date.  Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.2 have
then been satisfied.  Such amounts transferred to Agent shall be applied against
the amounts of the Swingline Lender’s Swingline Loans and, together with such
Swingline Lender’s Pro Rata Share of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively.  If any such amount is not
transferred to Agent by any applicable Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon.
 
- 27-

--------------------------------------------------------------------------------

2.5.        Repayments.
 
(a)          Revolving Loans.  If at any time for any reason whatsoever
(including as a result of currency fluctuations) (i) the outstanding balance of
all Revolving Loans exceeds the lesser of (x) the Maximum Revolving Facility
Amount minus Reserves established against the Maximum Revolving Facility Amount
and (y) the Borrowing Base or (ii) any of the Loan Limits for Revolving Loans
are exceeded, then, in each case, Borrowers will immediately pay to Agent such
amounts as shall cause Borrowers to eliminate such excess.
 
(b)          Reserved.
 
(c)          Maturity Date Payments.  All remaining outstanding monetary
Obligations (including, all accrued and unpaid fees described in the Agent Fee
Letter) shall be payable in full on the Maturity Date.
 
2.6.        Prepayments / Voluntary Termination / Application of Prepayments.
 
(a)        Voluntary Termination of Loan Facilities.  Borrower Representative
may, on at least thirty (30) days’ prior written notice received by Agent (which
notice may be conditioned upon the closing of another transaction), permanently
terminate the Loan facilities and the Revolving Loan Commitments by repaying all
of the outstanding Obligations, including all principal, interest and fees with
respect to the Revolving Loans, and an Early Termination Fee in the amount
specified in the Agent Fee Letter.  From and after such date of termination,
Agent shall have no obligation whatsoever to extend any additional Loans, and
all of its lending commitments hereunder shall be terminated.
 
(b)       Voluntary Reduction of Loan Facilities.  Borrower Representative may,
at its option from time to time (but in no event more than five (5) times prior
to the Maturity Date), permanently reduce the aggregate Maximum Revolving
Facility Amount and the Revolving Loan Commitments (by a corresponding amount)
upon at least thirty (30) days’ prior written notice to Agent, which notice
shall specify the amount and effective date of the reduction and may be
conditioned upon the closing of another transaction.  Each reduction (i) shall
be in a minimum amount of $2,500,000, (ii) shall not reduce the Maximum
Revolving Facility Amount and the Revolving Loan Commitments to an amount less
than the aggregate principal amount of Revolving Loans outstanding at such time
(unless accompanied by a corresponding prepayment of such outstanding Revolving
Loans), and (iii) shall not reduce the Maximum Revolving Facility Amount and the
Revolving Loan Commitments to an amount less than $10,000,000.  On the effective
date of each permanent reduction of the Maximum Revolving Facility Amount and
the Revolving Loan Commitments, Borrowers will be required to pay the Early
Termination Fee with respect to the amount by which the Maximum Revolving
Facility Amount and the Revolving Loan Commitments are reduced.
 
2.7.        Obligations Unconditional.
 
(a)        The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or right of set-off, recoupment or counterclaim that
any Loan Party Obligor or any other Person might otherwise have against Agent,
any Lender or any other Person.  All payments required by this Agreement or the
other Loan Documents shall be made in Dollars (unless payment in a different
currency is expressly provided otherwise in the applicable Loan Document) and
paid without abatement, diminution or set-off.
 
- 28-

--------------------------------------------------------------------------------

(b)        If, at any time and from time to time after the Closing Date (or at
any time before or after the Closing Date with respect to the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith), (a) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (b) any new law, regulation, treaty or
directive enacted or application thereof or (c) compliance by Agent with any
request or directive (whether or not having the force of law) from any
Governmental Authority, central bank or comparable agency (i) subjects Agent or
any Lender to any Tax (other than (x) Indemnified Taxes or (y) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (ii) imposes, modifies or deems applicable any reserve
(including any reserve imposed by the FRB, but excluding any reserve included in
the determination of the LIBOR Rate), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
Agent or any Lender or imposes on Agent or any Lender any other condition
affecting its LIBOR Loans or its obligation to make LIBOR Loans, the result of
which is to increase the cost to (or to impose a cost on) Agent or any Lender of
making or maintaining any LIBOR Loan or (iii) imposes on Agent or any Lender any
other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to Agent or any Lender of making or continuing
any Loan or to reduce any amount receivable hereunder or under any other Loan
Documents, then, in each such case, Borrowers shall promptly pay to Agent or
such Lender, when notified to do so by Agent or such Lender, any additional
amounts necessary to compensate Agent or such Lender for such additional cost or
reduced amount as determined by Agent or such Lender.  Each such notice of
additional amounts payable pursuant to this Section 2.7(b) submitted by Agent or
any Lender, as applicable, to Borrower Representative shall, absent manifest
error, be final, conclusive and binding for all purposes.
 
(c)          This Section 2.7 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.
 
2.8.        Reversal of Payments.To the extent that any payment or payments made
to or received by Agent or any Lender pursuant to this Agreement or any other
Loan Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies relating thereto) shall be revived as Obligations (secured by all
such Liens) and continue in full force and effect under this Agreement and under
the other Loan Documents as if such payment or payments had not been received by
Agent or such Lender.  This Section 2.8 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans.
 
2.9.       Notes.  The Loans and Commitments shall, at the request of any
Lender, be evidenced by one or more promissory notes in form and substance
reasonably satisfactory to such Lender.  However, if such Loans are not so
evidenced, such Loans may be evidenced solely by entries upon the books and
records maintained by Agent.
 
2.10.      Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)         Unused Line Fees pursuant to the Agent Fee Letter shall cease to
accrue on the unfunded portion of the Revolving Loan Commitment of such
Defaulting Lender;
 
(b)         Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to Agent hereunder, (ii) second, to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Agent, (iii) third, if so determined by Agent and Borrowers, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iv) fourth, pro rata, to the payment of any
amounts owing to Borrowers or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is made at a time when the conditions set forth in Section 4.2 are
satisfied, such payment shall be applied solely to prepay the Revolving Loans of
all Lenders that are not Defaulting Lenders pro rata prior to being applied to
the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.
 
- 29-

--------------------------------------------------------------------------------

(c)        No Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder; provided that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.
 
2.11.      Appointment of Borrower Representative.
 
(a)         Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect
to  the disbursement of the proceeds of the Loans, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
in the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Loan Documents. Agent may disburse the Loans to such bank account
of Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.


(b)         Borrower Representative hereby accepts the appointment by Borrowers
to act as the agent and attorney-in-fact of Borrowers pursuant to this Section
2.11. Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower requested on behalf of a Borrower hereunder, shall be remitted or
issued to or for the account of such Borrower.
 
(c)        Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.
 
(d)        Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.
 
(e)        No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If Borrower
Representative resigns under this Agreement, Borrowers shall be entitled to
appoint a successor Borrower Representative (which shall be a Borrower and shall
be reasonably acceptable to Agent as such successor). Upon the acceptance of its
appointment as successor Borrower Representative hereunder, such successor
Borrower Representative shall succeed to all the rights, powers and duties of
the resigning Borrower Representative and the term “Borrower Representative”
shall mean such successor Borrower Representative for all purposes of this
Agreement and the other Loan Documents, and the resigning or terminated Borrower
Representative’s appointment, powers and duties as Borrower Representative shall
be thereupon terminated.
 
- 30-

--------------------------------------------------------------------------------

2.12.      Joint and Several Liability
 
(a)         Joint and Several.  Each Borrower hereby agrees that such Borrower
is jointly and severally liable for the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Lenders by each other
Borrower.  Each Borrower agrees that its obligation hereunder shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 2.12 shall be absolute and
unconditional, irrespective of, and unaffected by,
 
(i)        the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
 
(ii)       the absence of any action to enforce this Agreement (including this
Section 2.12) or any other Loan Document or the waiver or consent by Agent or
any Lender with respect to any of the provisions thereof;
 
(iii)     the existence, value or condition of, or failure to perfect Agent’s
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent in respect thereof (including the release of any such
security);
 
(iv)      the insolvency of any Loan Party or Other Obligor; or
 
(v)        any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
 
(b)         Waivers by Borrowers.  Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Agent to marshal assets or to proceed in
respect of the Obligations against any other Loan Party or Other Obligor, any
other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower.  It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 2.12 and such waivers, Agent and Lenders would decline to enter into
this Agreement.
 
(c)         Benefit of Joint and Several Obligations.  Each Borrower agrees that
the provisions of this Section 2.12 are for the benefit of Agent and Lenders and
their successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower, Agent and any Lender, the
obligations of such other Borrower under the Loan Documents.
 
(d)       Subordination of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Borrower hereby
expressly and irrevocably subordinates to payment of the Obligations any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor with respect to any other Loan
Party or any Other Obligor until the Obligations are indefeasibly paid in full
in cash.  Each Borrower acknowledges and agrees that this subordination is
intended to benefit Agent and Lenders and shall not limit or otherwise affect
such Borrower’s liability hereunder or the enforceability of this Section 2.12,
and that Agent and Lenders and their successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section
2.12(d).
 
- 31-

--------------------------------------------------------------------------------

(e)         Election of Remedies.  If Agent may, under applicable law, proceed
to realize its benefits under any of the Loan Documents giving Agent a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 2.12.  If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Agent and waives any claim based upon such action, even if
such action by Agent shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent.
 
(f)           Contribution with Respect to Guaranty Obligations.
 
(i)        To the extent that any Borrower shall make a payment under this
Section 2.12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
 
(ii)       As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 2.12 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.
 
(iii)      This Section 2.12(f) is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 2.12(f) is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 2.12(a).  Nothing contained in this
Section 2.12(f) shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.
 
(iv)      The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing.
 
(v)     The rights of the indemnifying Borrowers against other Loan Parties
under this Section 2.12(f) shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.
 
(g)        Liability Cumulative.  The liability of Borrowers under this Section
2.12 is in addition to and shall be cumulative with all liabilities of each
Borrower to Agent and Lenders under this Agreement and the other Loan Documents
to which such Borrower is a party or in respect of any Obligations or obligation
of the other Borrower, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
- 32-

--------------------------------------------------------------------------------

3.           INTEREST AND FEES; LOAN ACCOUNT.
 
3.1.        Interest.  All Loans and other monetary Obligations shall bear
interest at the interest rate(s) set forth in Section 1(e) of Annex I, and
accrued interest shall be payable (a) on the first day of each month in arrears,
(b) upon a prepayment of Loan in accordance with Section 2.6 and (c) on the
Maturity Date; provided that after the occurrence and during the continuation of
an Event of Default, all Loans and other monetary Obligations shall bear
interest at a rate per annum equal to two (2) percentage points (2.00%) in
excess of the rate otherwise applicable thereto (the “Default Rate”), and all
such interest shall be payable on demand.  Changes in the interest rate shall be
effective as of the first day of each month based on the LIBOR Rate or Base
Rate, as applicable, in effect on such date.  Subject to Section 3.6 and so long
as no Event of Default shall have occurred and be continuing, all Loans shall
constitute LIBOR Loans.  Upon the occurrence and during the continuance of an
Event of Default, at the election of Agent, all Loans shall constitute Base Rate
Loans.
 
3.2.       Fees.  Borrowers shall pay Agent the fees set forth in the Agent Fee
Letter on the dates provided therefor, which fees are in addition to all fees
and other sums payable by Borrowers or any other Person to Agent under this
Agreement or under any other Loan Document and, in each case, are not refundable
once paid.
 
3.3.        Computation of Interest and Fees.  All interest and fees shall be
calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.
 
3.4.        Loan Account; Monthly Accountings.  Agent shall maintain a loan
account for Borrowers reflecting all outstanding Loans, along with interest
accrued thereon and such other items reflected therein (the “Loan Account”), and
shall provide Borrower Representative with a monthly accounting reflecting the
activity in the Loan Account, viewable by Borrowers on ABLSoft.  Each accounting
shall be deemed correct, accurate and binding on Borrowers and an account stated
(except for reverses and reapplications of payments made and corrections of
errors discovered by Agent), unless Borrower Representative notifies Agent in
writing to the contrary within thirty days after such account is rendered,
describing the nature of any alleged errors or omissions.  However, Agent’s
failure to maintain the Loan Account or to provide any such accounting shall not
affect the legality or binding nature of any of the Obligations.  Interest, fees
and other monetary Obligations due and owing under this Agreement may, in
Agent’s discretion, be charged to the Loan Account, and will thereafter be
deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans.
 
3.5.      Further Obligations; Maximum Lawful Rate.  With respect to all
monetary Obligations for which the interest rate is not otherwise specified
herein (whether such Obligations arise hereunder or under any other Loan
Document, or otherwise), such Obligations shall bear interest at the rate(s) in
effect from time to time with respect to the Revolving Loans and shall be
payable upon demand by Agent.  In no event shall the interest charged with
respect to any Loan or any other Obligation exceed the maximum amount permitted
under applicable law.  Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable or other amounts
hereunder or under any other Loan Document (the “Stated Rate”) would exceed the
highest rate of interest or other amount permitted under any applicable law to
be charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest and other amounts payable shall
be equal to the Maximum Lawful Rate; provided that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, Borrowers shall, to the extent
permitted by applicable law, continue to pay interest and such other amounts at
the Maximum Lawful Rate until such time as the total interest and other such
amounts received is equal to the total interest and other such amounts which
would have been received had the Stated Rate been (but for the operation of this
provision) the interest rate payable or such other amounts payable.  Thereafter,
the interest rate and such other amounts payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest or
other such amounts received by Agent exceed the amount which it could lawfully
have received had the interest and other such amounts been calculated for the
full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior
sentence, Agent has received interest or other such amounts hereunder in excess
of the Maximum Lawful Rate, such excess amount shall be applied to the reduction
of the principal balance of the Loans or to other Obligations (other than
interest) payable hereunder, and if no such principal or other Obligations are
then outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.
 
- 33-

--------------------------------------------------------------------------------

3.6.        Certain Provisions Regarding LIBOR Loans; Replacement of Lenders.
 
(a)        Inadequate or Unfair Basis.  If Agent or any Lender reasonably
determines (which determination shall be binding and conclusive on Borrowers)
that, by reason of circumstances affecting the interbank Eurodollar market,
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate, then Agent or such Lender shall promptly notify Borrower Representative
(and Agent, if applicable) thereof and, so long as such circumstances shall
continue, (i) Agent and/or such Lender shall be under no obligation to make any
LIBOR Loans and (ii) on the last day of the current calendar month, each LIBOR
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.
 
(b)        Change in Law.  If any change in, or the adoption of any new, law,
treaty or regulation, or any change in the interpretation of any applicable law
or regulation by any Governmental Authority charged with the administration
thereof, would make it (or in the good faith judgment of Agent or the applicable
Lender cause a substantial question as to whether it is) unlawful for Agent or
such Lender to make, maintain or fund LIBOR Loans, then Agent or such Lender
shall promptly notify Borrower Representative and, so long as such circumstances
shall continue, (i) Agent or such Lender shall have no obligation to make any
LIBOR Loan and (ii) on the last day of the current calendar month for each LIBOR
Loan (or, in any event, on such earlier date as may be required by the relevant
law, regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.
 
(c)         If any Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Section 2.7(b), or any Lender gives notice of the occurrence
of any circumstances described in Section 2.7(b), or if Lender becomes a
Defaulting Lender, Borrowers may designate another Person engaged in the making
of commercial loans in the Ordinary Course of Business which is acceptable to
Agent in its Permitted Discretion (such other Person being called a “Replacement
Lender”) to purchase the Loans and Commitments of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment and Assumption), such Lender shall no longer be a party hereto or
have any rights hereunder (other than rights with respect to indemnities and
similar rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrowers hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
 
- 34-

--------------------------------------------------------------------------------

(d)         LIBOR Discontinuation.  Notwithstanding anything contained herein to
the contrary, if Agent reasonably determines after the Closing Date that the
LIBOR Rate has been discontinued or is no longer available as a benchmark
interest rate, Agent shall select a comparable successor rate in its reasonable
discretion (in consultation with Borrowers), which successor rate shall be
applied in a manner consistent with market practice taking into account the
benchmark interest rates applicable to funding sources for the Lenders, and will
promptly so notify each Lender.
 
4.           CONDITIONS PRECEDENT.
 
4.1.        Conditions to Initial Loans.
 
Each Lender’s obligation to fund Loans on the Closing Date under this Agreement
is subject to the following conditions precedent (as well as any other
conditions set forth in this Agreement or any other Loan Document), all of which
must be satisfied in a manner acceptable to Agent (and as applicable, pursuant
to documentation which in each case is in form and substance acceptable to
Agent):
 
(a)         each Loan Party Obligor shall have duly executed and/or delivered,
or, as applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Agent such agreements, instruments, documents,
proxies, financial statements, projections, lien searches, legal opinions, title
insurances, assessments, appraisals, and certificates as Agent may require,
including such other agreements, payoff letters, lien terminations, instruments,
documents, proxies, financial statements, projections, lien searches, legal
opinions, title insurance, assessments, appraisals, and certificates listed on
the closing checklist attached hereto as Exhibit B;
 
(b)          Agent shall have completed its business and legal due diligence
pertaining to the Loan Parties and their respective businesses and assets, with
results thereof satisfactory to Agent in its sole discretion;
 
(c)         each Lender’s obligations and commitments under this Agreement shall
have been approved by such Lender’s Credit Committee;
 
(d)         after giving effect to such Loans, as well as to the payment of all
trade payables older than sixty days past due and the consummation of all
transactions contemplated hereby to occur on the Closing Date, closing costs and
any book overdraft, Excess Availability shall be no less than $1,400,000;
 
(e)         since February 2, 2019, no event shall have occurred which has had,
or could reasonably be expected to have, a Material Adverse Effect on any Loan
Party; and
 
(f)          Borrowers shall have paid to Agent all fees and expenses payable in
the amounts and at the times separately agreed in writing between the Borrowers
and the Agent, including those set forth in the Agent Fee Letter.
 
4.2.        Conditions to all Loans.  No Lender shall be obligated to fund any
Loans, unless the following conditions are satisfied:
 
(a)        Borrower Representative shall have provided to Agent such information
as Agent may require in order to determine the Borrowing Base (including the
items set forth in Section 7.15(a), (b) and (c) (as applicable)), as of such
borrowing or issue date, after giving effect to such Loans;
 
(b)         each of the representations and warranties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
respects as of the date such Loan is made (or, to the extent any representations
or warranties are expressly made solely as of an earlier date, such
representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect thereto; and
 
- 35-

--------------------------------------------------------------------------------

(c)          no Default or Event of Default shall be in existence, both before
and after giving effect thereto.
 
Each request (or deemed request) by Borrowers for funding of a Loan shall
constitute a representation by each Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of such funding or
issuance.  As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.
 
5.           COLLATERAL.
 
5.1.        Grant of Security Interest.  To secure the full payment and
performance of all of the Obligations, each Loan Party Obligor and the Parent
hereby assigns to Agent and grants to Agent, for itself and on behalf of the
Lenders, a continuing security interest in all property of each Loan Party
Obligor and the Parent, whether tangible or intangible, real or personal, now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located, and whether or not eligible for lending purposes, including:  (a) all
Accounts (whether or not Eligible Accounts or Eligible Specified Customer
Accounts) and Credit Card Receivables (whether or not Eligible Credit Card
Receivables) and all Goods whose sale, lease or other disposition by any Loan
Party Obligor or the Parent has given rise to Accounts and have been returned
to, or repossessed or stopped in transit by, any Loan Party Obligor or the
Parent; (b) all Chattel Paper (including Electronic Chattel Paper), Instruments,
Documents, and General Intangibles (including all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guaranty claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory or Eligible In-Transit Inventory); (d) all
Goods (other than Inventory), including Equipment, vehicles, and Fixtures; (e)
all Investment Property, including all rights, privileges, authority, and powers
of each Loan Party Obligor and the Parent as an owner or as a holder of Pledged
Equity, including all economic rights, all control rights, authority and powers,
and all status rights of each Loan Party Obligor and the Parent as a member,
equity holder or shareholder, as applicable, of each Issuer; (f) all Deposit
Accounts, bank accounts, deposits, money and cash; (g) all Letter-of-Credit
Rights; (h) all Commercial Tort Claims, including those listed in Section 2 of
the Perfection Certificate (if any); (i) all Supporting Obligations; (j)
[reserved]; (k) [reserved]; (l) all Intellectual Property; (m) any other
property of any Loan Party Obligor now or hereafter in the possession, custody
or control of Agent or any agent or any parent, Affiliate or Subsidiary of
Agent, any Lender or any Participant with Lender in the Loans, for any purpose
(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise); and (n) all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including
proceeds of all insurance policies insuring the foregoing property (including
hazard, flood and credit insurance), and all of each Loan Party Obligor’s and
the Parent’s books and records relating to any of the foregoing and to any Loan
Party’s business.   Notwithstanding anything to the contrary contained in
clauses (a) through (n) above, the security interest created by this Agreement
shall not extend to, and the term “Collateral” shall not include, any Excluded
Property.
 
5.2.        Possessory Collateral.  Promptly, but in any event no later than
thirty (30) days after any Loan Party Obligor’s or Parent’s receipt of any
portion of the Collateral in an amount in excess of $100,000 in the aggregate
evidenced by an agreement, Instrument or Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
such Loan Party Obligor or the Parent shall deliver the original thereof to
Agent together with an appropriate endorsement or other specific evidence of
assignment thereof to Agent (in form and substance reasonably acceptable to
Agent).  If an endorsement or assignment of any such items shall not be made for
any reason, Agent is hereby irrevocably authorized, as attorney and
agent-in-fact (coupled with an interest) for each Loan Party Obligor and the
Parent, to endorse or assign the same on such Loan Party Obligor’s or the
Parent’s behalf.


- 36-

--------------------------------------------------------------------------------

5.3.       Further Assurances.  Each Loan Party Obligor and the Parent shall, at
its own cost and expense, promptly and duly take, execute, acknowledge and
deliver (and/or use commercially reasonable efforts to cause each other
applicable Person to take, execute, acknowledge and deliver) all such further
acts, documents, agreements and instruments as Agent may from time to time
reasonably require in order to (a) carry out the intent and purposes of the Loan
Documents and the transactions contemplated thereby, (b) establish, create,
preserve, protect and perfect a first priority lien (subject only to Permitted
Liens) in favor of Agent in all the Collateral (wherever located) from time to
time owned by the Loan Party Obligors and in all capital stock and other equity
from time to time issued by the Loan Parties (other than Parent) constituting
Collateral (including appraisals of real property in compliance with FIRREA),
(c) cause each domestic Subsidiary of a Borrower to guaranty all of the
Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to Agent and (d) facilitate the collection of the
Collateral.  Without limiting the foregoing, each Loan Party Obligor and the
Parent shall, at its own cost and expense, promptly and duly take, execute,
acknowledge and deliver (and/or use commercially reasonable efforts to cause
each other applicable Person to take, execute, acknowledge and deliver) to Agent
all promissory notes, security agreements, agreements with landlords, mortgagees
and processors and other bailees, subordination and intercreditor agreements,
credit card processor agreements, credit card notification agreements and other
agreements, instruments and documents, in each case in form and substance
reasonably acceptable to Agent, as Agent may reasonably request from time to
time to perfect, protect and maintain Agent’s security interests in the
Collateral, including the required priority thereof, and to fully carry out the
transactions contemplated by the Loan Documents.
 
5.4.       UCC Financing Statements.  Each Loan Party Obligor and the Parent
authorizes Agent to file, transmit or communicate, as applicable, from time to
time, UCC Financing Statements, along with amendments and modifications thereto,
in all filing offices selected by Agent, listing such Loan Party Obligor or the
Parent as the Debtor and Agent as the Secured Party, and describing the
collateral covered thereby in such manner as Agent may elect, including using
descriptions such as “all personal property of debtor” or “all assets of
debtor,” or words of similar effect, in each case without such Loan Party
Obligor’s signature.  Each Loan Party Obligor also hereby ratifies its
authorization for Agent to have filed, in any filing office, any Financing
Statements filed prior to the date hereof.
 
5.5.        Releases. Upon (i) any sale or other disposition of Collateral to a
Person that is not a Loan Party Obligor that is not prohibited by this
Agreement, (ii) the Termination Date or (iii) the release of any Loan Party as a
Loan Party Obligor pursuant to this Agreement, the security interests in favor
of the Agent on such Collateral being disposed of (or, in the case of clause
(ii), all of the Collateral or, in the case of clause (iii), the Collateral
owned or held by such Loan Party) shall automatically be released and, at the
request of the relevant Loan Party, the Agent shall execute and deliver a
release of such assets in form reasonably satisfactory to the Agent and
Borrower.
 
6.           CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND
APPLICATIONS OF PAYMENTS.
 
6.1.        Lock Boxes and Blocked Accounts.
 
(a)       Each Loan Party Obligor and the Parent hereby represents and warrants
that all Deposit Accounts and all other depository and other accounts maintained
by each Loan Party Obligor and the Parent as of the ClosingAmendment No. 1
Effective Date are described in Section 3 of the Perfection Certificate, which
description includes for each such account the name of the Loan Party Obligor or
Parent maintaining the account, the name of the financial institution at which
the account is maintained, the account number and the purpose of the account. 
After the ClosingAmendment No. 1 Effective Date, noneither Parent nor any Loan
Party Obligor shall open any new Deposit Account or any other depository or
other account without the prior written consent of Agent and without updating
Section 3 of the Perfection Certificate to reflect such Deposit Account or other
account.  No Deposit Account or other account of any Loan Party Obligor or
Parent shall at any time constitute a Restricted Account other than accounts
expressly indicated on Section 3 of the Perfection Certificate as being
Restricted Accounts (and each Loan Party Obligor hereby represents and warrants
that each such account shall at all times meet the requirements set forth in the
definition of “Restricted Account” to qualify as a Restricted Account).  Each
Loan Party Obligor will, at its expense, establish (and revise from time to time
as Agent may reasonably require) procedures acceptable to Agent, in Agent’s
Permitted Discretion, for the collection of checks, wire transfers and all other
proceeds of all of such Loan Party Obligor’s Accounts and other Collateral
(“Collections”), which shall include (a) directing all Account Debtors to send
all Account proceeds directly to a post office box designated by Agent either in
the name of such Loan Party Obligor (but as to which Agent has exclusive access)
or, at Agent’s option, in the name of Agent (a “Lock Box”) and (b) depositing
all Collections received by such Loan Party Obligor into one or more bank
accounts maintained in the name of such Loan Party Obligor (but as to which
Agent has exclusive access) or, at Agent’s option, in the name of Agent (each, a
“Blocked Account”), under an arrangement reasonably acceptable to Agent with a
depository bank reasonably acceptable to Agent, pursuant to which all funds
deposited into each Blocked Account are to be transferred to Agent in such
manner, and with such frequency, as Agent shall specify, and/or (c) a
combination of the foregoing.  Each Loan Party Obligor agrees to execute, and to
cause its depository banks and other account holders to execute, such Lock Box
and Blocked Account control agreements and other documentation as Agent shall
require from time to time in connection with the foregoing, all in form and
substance reasonably satisfactory to Agent, and in any event such arrangements
and documents must be in place on the date hereof with respect to accounts in
existence on the date hereof, or prior to any such account being opened with
respect to any such account opened after the date hereof, in each case excluding
Restricted Accounts.  Prior to the Closing Date, Borrowers shall deliver to
Agent a complete and executed Authorized Accounts Form regarding each Borrower’s
operating account(s) into which the proceeds of Loans are to be paid in the form
of Exhibit D annexed hereto.
 
- 37-

--------------------------------------------------------------------------------

(b)        Section 8 of the Perfection Certificate also describes all
arrangements as of the Closing Date to which any Loan Party Obligor is a party
with respect to the processing and/or payment to such Loan Party of the proceeds
of any credit card charges for sales made by such Loan Party.  Section 8 of the
Perfection Certificate further lists each deposit account to which all payments
due from all Credit Card Issuers and Credit Card Processors are made as of the
Closing Date.  On or prior to (i) the date that is thirty (30) days after the
Closing Date, with respect to arrangements in place as of the Closing Date, and
(ii) on or within 10 Business Days of entering into any new arrangement with any
Credit Card Issuer or Credit Card Processor, Borrower Representative shall
deliver to Agent copies of notifications (each, a “Credit Card Notification”)
reasonably satisfactory in form and substance to Agent which have been executed
on behalf of such Loan Party Obligor and the applicable Credit Card Issuer or
Credit Card Processor and delivered to such Loan Party Obligor’s credit card
clearinghouses and processors listed in Section 8 of the Perfection Certificate
(provided that, for the avoidance of doubt, prior to such date, (y) all payments
due from all Credit Card Issuers and Credit Card Processors shall be deposited
into the Blocked Accounts listed on Schedule 6.1(b), and (z) on a weekly basis,
Borrower Representative shall provide Agent reports setting forth in reasonable
detail the cash receipts from each Credit Card Issuer and Credit Card Processor;
provided, however, that, if the average daily balance of Credit Card Receivables
exceeds $25,000 for a period of 10 consecutive Business Days, Borrower
Representative shall provide such reports on a daily basis beginning with the
first business day after such 10 consecutive Business Day period until the date
that the average daily balance of Credit Card Receivables is equal to or less
than $25,000 for a period of 10 consecutive Business Days).  No Loan Party
Obligor shall maintain any bank accounts or enter into any agreements with
Credit Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in this Section 6.1.
 
(c)         Notwithstanding anything herein to the contrary, including, without
limitation, the limitations on perfection actions set forth in Section 7.3, the
Loan Parties and their Subsidiaries shall not maintain more than $125,000 in the
aggregate at any time in non-U.S. depository, securities and/or other similar
accounts.
 
- 38-

--------------------------------------------------------------------------------

6.2.        Application of Payments.  All amounts paid to or received by Agent
in respect of monetary Obligations, from whatever source (whether from any
Borrower or any other Loan Party Obligor pursuant to such other Loan Party
Obligor’s guaranty of the Obligations, any realization upon any Collateral or
otherwise) shall be applied by Agent to the Obligations in such order as Agent
may elect, and absent such election shall be applied as follows:
 
(i)        FIRST, to reimburse Agent for all out-of-pocket costs and expenses,
and all indemnified losses, incurred by Agent which are reimbursable to Agent in
accordance with this Agreement or any of the other Loan Documents;
 
(ii)       SECOND, to any accrued but unpaid interest on any Protective
Advances;
 
(iii)      THIRD, to the outstanding principal of any Protective Advances;
 
(iv)      FOURTH, to any accrued but unpaid fees owing to Agent and Lenders
under this Agreement and/or any other Loan Documents;
 
(v)       FIFTH, to any unpaid accrued interest on the Obligations;
 
(vi)      SIXTH, to the outstanding principal of the Loans; and
 
(vii)     SEVENTH, to the payment of any other outstanding Obligations; and
after payment in full in cash of all of the outstanding monetary Obligations,
any further amounts paid to or received by Agent in respect of the Obligations
(so long as no monetary Obligations are outstanding) shall be paid over to
Borrowers or such other Person(s) as may be legally entitled thereto.
 
For purposes of determining the Borrowing Base, such amounts will be credited to
the Loan Account and the Collateral balances to which they relate upon Agent’s
receipt of an advice from Agent’s Bank (set forth in Section (g) of Annex I)
that such items have been credited to Agent’s account at Agent’s Bank (or upon
Agent’s deposit thereof at Agent’s Bank in the case of payments received by
Agent in kind), in each case subject to final payment and collection.  However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Agent three (3) Business Days after Agent’s receipt of advice
of deposit thereof at Agent’s Bank.
 
6.3.      Notification; Verification.  Agent or its designee may, from time to
time:  (a) whether or not a Default or Event of Default has occurred, verify
directly with the Account Debtors of the Loan Party Obligors (or by any
reasonable manner and through any reasonable medium Agent considers advisable in
the exercise of its Permitted Discretion) the validity, amount and other matters
relating to the Accounts and Chattel Paper of the Loan Party Obligors, by means
of mail, telephone or otherwise, either in the name of the applicable Loan Party
Obligor or Agent or such other name as Agent may choose; (b) following the
occurrence and during the continuance of a Default or Event of Default, notify
Account Debtors of the Loan Party Obligors that Agent has a security interest in
the Accounts of the Loan Party Obligors and direct such Account Debtors to make
payment thereof directly to Agent; each such notification to be sent on the
letterhead of such Loan Party Obligor and substantially in the form of Exhibit E
annexed hereto; and (c) following the occurrence and during the continuance of a
Default or Event of Default, demand, collect or enforce payment of any Accounts
and Chattel Paper (but without any duty to do so) and, in furtherance of the
foregoing, each Loan Party Obligor hereby authorizes Account Debtors to make
payments directly to Agent and to rely on notice from Agent without further
inquiry. Agent may on behalf of each Loan Party Obligor endorse all items of
payment received by Agent that are payable to such Loan Party Obligor for the
purposes described above.
 
- 39-

--------------------------------------------------------------------------------

6.4.        Power of Attorney.
 
Without limiting any of Agent’s and the other Lenders’ other rights under this
Agreement or any other Loan Document, each Loan Party Obligor hereby grants to
Agent an irrevocable power of attorney, coupled with an interest, authorizing
and permitting Agent (acting through any of its officers, employees, attorneys
or agents), at Agent’s option (and using its Permitted Discretion) but without
obligation, with or without notice to such Loan Party Obligor, and at each Loan
Party Obligor’s expense, to do any or all of the following, in such Loan Party
Obligor’s name or otherwise:
 
(a)         at any time, while an Event of Default has occurred or is
continuing,  (i) execute on behalf of such Loan Party Obligor any documents that
Agent may, in its Permitted Discretion, deem advisable in order to perfect,
protect and maintain Agent’s security interests, and priority thereof, in the
Collateral and to fully consummate all the transactions contemplated by this
Agreement and the other Loan Documents (including such Financing Statements and
continuation Financing Statements, and amendments or other modifications
thereto, as Agent shall reasonably deem necessary or appropriate) and to notify
Account Debtors of the Loan Party Obligors in the manner contemplated by Section
6.3, (ii) endorse such Loan Party Obligor’s name on all checks and other forms
of remittances received by Agent, (iii) pay any sums required on account of such
Loan Party Obligor’s taxes or to secure the release of any Liens therefor, (iv)
pay any amounts necessary to obtain, or maintain in effect, any of the insurance
described in Section 7.14, (v) receive and otherwise take control in any manner
of any cash or non-cash items of payment or Proceeds of Collateral, (vi)
receive, open and dispose of all mail addressed to such Loan Party Obligor at
any post office box or lockbox maintained by Agent for such Loan Party Obligor
or at any other business premises of Agent and (vii) endorse or assign to Agent
on such Loan Party Obligor’s behalf any portion of Collateral evidenced by an
agreement, Instrument or Document if an endorsement or assignment of any such
items is not made by such Loan Party Obligor pursuant to Section 5.2; and
 
(b)         at any time, after the occurrence and during the continuance of an
Event of Default, (i) execute on behalf of such Loan Party Obligor any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or lease (as lessor or lessee) any real or personal property which is
part of the Collateral or in which Agent has an interest, (ii) execute on behalf
of such Loan Party Obligor any invoices relating to any Accounts, any draft
against any Account Debtor, any proof of claim in bankruptcy, any notice of Lien
or claim, and any assignment or satisfaction of mechanic’s, materialman’s or
other Lien, (iii) execute on behalf of such Loan Party Obligor any notice to any
Account Debtor, (iv) pay, contest or settle any Lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same, (v) grant extensions of time to pay, compromise claims relating to,
and settle Accounts, Chattel Paper and General Intangibles for less than face
value and execute all releases and other documents in connection therewith, (vi)
settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor, (vii) instruct any third party
having custody or control of any Collateral or books or records belonging to, or
relating to, such Loan Party Obligor to give Agent the same rights of access and
other rights with respect thereto as Agent has under this Agreement or any other
Loan Document, (viii) change the address for delivery of such Loan Party
Obligor’s mail, (ix) vote any right or interest with respect to any Investment
Property, and (x) instruct any Account Debtor to make all payments due to any
Loan Party Obligor directly to Agent.
 
Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys’ fees (external counsel) of Agent with respect to the
foregoing shall be added to and become part of the Obligations, shall be payable
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations.  Each Loan Party Obligor agrees that
Agent’s rights under the foregoing power of attorney and any of Agent’s other
rights under this Agreement or the other Loan Documents shall not be construed
to indicate that Agent or any Lender is in control of the business, management
or properties of any Loan Party Obligor.
 
- 40-

--------------------------------------------------------------------------------

6.5.        Disputes.  Each Loan Party Obligor shall promptly notify Agent of
all disputes or claims relating to its Accounts, Credit Card Receivables and
Chattel Paper in excess of $50,000.  Each Loan Party Obligor agrees that it will
not, without Agent’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), compromise or settle any of its
Accounts, Credit Card Receivables or Chattel Paper for less than the full amount
thereof, grant any extension of time for payment of any of its Accounts, Credit
Card Receivables or Chattel Paper, release (in whole or in part) any Account
Debtor or other person liable for the payment of any of its Accounts or Chattel
Paper or grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of its Accounts, Credit Card
Receivables or Chattel Paper; except (unless otherwise directed by Agent during
the existence of a Default or an Event of Default) such Loan Party Obligor may
take any of such actions in the Ordinary Course of Business consistent with past
practices, provided that Borrower Representative promptly reports the same to
Agent if the aggregate amount in any month exceeds $10,000.
 
6.6.       Invoices.  At Agent’s request after the occurrence and during the
continuance of a Default or Event of Default, each Loan Party Obligor will cause
all invoices and statements that it sends to Account Debtors or other third
parties to be marked and authenticated, in a manner reasonably satisfactory to
Agent, to reflect Agent’s security interest therein and payment instructions
(including, but not limited to, in a manner to meet the requirements of Section
9-404(a)(2) of the UCC).
 
6.7.        Inventory.
 
(a)         Returns.  No Loan Party Obligor will accept returns of any Inventory
from any Account Debtor except in the Ordinary Course of Business.
 
(b)        Third Party Locations.  No Loan Party Obligor will, without Agent’s
prior written consent, at any time, store any Inventory with any warehouseman or
other third party other than as set forth in Section 1(d) of the Perfection
Certificate.
 
(c)          Sale on Return, etc.  No Loan Party Obligor will, without Agent’s
prior written consent, at any time, sell any Inventory on a sale-or-return,
guaranteed sale, consignment, or other contingent basis.
 
(d)         Fair Labor Standards Act.  Each Loan Party Obligor represents,
warrants and covenants that, at all times, all of the Inventory of each Loan
Party Obligor has been, at all times will be, produced only in accordance with
the Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.
 
(e)         Eligibility.  As of each date reported by any Borrower, all
Inventory which such Borrower has then reported to Agent as then being Eligible
Inventory or Eligible In-Transit Inventory comply in all respects with the
criteria for eligibility set forth in the definition of “Eligible Inventory” or
“Eligible In-Transit Inventory”, as applicable.
 
7.           REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.
 
To induce Agent and the Lenders to enter into this Agreement, each Loan Party
Obligor represents, warrants and covenants as follows (it being understood and
agreed that (a) each such representation and warranty (i) will be made as of the
date hereof and be deemed remade as of each date on which any Loan is made
(except to the extent any such representation or warranty expressly relates only
to any earlier or specified date, in which case such representation or warranty
will be made as of such earlier or specified date) and (ii) shall not be
affected by any knowledge of, or any investigation by, Agent or any Lender and
(b) each such covenant shall continuously apply with respect to all times
commencing on the date hereof and continuing until the Termination Date):
 
- 41-

--------------------------------------------------------------------------------

7.1.       Existence and Authority.  Each Loan Party and Parent is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is identified in Section 1(a)
of the Perfection Certificate) and is qualified to do business in each
jurisdiction in which the operation of its business requires that it be
qualified (which each such jurisdiction is identified in Section 1(a) of the
Perfection Certificate), except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
and Parent has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby. The execution, delivery and
performance by each Loan Party Obligor and Parent of this Agreement and all of
the other Loan Documents to which such Loan Party Obligor and Parent is a party
have been duly and validly authorized, do not violate such Loan Party Obligor’s
and Parent’s Governing Documents or any law or any material agreement or
instrument or any court order which is binding upon any Loan Party or its
property, do not constitute grounds for acceleration of any Indebtedness or
obligation under any material agreement or instrument which is binding upon
Parent or any Loan Party or itstheir property. NoNeither Parent nor any Loan
Party is required to obtain any government approval, consent, or authorization
from, or to file any declaration or statement with, any Governmental Authority
in connection with or as a condition to the execution, delivery or performance
of any of the Loan Documents, except for such approvals, consents,
authorizations or filings as have been obtained or made.  This Agreement and
each of the other Loan Documents have been duly executed and delivered by, and
are enforceable against, each of Parent and the Loan Party Obligors who have
signed them, in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Section 1(f) of the Perfection Certificate sets forth the
ownership of each Borrower and its Subsidiaries as of the Closing Date.
 
7.2.        Names; Trade Names and Styles.  The name of each Loan Party Obligor
and Parent set forth on Section 1(b) of the Perfection Certificate is its
correct and complete legal name as of the date hereof, and no Loan Party Obligor
has used any other name at any time in the past five years, or at any time will
use any other name (except pursuant to the notice provisions of this Section
7.2), in any tax filing made in any jurisdiction.  Listed in Section 1(b) of the
Perfection Certificate are all prior names used by each Loan Party Obligor and
Parent at any time in the past five years and all of the present and prior trade
names used by any Loan Party Obligor or Parent at any time in the past five
years.  Borrower Representative shall give Agent at least thirty days’ prior
written notice (or such shorter period agreed to be the Agent in its reasonable
discretion) (and within thirty (30) days of such change becoming effective, will
deliver an updated Section 1(b) of the Perfection Certificate to reflect the
same) before it or any other Loan Party Obligor or Parent changes its legal name
or does business under any other name.
 
7.3.        Title to Collateral; Third Party Locations; Permitted Liens.  Each
Loan Party Obligor and Parent has, and at all times will continue to have, good
and marketable title to all of the Collateral.  The Collateral now is, and at
all times will remain, free and clear of any and all Liens, except for Permitted
Liens.  Agent now has, and will at all times continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and each Loan Party Obligor and Parent will at all
times defend Agent and the Collateral against all claims of others (other than
holders of Permitted Liens); provided, however, no additional actions shall be
required hereunder with respect to any assets that are located outside of the
United States or assets that require action under the law of any non-U.S.
jurisdiction to create or perfect a security interest in such assets; it being
understood, for the avoidance of doubt, that there shall be no requirement to
execute any security agreement or pledge agreement governed by the laws of any
non-U.S. jurisdiction.  None of the Collateral which is Equipment with an
aggregate value in excess of $100,000 is, or will at any time, be affixed to any
real property that is not subject to a mortgage in favor of the Agent in such a
manner, or with such intent, as to become a fixture.  Except for leases or
subleases as to which Borrowers shall use commercially reasonable efforts to
deliver to Agent a landlord’s waiver in form and substance reasonably
satisfactory to Agent, noneither Parent nor any Loan Party Obligor is or will be
a lessee or sublessee under any real property lease or sublease where Collateral
with an aggregate value in excess of $100,000 is located.  Except for warehouses
as to which Borrowers shall use commercially reasonable efforts to deliver to
Agent a warehouseman’s waiver in form and substance reasonably satisfactory to
Agent, noneither Parent nor any Loan Party Obligor is or will at any time be a
bailor of any Goods with an aggregate value in excess of $100,000 at any
warehouse or otherwise.  Prior to causing or permitting any Collateral with an
aggregate value in excess of $100,000 to at any time be located upon premises in
which any third party (including any landlord, warehouseman, or otherwise) has
an interest, Borrower Representative shall notify Agent and the applicable Loan
Party Obligor or Parent shall use commercially reasonable efforts to cause each
such third party to execute and deliver to Agent, in form and substance
reasonably acceptable to Agent, such waivers, collateral access agreements, and
subordinations as Agent shall specify, so as to, among other things, ensure that
Agent’s rights in the Collateral are, and will at all times continue to be,
superior to the rights of any such third party and that Agent has access to such
Collateral.  Each applicable Loan Party Obligor and Parent will keep at all
times in full force and effect, and will comply in all material respects at all
times with all the terms of, any lease of real property where any of the
Collateral now or in the future may be located, except as could not reasonably
be expected to result in a Material Adverse Effect.
 
- 42-

--------------------------------------------------------------------------------

7.4.       Accounts, Credit Card Receivables and Chattel Paper.  As of each date
reported by Borrowers, all Accounts and Credit Card Receivables which any
Borrower has then reported to Agent as then being Eligible Accounts, Eligible
Specified Customer Accounts or Eligible Credit Card Receivables, as the case may
be, comply in all respects with the criteria for eligibility set forth in the
definition of “Eligible Accounts”, “Eligible Specified Customer Accounts” or
“Eligible Credit Card Receivables”, as applicable.  All such Accounts and Credit
Card Receivables, and all Chattel Paper owned by any Loan Party Obligor, are
genuine and in all respects what they purport to be, arise out of a completed,
bona fide and unconditional and non-contingent sale and delivery of goods or
rendition of services by a Borrower in the Ordinary Course of Business and in
accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto, to the knowledge of the Borrower, each Account
Debtor thereunder had the capacity to contract at the time any contract or other
document giving rise to such Accounts, Credit Card Receivables and Chattel Paper
were executed, and the transactions giving rise to such Accounts, Credit Card
Receivables and Chattel Paper comply with all applicable laws and governmental
rules and regulations.
 
7.5.       Electronic Chattel Paper.  To the extent that any Loan Party Obligor
or Parent obtains or maintains any Electronic Chattel Paper in an aggregate
amount in excess of $100,000, such Loan Party Obligor or Parent, as applicable,
shall at all times create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (a) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided below, unalterable, (b) the authoritative copy identifies
Agent as the assignee of the record or records, (c) the authoritative copy is
communicated to and maintained by Agent or its designated custodian, (d) copies
or revisions that add or change an identified assignee of the authoritative copy
can only be made with the participation of Agent, (e) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (f) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.
 
7.6.        Capitalization; Investment Property.
 
(a)          NoNeither Parent nor any Loan Party, directly or indirectly, owns,
or shall at any time own, any capital stock or other equity interests of any
other Person except as set forth in Sections 1(f) and 1(g) of the Perfection
Certificate, which Sections list all Investment Property owned by each Loan
Party Obligor and Parent as of the ClosingAmendment No. 1 Effective Date.
 
- 43-

--------------------------------------------------------------------------------

(b)         None of the Pledged Equity has been issued or otherwise transferred
in violation of the Securities Act, or other applicable laws of any jurisdiction
to which such issuance or transfer may be subject.  The Pledged Equity pledged
by each Loan Party Obligor and Parent hereunder or under any other Loan Document
constitutes all of the issued and outstanding equity interests of each Issuer
owned by such Loan Party Obligor or Parent, as applicable.
 
(c)          All of the Pledged Equity has been duly and validly issued and is
fully paid and non-assessable, and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights.  There are no outstanding
options, warrants or similar agreements, documents, or instruments with respect
to any of the Pledged Equity.
 
(d)        EachParent and each Loan Party Obligor will take any and all actions
required or reasonably requested by Agent, from time to time, to (i) cause Agent
to obtain exclusive control of any Investment Property in a manner reasonably
acceptable to Agent and (ii) obtain from any Issuers and such other Persons as
Agent shall specify, for the benefit of Agent, written confirmation of Agent’s
exclusive control over such Investment Property and take such other actions as
Agent may reasonably request to perfect Agent’s security interest in any
Investment Property.  For purposes of this Section 7.6, Agent shall have
exclusive control of Investment Property if (A) pursuant to Section 5.2, such
Investment Property consists of certificated securities and the Parent or
applicable Loan Party Obligor delivers such certificated securities to Agent
(with all appropriate endorsements), (B) such Investment Property consists of
uncertificated securities and either (x) the Parent or applicable Loan Party
Obligor delivers such uncertificated securities to Agent or (y) the Issuer
thereof agrees, pursuant to documentation in form and substance reasonably
satisfactory to Agent, that it will comply with instructions originated by Agent
without further consent by the Parent or applicable Loan Party Obligor and (C)
such Investment Property consists of security entitlements and either (x) Agent
becomes the entitlement holder thereof or (y) the appropriate securities
intermediary agrees, pursuant to documentation in form and substance reasonably
satisfactory to Agent, that it will comply with entitlement orders originated by
Agent without further consent by Parent or the applicable Loan Party Obligor. 
Each Loan Party Obligor that is a limited liability company or a partnership
hereby represents and warrants that it has not, and at no time will, elect
pursuant to the provisions of Section 8-103 of the UCC to provide that its
equity interests are securities governed by Article 8 of the UCC.
 
(e)         NoNeither Parent nor any Loan Party owns, or has any present
intention of acquiring, any “margin security” or any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System (herein called “margin security” and “margin stock”).  None of
the proceeds of the Loans will be used, directly or indirectly, for the purpose
of purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations T, U or X, or cause this Agreement to violate any other regulation
of the Board of Governors of the Federal Reserve System or the Exchange Act, or
any rules or regulations promulgated under such statutes.
 
(f)         NoNeither Parent nor any Loan Party Obligor shall vote to enable, or
take any other action to cause or to permit, any Issuer to issue any equity
interests of any nature, or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any equity
interests of any nature of any Issuer.
 
(g)         NoNeither Parent nor any Loan Party Obligor shall take, or fail to
take, any action that would in any manner impair the value or the enforceability
of Agent’s Lien on any of the Investment Property, or any of Agent’s rights or
remedies under this Agreement or any other Loan Document with respect to any of
the Investment Property.
 
- 44-

--------------------------------------------------------------------------------

(h)          In the case of any Loan Party Obligor which is an Issuer, such
Issuer agrees that the terms of Section 11.3(g)(iii) shall apply to such Loan
Party Obligor with respect to all actions that may be required of it pursuant to
such Section 11.3(g)(iii) regarding the Investment Property issued by it.
 
(i)          EachParent and each Loan Party Obligor has made all capital
contributions heretofore required to be made to the respective Issuer in respect
of any Investment Property constituting limited liability company interests and
no additional capital contributions are required to be made in respect of the
respective limited liability company interests.
 
7.7.        Commercial Tort Claims.  NoNeither Parent nor any Loan Party Obligor
has any Commercial Tort Claims in excess of $100,000 pending other than those
listed in Section 2 of the Perfection Certificate, and each Loan Party Obligor
shall promptly (but in any case, no later than thirty (30) Business Days
thereafter or such longer period agreed to be the Agent in its reasonable
discretion) notify Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim in excess of $100,000 after the date hereof against any
third party.  Such notice shall constitute Parent’s and such Loan Party
Obligor’s authorization to amend such Section 2 to add such Commercial Tort
Claim and shall automatically be deemed to amend such Section 2 to include such
Commercial Tort Claim.
 
7.8.        Jurisdiction of Organization; Location of Collateral.  Sections 1(c)
and 1(d) of the Perfection Certificate set forth (a) each place of business of
Parent and each Loan Party Obligor (including its chief executive office), (b)
all locations where all Inventory, Equipment, and other Collateral owned by
Parent and each Loan Party Obligor is kept other than Inventory in transit,
Collateral at another location as contemplated by Section 7.3 or Collateral with
an aggregate value not in excess of $100,000 and (c) whether each such
Collateral location and place of business (including Parent’s and each Loan
Party Obligor’s chief executive office) is owned by Parent or a Loan Party or
leased (and if leased, specifies the complete name and notice address of each
lessor).  No Collateral is located outside the United States or in the
possession of any lessor, bailee, warehouseman or consignee, except as expressly
indicated in Sections 1(c) and 1(d) of the Perfection Certificate or as
contemplated by Section 7.3.  EachParent and each Loan Party Obligor will give
Agent at least thirty (30) days’ (or such shorter period agreed to be the Agent
in its reasonable discretion) prior written notice before changing its
jurisdiction of organization, opening any additional place of business, changing
its chief executive office or the location of its books and records, or moving
any of the Collateral to a location other than one of the locations set forth in
Sections 1(c) and 1(d) of the Perfection Certificate, and will execute and
deliver all Financing Statements, landlord waivers, collateral access
agreements, mortgages, and all other agreements, instruments and documents which
Agent shall require in connection therewith prior to making such change, all in
form and substance reasonably satisfactory to Agent.  Without the prior written
consent of Agent, noneither Parent nor any Loan Party Obligor will at any time
(i) change its jurisdiction of organization or (ii) allow any Collateral to be
located outside of the continental United States of America.
 
7.9.        Financial Statements and Reports; Solvency.
 
(a)          All financial statements delivered to Agent and Lenders by or on
behalf of any Loan Party have been, and at all times will be, prepared in
conformity with GAAP (provided that interim financial statements may lack
footnotes and will be subject to audit and year-end adjustments) and completely
and fairly in all material respects reflect the financial condition of each Loan
Party and its Subsidiaries covered thereby, at the times and for the periods
therein stated.
 
(b)          As of the date hereof (after giving effect to the Loans to be made
on the date hereof, and the consummation of the transactions contemplated
hereby), and as of each other day that any Loan is made (after giving effect
thereof), (i) the fair saleable value of all of the assets and properties of
each Loan Party, individually, exceeds the aggregate liabilities and
Indebtedness of each such Loan Party (including contingent liabilities), (ii)
each Loan Party, individually, is solvent and able to pay its debts as they come
due, (iii) each Loan Party, individually, has sufficient capital to carry on its
business as now conducted and as proposed to be conducted, (iv) no Loan Party is
contemplating either the liquidation of all or any substantial portion of its
assets or property, or the filing of any petition under any state, federal, or
other bankruptcy or insolvency law and (v) no Loan Party has knowledge of any
Person contemplating the filing of any such petition against any Loan Party.
 
- 45-

--------------------------------------------------------------------------------

7.10.     Tax Returns and Payments; Pension Contributions.  Each Loan Party and
Parent has timely filed all tax returns and reports required by applicable law
to have been filed by it, has paid all applicable Taxes required to have been
paid by it and will timely pay all such items in the future as they became due
and payable, except for (a) any Taxes that are being contested in good faith by
appropriate proceedings promptly and diligently instituted and conducted and for
which such Loan Party and Parent maintains adequate reserves therefor in
conformity with GAAP or (b) to the extent that any failure to file Tax returns
or reports or pay Taxes could not reasonably be expected to result in a Material
Adverse Effect.  NoNeither Parent nor any Loan Party is aware of any claims or
adjustments proposed for any prior tax years that could result in additional
taxes becoming due and payable by any Loan Party other than any claim or
adjustment that could not reasonably be expected to result in a Material Adverse
Effect.  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable laws.  Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of each Loan
Party and Parent, nothing has occurred that would reasonably be expected to
cause the loss of such tax-qualified status.  There are no pending or, to the
best knowledge of any Loan Party or Parent, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to result in liabilities individually or in the
aggregate in excess of $100,000 of any Loan Party or Parent.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in liabilities individually or in the aggregate of any Loan Party or Parent in
excess of $100,000.  No ERISA Event has occurred, and noneither Parent nor any
Loan Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, in each case that could reasonably be expected to result in liabilities
individually or in the aggregate in excess of $100,000. Each Loan Party, Parent,
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained, in each case except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties or Parent in
excess of $100,000.  As of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty (60%) or higher and noneither Parent nor any Loan Party knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below sixty (60%)
as of the most recent valuation date.  NoNeither Parent nor any Loan Party or,
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid, except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$100,000.  No Loan Party, Parent, or any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA
except as could not reasonably be expected to result in liabilities individually
or in the aggregate to the Loan Parties or Parent in excess of $100,000.  No
Pension Plan has been terminated by the plan administrator thereof or by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan, except as could not reasonably be expected to
result in liabilities individually or in the aggregate to the Loan Parties or
Parent in excess of $100,000.
 
- 46-

--------------------------------------------------------------------------------

7.11.       Compliance with Laws; Intellectual Property; Licenses.
 
(a)       Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party and Parent has complied, and will continue at all times
to comply, with all provisions of all applicable laws and regulations, including
those relating to the ownership of real or personal property, the conduct and
licensing of each Loan Party’s and Parent’s respective business, the payment and
withholding of Taxes, ERISA and other employee matters, and safety and
environmental matters.
 
(b)        NoNeither Parent nor any Loan Party has received written notice of
default or violation, or is in default or violation, with respect to any
material judgment, order, writ, injunction, decree, demand or assessment issued
by any court or any federal, state, local, municipal or other Governmental
Authority relating to any aspect of any Loan Party’s or Parent’s business,
affairs, properties or assets.  NoNeither Parent nor any Loan Party has received
written notice of or been charged with, or is, to the knowledge of any Loan
Party or Parent, under investigation with respect to, any violation in any
material respect of any provision of any applicable law.
 
(c)         NoNeither Parent nor any Loan Party Obligor owns any material
registered (or applied for) Intellectual Property as of the Closing Date, except
as set forth in Section 4 of the Perfection Certificate.  Except as set forth in
Section 4 of the Perfection Certificate, none of the material Intellectual
Property owned by any Loan Party Obligor or Parent is the subject of any
licensing or franchise agreement pursuant to which such Loan Party Obligor or
Parent is the licensor or franchisor, other than those entered into in the
Ordinary Course of Business.  Each Loan Party Obligor and Parent shall promptly
(but in any event within thirty (30) days thereafter) notify Agent in writing of
any additional material Intellectual Property rights acquired or arising after
the Closing Date and shall submit to Agent a supplement to Section 4 of the
Perfection Certificate to reflect such additional rights with respect to
registered or applied for Intellectual Property; provided that such Loan Party
Obligor’s or Parent’s failure to do so shall not impair Agent’s security
interest therein.  Each Loan Party Obligor and Parent shall execute a separate
security agreement granting Agent a security interest in such Intellectual
Property (whether owned on the Closing Date or thereafter), in form and
substance reasonably acceptable to Agent and suitable for registering such
security interest in such Intellectual Property with the United States Patent
and Trademark Office and/or United States Copyright Office, as applicable;
provided that such Loan Party Obligor’s or Parent’s failure to do so shall not
impair Agent’s security interest therein.  Each Loan Party and Parent owns or
has, and will at all times continue to own or have, the valid right to use all
material patents, trademarks, copyrights, software, computer programs, equipment
designs, network designs, equipment configurations, technology and other
Intellectual Property used, marketed and sold in such Loan Party’s or Parent’s
business, and each Loan Party and Parent is in compliance, and will continue at
all times to comply, in all material respects with all licenses, user agreements
and other such agreements regarding the use of material Intellectual Property. 
NoNeither Parent nor any Loan Party has any knowledge that, or has received any
notice claiming that, any of such material Intellectual Property infringes upon
or violates the rights of any other Person.
 
(d)        Each Loan Party and Parent has and will continue at all times to
have, all federal, state, local and other licenses and permits required to be
maintained in connection with such Loan Party’s or Parent’s business operations,
and all such licenses and permits are valid and in full force and effect, in
each case except as could not reasonably be expected to result in a Material
Adverse Effect.  Each Loan Party and Parent has, and will continue at all times
to have, complied with the requirements of such licenses and permits in all
material respects, and has received no written notice of any pending or
threatened proceedings for the suspension, termination, revocation or limitation
thereof.  NoNeither Parent nor any Loan Party is aware of any facts or
conditions that could reasonably be expected to cause or permit any of such
licenses or permits to be voided, revoked or withdrawn, except as could not
reasonably be expected to result in a Material Adverse Effect.
 
(e)          Each Loan Party and Parent has complied, and will continue at all
times to comply, in all material respects with all provisions of the PCI
Standards.
 
- 47-

--------------------------------------------------------------------------------

7.12.      Litigation.  Section 1(e) of the Perfection Certificate discloses all
claims, proceedings, litigation or investigations pending or threatened in
writing against any Loan Party or Parent as of the ClosingAmendment No. 1
Effective Date.  ThereExcept as set forth in Section 1(e) of the Perfection
Certificate, there is no claim, suit, litigation, proceeding or investigation
pending or threatened in writing by or against or affecting any Loan Party or
Parent in any court or before any Governmental Authority (or any basis therefor
known to any Loan Party Obligor or Parent) which may reasonably be expected to
result, either separately or in the aggregate, in liability in excess of
$100,000 for the Loan Parties or Parent, in any Material Adverse Effect, or in
any material impairment in the ability of any Loan Party or Parent to carry on
its business in substantially the same manner as it is now being conducted.
 
7.13.      Use of Proceeds.  All proceeds of all Loans shall be used by
Borrowers solely (a) with respect to Loans made on the Closing Date, to repay
(on the Closing Date only) the Intercompany Subordinated Debt in an amount not
greater than $6,000,000, (b) to pay the fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, (c) to repay certain existing Indebtedness of
Borrowers, (d) for Borrowers’ working capital purposes and (e) for such other
purposes not prohibited by the terms of this Agreement.  All proceeds of all
Loans will be used solely for lawful business purposes.
 
7.14.      Insurance.
 
(a)         Each Loan Party and Parent will at all times carry property,
liability and other insurance, with insurers reasonably acceptable to Agent, in
such form and amounts, and with such deductibles and other provisions, as Agent
shall reasonably require, but in any event, in such amounts and against such
risks as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which such Loan Party or Parent
operates, and each Borrower will provide Agent with evidence reasonably
satisfactory to Agent that such insurance is, at all times, in full force and
effect; provided, for the avoidance of doubt, that Agent acknowledges that the
insurer of any Loan Party as of the Closing Date is acceptable to Agent for so
long as such insurer’s rating remains substantially the same as its rating on
the Closing Date).  A true and complete listing of such insurance as of the
Closing Date, including issuers, coverages and deductibles, is set forth in
Section 5 of the Perfection Certificate.  Each property insurance policy shall
name Agent as lender loss payee and mortgagee, if applicable, and shall contain
a lender’s loss payable endorsement, and a mortgagee endorsement, if applicable,
and each liability insurance policy shall name Agent as an additional insured,
and each business interruption insurance policy shall be collaterally assigned
to Agent, all in form and substance reasonably satisfactory to Agent.  All
policies of insurance shall provide that they may not be cancelled or changed
without at least thirty (30) days’ (or, with respect to nonpayment of premiums,
ten (10) days’) prior written notice to Agent, and shall otherwise be in form
and substance reasonably satisfactory to Agent.  Borrower Representative shall
advise Agent promptly of any policy cancellation, non-renewal, reduction, or
material amendment with respect to any insurance policies maintained by any Loan
Party or Parent or any receipt by any Loan Party or Parent of any notice from
any insurance carrier regarding any intended or threatened cancellation,
non-renewal, reduction or material amendment of any of such policies, and
Borrower Representative shall promptly deliver to Agent copies of all notices
and related documentation received by any Loan Party or Parent in connection
with the same.
 
(b)        Borrower Representative shall deliver to Agent no later than fifteen
(15) days prior to the expiration of any then current insurance policies,
insurance certificates evidencing renewal of all such insurance policies
required by this Section 7.14.  Borrower Representative shall deliver to Agent,
upon Agent’s reasonable request, certificates evidencing such insurance coverage
in such form as Agent shall reasonably specify.
 
- 48-

--------------------------------------------------------------------------------

(c)        IF ANY LOAN PARTY OR PARENT AT ANY TIME OR TIMES HEREAFTER SHALL FAIL
TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE (AND
PROVIDE EVIDENCE THEREOF TO AGENT) OR TO PAY ANY PREMIUM RELATING THERETO, THEN
AGENT, WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY ANY BORROWER
HEREUNDER, MAY (BUT SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH
POLICIES OF INSURANCE AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH
RESPECT THERETO AS AGENT DEEMS ADVISABLE UPON NOTICE TO
BORROWER REPRESENTATIVE.  SUCH INSURANCE, IF OBTAINED BY AGENT, MAY, BUT NEED
NOT, PROTECT ANY LOAN PARTY’S OR PARENT’S INTERESTS OR PAY ANY CLAIM MADE BY OR
AGAINST ANY LOAN PARTY OR PARENT WITH RESPECT TO THE COLLATERAL.  SUCH INSURANCE
MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY LOAN PARTY OR PARENT MAY BE
ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE APPLICABLE LOAN
PARTY OR PARENT PROVIDING EVIDENCE THAT IT HAS OBTAINED THE INSURANCE AS
REQUIRED ABOVE.  ALL SUMS DISBURSED BY AGENT IN CONNECTION WITH ANY SUCH
ACTIONS, INCLUDING COURT COSTS, EXPENSES, OTHER CHARGES RELATING THERETO AND
REASONABLE EXTERNAL ATTORNEY COSTS, SHALL CONSTITUTE LOANS HEREUNDER, SHALL BE
PAYABLE ON DEMAND BY BORROWERS TO AGENT AND, UNTIL PAID, SHALL BEAR INTEREST AT
THE HIGHEST RATE THEN APPLICABLE TO LOANS HEREUNDER.
 
7.15.      Financial, Collateral and Other Reporting / Notices.  Each Loan Party
and Parent has kept, and will at all times keep, adequate records and books of
account with respect to its business activities and the Collateral in which
proper entries are made in accordance with GAAP reflecting all its financial
transactions. The information provided in the Perfection Certificate is correct
and complete in all respects. Each Loan Party Obligor and Parent will cause to
be prepared and furnished to Agent, in each case in a form and in such detail as
is reasonably acceptable to Agent the following items (the items to be provided
under this Section 7.15 shall be delivered to Agent by posting on ABLSoft or, if
reasonably requested by Agent, by another form of Approved Electronic
Communication or in writing):
 
(a)         Annual Financial Statements.  Not later than one hundred twenty
(120) days after the close of each Fiscal Year (commencing with the Fiscal Year
ending February 1, 2020), unqualified, audited financial statements of Parent
and its Subsidiaries as of the end of such Fiscal Year, including balance sheet,
income statement, and statement of cash flow for such Fiscal Year, in each case
on a consolidated and consolidating basis, certified by a firm of independent
certified public accountants of recognized standing selected by Borrowers but
acceptable to Agent, together with a copy of any management letter issued in
connection therewith.  Concurrently with the delivery of such financial
statements, Borrower Representative shall deliver to Agent a Compliance
Certificate, indicating whether (i) Borrowers are in compliance with each of the
covenants specified in Section 9, and setting forth a detailed calculation of
such covenants and (ii) any Default or Event of Default is then in existence;
 
(b)        Interim Financial Statements.  Not later than (i) in the case of
Etailz and its Subsidiaries, thirty (30) days and (ii) in the case of Parent and
its Subsidiaries, forty-five (45) days, in each case, after the end of each
month hereafter, including the last fiscal month of each Fiscal Year, unaudited
interim financial statements of Etailz and its Subsidiaries and Parent and its
Subsidiaries, as of the end of such month and of the portion of such Fiscal Year
then elapsed, including balance sheet, income statement, statement of cash flow,
and results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated and consolidating basis, certified by
an authorized officer of Borrower Representative as prepared in accordance with
GAAP and fairly presenting the consolidated financial position and results of
operations (including management discussion and analysis of such results) of
Etailz and its Subsidiaries and Parent and its Subsidiaries, as applicable, for
such month and period subject only to changes from ordinary course year‑end
audit adjustments and except that such statements need not contain footnotes. 
Concurrently with the delivery of financial statements relating to Etailz and
its Subsidiaries, Borrower Representative shall deliver to Agent a Compliance
Certificate, indicating whether (i) Borrowers are in compliance with each of the
covenants specified in Section 9, and setting forth a detailed calculation of
such covenants, and (ii) any Default or Event of Default is then in existence;
 
- 49-

--------------------------------------------------------------------------------

(c)         Borrowing Base / Collateral Reports / Insurance Certificates /
Perfection Certificates / Other Items.  The items described on Annex II hereto
by the respective dates set forth therein;
 
(d)        Projections, Etc.  Not later than thirty (30) days prior to the end
of each Fiscal Year, monthly business projections for the following Fiscal Year
for the Loan Parties on a consolidated and consolidating basis, which
projections shall include for each such period Borrowing Base projections,
profit and loss projections, balance sheet projections, income statement
projections and cash flow projections;
 
(e)         Shareholder Reports, Etc.  To the extent the following are not
publicly available on the Etailz website or on the website of the Securities and
Exchange Commission, promptly after the sending or filing thereof, as the case
may be, copies of any proxy statements, financial statements or reports which
each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange;
 
(f)         ERISA Reports.  Copies of any annual report to be filed pursuant to
the requirements of ERISA in connection with each plan subject thereto promptly
upon request by Agent and in addition, each Loan Party and Parent shall promptly
notify Agent upon having knowledge of any ERISA Event that could reasonably be
expected to result in a material liability to a Loan Party or Parent;
 
(g)         Tax Returns.  Each federal and state income tax return filed by any
Loan Party promptly (but in no event later than ten (10) days following the
filing of such return), together with such supporting documentation as is
supplied to the applicable tax authority with such return and proof of payment
of any amounts owing with respect to such return;
 
(h)        Notification of Certain Changes.  Promptly (and in no case later than
the earlier of (i) five (5) Business Days after the occurrence of any of the
following and (ii) such other date that such information is required to be
delivered pursuant to this Agreement or any other Loan Document) notification to
Agent in writing of (A) the occurrence of any Default or Event of Default, (B)
the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect, (C) any change in any Loan Party’s or Parent’s
officers or directors, (D) any material investigation, action, suit, proceeding
or claim (or any material development with respect to any existing
investigation, action, suit, proceeding or claim) relating to any Loan Party or
Parent, any officer or director of a Loan Party or Parent, the Collateral or
which could reasonably be expected to result in a Material Adverse Effect, (E)
any material loss or damage to the Collateral, (F) any event or the existence of
any circumstance that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect, any Default, or any Event of Default, or which
would make any representation or warranty previously made by any Loan Party or
Parent to Agent untrue in any material respect or constitute a material breach
if such representation or warranty was then being made, (G) any actual or
alleged breaches of any Material Contract or early termination or written threat
to terminate any Material Contract or any material amendment to or modification
of a Material Contract, or the execution of any new Material Contract by any
Loan Party or Parent and (H) any change in any Loan Party’s certified
independent accountant.  In the event of each such notice under this Section
7.15(h), Borrower Representative shall give notice to Agent of the action or
actions that each Loan Party and Parent has taken, is taking, or proposes to
take with respect to the event or events giving rise to such notice obligation;
and
 
(i)         Other Information.  Promptly upon request, such other data and
information (financial and otherwise) as Agent, from time to time, may
reasonably request, bearing upon or related to the Collateral or each Loan
Party’s, Parent’s and each Other Obligor’s business or financial condition or
results of operations.
 
- 50-

--------------------------------------------------------------------------------

7.16.      Litigation Cooperation.  Should any third-party suit, regulatory
action, or any other judicial, administrative, or similar proceeding be
instituted by or against Agent or any Lender with respect to any Collateral or
in any manner relating to any Loan Party or Parent, this Agreement, any other
Loan Document or the transactions contemplated hereby, each Loan Party Obligor
and Parent shall, without expense to Agent or any Lender, make available for
each Loan Party or Parent, as applicable, such Loan Party’s or Parent’s
officers, employees and agents, and any Loan Party’s or Parent’s books and
records, without charge, to the extent that Agent or such Lender may deem them
reasonably necessary in order to prosecute or defend any such suit or
proceeding.
 
7.17.      Maintenance of Collateral, Etc.  Each Loan Party Obligor and Parent
will maintain all of the Collateral in good working condition, ordinary wear and
tear excepted, and no Loan Party Obligor will use the Collateral for any
unlawful purpose.
 
7.18.     Material Contracts.  Except as expressly disclosed in Section 1(h) of
the Perfection Certificate, noneither Parent nor any Loan Party is (a) a party
to any contract which has had or could reasonably be expected to have a Material
Adverse Effect or (b) in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (x) any contract
to which it is a party or by which any of its assets or properties is bound,
which default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or result in liabilities in excess of $250,000 or
(y) any Material Contract.  Except for the contracts and other agreements listed
in Section 1(h) of the Perfection Certificate, noneither Parent nor any Loan
Party is party, as of the ClosingAmendment No. 1 Effective Date, to any (i)
employment agreements covering the management of any Loan Party or Parent, (ii)
collective bargaining agreements or other labor agreements covering any
employees of any Loan Party or Parent, (iii) agreements for managerial,
consulting or similar services to which any Loan Party or Parent is a party or
by which it is bound, (iv) agreements regarding any Loan Party or Parent, its
assets or operations or any investment therein to which any of its equity
holders is a party, (v) material patent licenses, trademark licenses, copyright
licenses or other lease or license agreements to which any Loan Party or Parent
is a party, either as lessor or lessee, or as licensor or licensee (but
excluding any licenses of commercially available software or licenses entered
into in the ordinary course of business), (vi) distribution, marketing or supply
agreements to which any Loan Party or Parent is a party, (vii) customer
agreements to which any Loan Party or Parent is a party (in each case with
respect to any contract of the type described in the preceding clauses (i),
(iii), (iv), (v), (vi) and (vii) requiring payments of more than $250,000 in the
aggregate in any Fiscal Year), (viii) partnership agreements to which any Loan
Party or Parent is a partner, limited liability company agreements to which any
Loan Party or Parent is a member or manager, or joint venture agreements to
which any Loan Party or Parent is a party, (ix) real estate leases, or (x) any
other contract to which any Loan Party or Parent is a party, in each case with
respect to this clause (x) the breach, nonperformance or cancellation of which,
could reasonably be expected to have a Material Adverse Effect; (each such
contract and agreement, described in the preceding clauses (i) to (x), a
“Material Contract”).  All existing Material Contracts as of the
ClosingAmendment No. 1 Effective Date are listed on Schedule 7.18, and each such
Material Contract is in full force and effect and there are no events of
defaults thereunder or any event which with notice or passage of time, or both,
would constitute an event of default thereunder.
 
7.19.      No Default.  No Default or Event of Default has occurred and is
continuing.
 
7.20.      No Material Adverse Change.  Since February 2, 2019, there has been
no material adverse change in the business, operations, properties, assets or
condition, financial or otherwise, of any Loan Party or Parent.
 
- 51-

--------------------------------------------------------------------------------

7.21.     Full Disclosure.  Excluding projections and other forward-looking
information, pro forma financial information and information of a general
economic or industry nature, no report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party or Parent or any of their respective Affiliates to
Agent or Lender in connection with this Agreement or any other Loan Document (in
each case, as modified or supplemented by other information so furnished) taken
as a whole contains any untrue statement of a material fact, or omits to state
any material fact necessary to make any statements contained herein or therein
in the light of circumstances under which they were made not misleading;
provided that with respect to projected financial information the Loan Parties
or Parent report only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  Except for matters of a
general economic or political nature which do not affect any Loan Party or
Parent uniquely, there is no fact presently known to any Loan Party Obligor or
Parent which has not been disclosed to Agent, which has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Any projections and other forward-looking information and pro forma
financial information contained in such materials were prepared in good faith
based upon assumptions that were believed by such Loan Party or Parent to be
reasonable at the time prepared and at the time furnished in light of conditions
and facts then known (it being recognized that such projections and other
forward-looking information and pro forma financial information are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or information may differ from the projected results, and
such differences may be material).
 
7.22.      Sensitive Payments.  NoNeither Parent nor any Loan Party (a) has made
or will at any time make any contributions, payments or gifts to or for the
private use of any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift is illegal under
the applicable laws of the United States or the jurisdiction in which made or
any other applicable jurisdiction, (b) has established or maintained or will at
any time establish or maintain any unrecorded fund or asset for any purpose or
made any false or artificial entries on its books, (c) has made or will at any
time make any payments to any Person with the intention that any part of such
payment was to be used for any purpose other than that described in the
documents supporting the payment or (d) has engaged in or will at any time
engage in any “trading with the enemy” or other transactions materially
violating any rules or regulations of the Office of Foreign Assets Control or
any similar applicable laws, rules or regulations.
 
7.23.      Intercompany Subordinated Debt.


(a)       Borrower Representative has furnished Agent a true, correct and
complete copy of each of the Intercompany Subordinated Debt Documents and the
Alimco Subordinated Debt Documents.  No statement or representation made in any
of the Intercompany Subordinated Debt Documents or the Alimco Subordinated Debt
Documents by any Borrower or, any other Loan Party, or Parent, or, to any
Borrower Representative’s knowledge, any other Person, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading in any
material respect as of the time that such statement or representation is made. 
Each of the representations and warranties of the Loan Parties and Parent set
forth in each of the Intercompany Subordinated Debt Documents and the Alimco
Subordinated Debt Documents are true and correct in all respects.  No portion of
the Intercompany Subordinated Debt is, or at any time shall be, (i) secured by
any assets of any of the Loan Parties, Parent, or any other Person or any equity
issued by any of the Loan Parties, Parent, or any other Person or (ii)
Guaranteed by any Person.  Except as expressly permitted in the Alimco
Subordinated Debt Subordination Agreement, no portion of the Alimco Subordinated
Debt is, or at any time shall be, (i) secured by any assets of any of the Loan
Parties or any other Person or any equity issued by any of the Loan Parties,
Parent, or any other Person or (ii) Guaranteed by any Person.
 
(b)         The provisions of the Intercompany Subordinated Debt Subordination
Agreement are enforceable against each holder of the Intercompany Subordinated
Debt.  Each Borrower and, each other Loan Party Obligor, and Parent acknowledges
that Agent is entering into this Agreement and extending credit and making the
Loans in reliance upon the Intercompany Subordinated Debt Subordination
Agreement, the Alimco Subordinated Debt Subordination Agreement and this Section
7.23.  All Obligations constitute senior Indebtedness entitled to the benefits
of the subordination provisions contained in the Intercompany Subordinated Debt
Documents and the Alimco Subordinated Debt Documents.
 
- 52-

--------------------------------------------------------------------------------

7.24.     Access to Collateral, Books and Records.  At reasonable times and, so
long as no Event of Default has occurred and is continuing, upon reasonable
prior notice, Agent and its representatives or agents shall have the right to
inspect the Collateral and to examine and copy each Loan Party’s and Parent’s
books and records.  Each Loan Party Obligor and Parent agrees to give Agent
access to any or all of such Loan Party Obligor’s, and each of its
Subsidiaries’, premises to enable Agent to conduct such inspections and
examinations.  Such inspections and examinations shall be at Borrowers’ expense
and the charge therefor shall be $1,200 per person per day (or such higher
amount as shall represent Agent’s then current standard charge), plus reasonable
and documented out-of-pocket expenses; provided that Borrowers shall only be
required to reimburse Agent for up to three (3) such inspections and
examinations in any Fiscal Year plus any additional inspections and examinations
that are conducted during the existence of an Event of Default and any
inspections and examinations conducted prior to the Closing Date.  Upon the
occurrence and during the continuance of an Event of Default Agent may, at
Borrowers’ expense, use each Loan Party’s and Parent’s personnel, computer and
other equipment, programs, printed output and computer readable media, supplies
and premises for the collection, sale or other disposition of Collateral to the
extent Agent, in its Permitted Discretion, deems appropriate.  Each Loan Party
Obligor and Parent hereby irrevocably authorizes all accountants and third
parties to disclose and deliver to Agent, at Borrowers’ expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding the Loan Parties.
 
7.25.    Appraisals.  Each Loan Party Obligor will permit Agent and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
at such times and intervals as Agent may designate (including any appraisals
that may be required to comply with FIRREA).  Such appraisals and valuations
shall be at Borrowers’ expense; provided that absent an Event of Default,
Borrowers shall only be responsible for the costs of up to two (2) such
appraisals and valuations in any calendar year.
 
7.26.     Lender Meetings. Upon the request of any Agent or the Required Lenders
(which request, so long as no Event of Default shall have occurred and be
continuing, shall not be made more than once during each fiscal month),
participate in a telephonic meeting with Agent and the Lenders at such time as
may be agreed to by Borrower Representative and such Agent or the Required
Lenders.
 
7.27.      [Reserved].
 
7.28.      [Reserved].
 
7.29.      Post-Closing Matters. Loan Party Obligors shall satisfy the
requirements set forth on Schedule 7.307.29 hereof on or before the dates
specified therein or such later date to be determined by Agent, at its sole
option, each of which shall be completed or provided in form and substance
reasonably satisfactory to Agent. The failure to satisfy any such requirement on
or before the date when due (or within such longer period as Agent may agree at
its sole option) shall be an Event of Default, except as otherwise agreed to by
Agent at its sole option.
 
8.           NEGATIVE COVENANTS.
 
(a)          No Loan Party Obligor shall, and no Loan Party Obligor shall permit
any other Loan Party to:
 
(i)        (a) Mergemerge with or into another Person, Divide, consolidate with
another Person, or form any new Subsidiary, including by any Division;
 
- 53-

--------------------------------------------------------------------------------

(ii)       (b) acquire any interest in any Person or all or a material portion
of the assets or the business of any Person;
 
(iii)     (c) acquire any assets except in the Ordinary Course of Business and
as otherwise expressly permitted by this Agreement;
 
(iv)      (d) [reserved];
 
(v)       (e) sell, lease, assign, transfer, return, liquidate, or dispose of
any Collateral or other assets with an aggregate value in excess of $50,000 in
any calendar month, except that each Loan Party may (i) sell finished goods
Inventory in the Ordinary Course of Business, (ii) dispose of worn-out or
surplus Equipment to the extent that such Equipment is exchanged for credit
against the purchase price of similar replacement Equipment or the proceeds of
such disposition are promptly applied to the purchase price of such replacement
Equipment, (iii) any sale, lease, transfer or other disposition by a Loan Party
to any other Loan Party in the Ordinary Course of Business and not otherwise
prohibited by this Agreement and (iv) dispositions and transfers of cash and
cash equivalents in the ordinary course of business and not in violation of this
Agreement;
 
(vi)     (f) make any loans to, or investments in, any Affiliate or other Person
in the form of money or other assets; provided that (i) Borrowers may make loans
and investments in its wholly-owned domestic Subsidiaries that are Loan Party
Obligors, (ii) a Loan Party may make loans to, and investments in, another Loan
Party, (iii) a Loan Party may receive minority investments in Persons given to
such Loan Party by such Person in exchange for services provided by the
applicable Loan Party, (iv) a Loan Party may make loans not involving the
transfer of cash or cash equivalents to officers, directors, employees or
consultants of such Loan Party for the purchase of equity interests, or rights
to acquire equity interests, issued for compensatory purposes and (v) the Loan
Parties may make other investments in an aggregate amount outstanding at any
time not to exceed $100,000;
 
(vii)     (g) incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
 
(viii)   (h) create, incur, assume or suffer to exist any Lien or other
encumbrance of any nature whatsoever or authorize under the UCC of any
jurisdiction a Financing Statement naming the Loan Party as debtor, or execute
any security agreement authorizing any secured party thereunder to file such
Financing Statement, other than in favor of Agent to secure the Obligations, on
any of its assets whether now or hereafter owned, other than Permitted Liens;
 
(ix)     (i) authorize, enter into, or execute any agreement giving any Person
control of a (i) Deposit Account as contemplated by Section 9-104 of the UCC or
(ii) Securities Accounts as contemplated by Section 9-106 of the UCC, in each
case other than in favor of Agent to secure the Obligations; provided, that
nothing herein shall be deemed to prohibit a control agreement that is executed
by both Agent and a subordinated creditor in form and substance reasonably
acceptable to Agent;
 
(x)       (j) guaranty or otherwise become liable with respect to the
obligations (other than the Obligations and guarantees in respect of Permitted
Indebtedness) of another Person;
 
- 54-

--------------------------------------------------------------------------------

(xi)     (k) pay or distribute any dividends or other distributions on any Loan
Party’s stock or other equity interest (except for dividends payable solely in
capital stock or other equity interests of such Loan Party and dividends and
distributions to Borrowers from a Loan Party Obligor); provided that
notwithstanding the foregoing, (i1) Borrowers may declare and accrue any
distribution or dividend for shareholders, (ii2) Etailz may make such
distributions (A) in respect of, for any taxable period for which Etailz and/or
any of its Subsidiaries are members of a consolidated, combined, unitary or
similar income tax group for U.S. federal and/or applicable foreign, state or
local income tax purposes of which a direct or indirect parent company of the
Etailz is the common parent (a “Tax Group”), the portion of any U.S. federal,
foreign, state and/or local income taxes of such Tax Group for such taxable
period that is attributable to the taxable income of the Etailz and/or the
applicable Subsidiaries; provided that for each taxable period, the total amount
of such payments made in respect of such taxable period will not exceed the
amount that the Etailz and/or such Subsidiaries, as applicable, would have been
required to pay in respect of such taxable income as stand-alone taxpayers or a
stand-alone Tax Group and (B) to pay franchise and similar taxes of a parent
entity required to maintain its organizational existence and (iii) Etailz may
make distributions to Parent so long as the Payment Conditions are satisfied;
 
(xii)     (l) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Loan Party’s capital stock or other equity interests;
 
(xiii)    (m) liquidate, dissolve or elect to dissolve;
 
(xiv)   (n) engage, directly or indirectly, in a business other than the
business which is being conducted on the date hereof or any business reasonably
related, incidental or ancillary thereto, wind up its business operations or
cease substantially all, or any material portion, of its normal business
operations, or suffer any material disruption, interruption or discontinuance of
a material portion of its normal business operations;
 
(xv)    (o) pay, or make any distributions for the payment of, any principal or
other amount on any Indebtedness that is contractually subordinated to Agent,
including without limitation, the Intercompany Subordinated Debt and the Alimco
Subordinated Debt, in violation of the applicable subordination or intercreditor
agreement; provided that payments, (i) the Loan Parties shall be permitted to
make payments of interest on the Alimco Subordinated Debt payable in kind
(including by capitalizing such interest to principal) in accordance with the
terms of the Alimco Subordinated Debt Documents, (ii) subject to the
Intercompany Subordinated Debt Subordination Agreement and the Alimco
Subordinated Debt Subordination Agreement, payments (including payments in
respect of cash interest) in respect of the Intercompany Subordinated Debt and
the Alimco Subordinated Debt shall be permitted after the Closing Date so long
as the Payment Conditions have been satisfied, (iii) on the Amendment No. 1
Effective Date, the Borrower shall be permitted to use the proceeds of the
Alimco Subordinated Debt to make a payment to Parent in respect of the
Intercompany Subordinated Debt, and (iv) within 6 months after the Amendment No.
1 Effective Date, so long as no Event of Default has occurred and is continuing,
Parent may contribute any unused proceeds of the Alimco Subordinated Debt back
to the Borrower, and Borrower may immediately prepay the Alimco Subordinated
Debt in the amount of such contributed amounts;
 
(xvi)   (p) directly, or indirectly, purchase, acquire or lease any property
from, sell, transfer or lease any property to, enter into any contract do any of
the foregoing with, or enter into any transaction or deal with an Affiliate of
any (i) Loan Party Obligor or (ii), officer, director, manager, member or equity
holder of any Loan Party Obligor, other than (i) the Alimco Subordinated Debt
Documents or (ii) transactions that are disclosed promptly to Agent in writing
and satisfy the following criteria as determined by Agent in its Permitted
Discretion: (A) are in the Ordinary Course of Business, (B) are on an
arms-length basis and (C) are on terms and conditions that are no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate, (ii) a tax sharing agreement; provided that any payments
thereunder are permitted by Section 8(ka)(iixi)(2) of this Agreement, or (iii)
purchases and sales of Inventory or storage of Inventory, in each case, in the
ordinary course of business and on an arms-length basis on terms and conditions
no less favorable than terms and conditions which would have been obtainable
from a Person other than an Affiliate;
 
- 55-

--------------------------------------------------------------------------------

(xvii)    (q) change its jurisdiction of organization or enter into any
transaction which has the effect of changing its jurisdiction of organization
except as provided for in Section 7.8;
 
(xviii)   (r) agree, consent, permit or otherwise undertake to amend or
otherwise modify any of the terms or provisions of any Loan Party’s Governing
Documents, except for such amendments or other modifications required by
applicable law or that are not materially adverse to Agent and Lenders, and
then, only to the extent such amendments or other modifications are fully
disclosed in writing to Agent no less than five (5) Business Days prior to being
effectuated;
 
(xix)    (s) enter into or assume any agreement prohibiting the creation or
assumption of any Lien to secure the Obligations upon its properties or assets,
whether now owned or hereafter acquired, except (i) the Alimco Subordinated Debt
Documents and (ii) in connection with any document or instrument governing Liens
permitted pursuant to clause (a) of the definition of “Permitted Liens”;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien;
 
(xx)     (t) create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction (other than any Loan Documents) of any kind on
the ability of any such Person to pay or make any dividends or distributions to
any Borrower, to pay any of the Obligations, to make loans or advances or to
transfer any of its property or assets to any Borrower, except customary terms
and conditions in respect of Permitted Indebtedness or Permitted Liens;
 
(xxi)    (u) amend, modify, change, waive, or obtain any consent, waiver or
forbearance with respect to, any of the terms or provisions of any Intercompany
Subordinated Debt Document or any Alimco Subordinated Debt Document in violation
of the Intercompany Subordinated Debt Subordination Agreement or the Alimco
Subordinated Debt Subordination Agreement, as applicable; or
 
(xxii)   (v) close or cause to be closed any deposit account into which Credit
Card Receivables are deposited.
 
(b)          Parent shall not:
 
(i)        merge with or into another Person, Divide or consolidate with another
Person or form any new Subsidiary, including by Division;
 
(ii)       acquire any interest in any Person or all or a material portion of
the assets or the business of any Person;
 
(iii)      acquire any assets except in the Ordinary Course of Business and as
otherwise expressly permitted by this Agreement;
 
(iv)     sell, lease, assign, transfer, return, liquidate, or dispose of any
Collateral or other assets with an aggregate value in excess of $50,000 in any
calendar month, except that Parent may (i) sell finished goods Inventory in the
Ordinary Course of Business, (ii) dispose of worn-out or surplus Equipment to
the extent that such Equipment is exchanged for credit against the purchase
price of similar replacement Equipment or the proceeds of such disposition are
promptly applied to the purchase price of such replacement Equipment, (iii) any
sale, lease, transfer or other disposition by a Loan Party to any other Loan
Party in the Ordinary Course of Business and not otherwise prohibited by this
Agreement and (iv) dispositions and transfers of cash and cash equivalents in
the Ordinary Course of Business and not in violation of this Agreement;
 
- 56-

--------------------------------------------------------------------------------

(v)       make any loans to, or investments in, any Affiliate or other Person in
the form of money or other assets; provided that (i) Parent may make loans and
investments in its wholly-owned domestic Subsidiaries that are Loan Party
Obligors, (ii) Parent may make loans not involving the transfer of cash or cash
equivalents to officers, directors, employees or consultants of Parent for the
purchase of equity interests, or rights to acquire equity interests, issued for
compensatory purposes, and (iii) the Parent may make other investments in an
aggregate amount outstanding at any time not to exceed $100,000;
 
(vi)      incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
 
(vii)     create, incur, assume or suffer to exist any Lien or other encumbrance
of any nature whatsoever or authorize under the UCC of any jurisdiction a
Financing Statement naming the Parent as debtor, or execute any security
agreement authorizing any secured party thereunder to file such Financing
Statement, other than in favor of Agent to secure the Obligations, on any of its
assets whether now or hereafter owned, other than Permitted Liens;
 
(viii)   authorize, enter into, or execute any agreement giving any Person
control of the Deposit Accounts other than the Agent; provided that nothing
herein shall be deemed prohibit a control agreement that is executed by both
Agent and a subordinated creditor in form and substance reasonably acceptable to
Agent;
 
(ix)      guaranty or otherwise become liable with respect to the obligations
(other than the Obligations and guarantees in respect of Permitted Indebtedness)
of another Person other than any guaranty provided pursuant to the Alimco
Subordinated Debt Documents to the extent subject to the Alimco Subordinated
Debt Subordination Agreement;
 
(x)       redeem, retire, purchase or otherwise acquire, directly or indirectly,
any of the Parent’s capital stock or other equity interests;
 
(xi)      liquidate, dissolve or elect to dissolve;
 
(xii)     engage, directly or indirectly, in a business other than the business
which is being conducted on the date hereof or any business reasonably related,
incidental or ancillary thereto, wind up its business operations or cease
substantially all, or any material portion, of its normal business operations,
or suffer any material disruption, interruption or discontinuance of a material
portion of its normal business operations;
 
(xiii)   pay, or make any distributions for the payment of, any principal or
other amount on any Indebtedness that is contractually subordinated to the
Obligations in violation of the applicable subordination or intercreditor
agreement;
 
(xiv)   directly, or indirectly, purchase, acquire or lease any property from,
sell, transfer or lease any property to, enter into any contract do any of the
foregoing with, or enter into any transaction or deal with an Affiliate of
Parent officer, director, manager, member or equity holder of any Loan Party
Obligor or Parent, other than (i) this Agreement or any other Loan Document,
(ii) that are disclosed promptly to Agent in writing and satisfy the following
criteria as determined by Agent in its Permitted Discretion: (A) are in the
Ordinary Course of Business, (B) are on an arms-length basis and (C) are on
terms and conditions that are no less favorable than terms and conditions which
would have been obtainable from a Person other than an Affiliate, (iii) a tax
sharing agreement otherwise permitted under this Agreement, or (iv) purchases
and sales of Inventory or storage of Inventory, in each case, in the ordinary
course of business and on an arms-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate;
 
- 57-

--------------------------------------------------------------------------------

(xv)     change its jurisdiction of organization or enter into any transaction
which has the effect of changing its jurisdiction of organization except as
otherwise permitted under this Agreement;
 
(xvi)   agree, consent, permit or otherwise undertake to amend or otherwise
modify any of the terms or provisions of any Loan Party’s Governing Documents,
except for such amendments or other modifications required by applicable law or
that are not materially adverse to Agent, and then, only to the extent such
amendments or other modifications are fully disclosed in writing to Agent no
less than five (5) Business Days prior to being effectuated;
 
(xvii)  enter into or assume any agreement prohibiting the creation or
assumption of any Lien to secure the Obligations upon its properties or assets,
whether now owned or hereafter acquired, except (i) the Alimco Subordinated Debt
Documents and (ii) in connection with any document or instrument governing Liens
permitted pursuant to clause (a) of the definition of “Permitted Liens”;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien;
 
(xviii) create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability to pay any of the Obligations, except restrictions contained in the
Intercreditor Agreement;
 
(xix)    amend, modify, change, waive, or obtain any consent, waiver or
forbearance with respect to, any of the terms or provisions of any Intercompany
Subordinated Debt Document in violation of the Intercompany Subordinated Debt
Subordination Agreement;
 
(xx)     close or cause to be closed any Deposit Account over which the Agent
has a control agreement; or
 
(xxi)    deposit any cash (including, without limitation, any proceeds received
by the Parent on account of the Intercompany Subordinated Note) into any Deposit
Account that is not subject to a control agreement in favor of Agent (unless
such Deposit Account will be closed or subject to a deposit account control
agreement in favor of the Agent pursuant to Section 7.29), which control
agreement is in form and substance acceptable to the Agent; provided that
nothing herein shall be deemed prohibit a control agreement that is executed by
both Agent and a subordinated creditor in form and substance reasonably
acceptable to Agent.
 
9.           FINANCIAL COVENANT.  Each Loan Party Obligor shall at all times
comply with the following financial covenant:
 
9.1.        Fixed Charge Coverage Ratio / Minimum Excess Availability. Borrowers
shall not permit Excess Availability at any time to be less than the Minimum
Excess Availability Amount, unless as of the last day of the most recent month
for which the monthly financial statements of Borrowers and the related
Compliance Certificate have been or are required to have been delivered to Agent
pursuant to Section 7.15, the Fixed Charge Coverage Ratio for the twelve
consecutive calendar month period then ended is greater than 1.05 to 1.00.
 
- 58-

--------------------------------------------------------------------------------

10.          RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
 
10.1.     Release.  Each Borrower and each other Loan Party Obligor on behalf of
itself and its successors, assigns, heirs and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and any and all Participants and Affiliates,
and their respective successors and assigns, and their respective directors,
members, managers, officers, employees, attorneys and agents, including without
limitation each Agent-Related Person, and any other Person affiliated with or
representing Agent or any Lender (collectively, the “Released Parties”) of and
from any and all liability, including all actual or potential claims, demands or
causes of action of any kind, nature or description whatsoever, whether arising
in law or equity or under contract or tort or under any state or federal law or
otherwise, which any Borrower or any Loan Party or any of their successors,
assigns or other legal representatives has had, now has or has made claim to
have against any of the Released Parties for or by reason of any act, omission,
matter, cause or thing whatsoever, including any liability arising from acts or
omissions pertaining to the transactions contemplated by this Agreement and the
other Loan Documents, whether based on errors of judgment or mistake of law or
fact, from the beginning of time to and including the Closing Date, whether such
claims, demands and causes of action are matured or known or unknown (except any
liability arising solely as the result of the gross negligence or willful
misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction).  Notwithstanding any provision in this Agreement to the
contrary, this Section 10.1 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.  Such release is
made on the date hereof.
 
10.2.      Limitation of Liability.  In no circumstance will any of the Released
Parties be liable for lost profits or other special, punitive, or consequential
damages.  Notwithstanding any provision in this Agreement to the contrary, this
Section 10.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.
 
10.3.       Indemnity.
 
(a)          Each Loan Party Obligor hereby agrees to indemnify the Released
Parties and hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including external attorneys’ fees), of every nature, character
and description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, any Collateral relating thereto,
any drafts thereunder and any errors or omissions relating thereto, or any other
matter, cause or thing whatsoever occurred, done, omitted or suffered to be done
by Agent or any Lender relating to any Loan Party or the Obligations (except any
such amounts sustained or incurred solely as the result of the gross negligence
or willful misconduct of such Released Parties, as finally determined by a court
of competent jurisdiction).  Notwithstanding any provision in this Agreement to
the contrary, this Section 10.3 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans. 
This Section 10.3(a) shall not apply with respect to Taxes other than any Taxes
that represent claims, debts, liabilities, losses, etc. arising from any non-Tax
claim.
 
(b)          To the extent that any Loan Party Obligor fails to pay any amount
required to be paid by it to Agent (or any Released Party of Agent) under
paragraph (a) above, each Lender severally agrees to pay to Agent (or such
Released Party), such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that any such payment by the Lenders shall
not relieve any Loan Party of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, penalty, liability
or related expense, as the case may be, was incurred by or asserted against
Agent in its capacity as such.


- 59-

--------------------------------------------------------------------------------

11.          EVENTS OF DEFAULT AND REMEDIES.
 
11.1.       Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default”:
 
(a)         Payment.  If any Loan Party Obligor or Other Obligor fails to pay to
Agent when due, any principal or interest payment or other monetary Obligation
required under this Agreement or any other Loan Document;
 
(b)         Breaches of Representations and Warranties.  If any warranty,
representation, statement, report or certificate made or delivered to Agent or
any Lender by or on behalf of any Loan Party or Other Obligor is untrue or
misleading in any material respect (except where such warranty or representation
is already qualified by Material Adverse Effect, materiality, dollar thresholds
or similar qualifications, in which case such warranty or representation shall
be accurate in all respects);
 
(c)          Breaches of Covenants.
 
(i)        If any Loan Party defaults in the due observance or performance of
any covenant, condition or agreement contained in Section 5.2, 6.1, 6.6, 6.7,
7.2 (limited to the last sentence of Section 7.2), 7.3, 7.13, 7.14, 7.15, 7.24,
7.25, 7.26, 7.29, 8 or 9; or
 
(ii)       (ii) If any Loan Partythe Parent defaults in the due observance or
performance of any covenant, condition or agreement contained in Sections 5.2,
6.1, 7.14, 7.15 or 8(b) hereto; or
 
(iii)     If any Loan Party or Parent defaults in the due observance or
performance of any covenant, condition or agreement contained in any provision
of this Agreement or any other Loan Document and not addressed in clauses
Sections 11.1(a), (b) or, (c)(i) or (c)(ii), and the continuance of such default
unremedied for a period of fifteen (15) Business Days; provided that such
fifteen (15) Business Day grace period shall not be available for any default
that is not reasonably capable of being cured within such period or for any
intentional default;
 
(d)          Judgment.  If one or more judgments aggregating in excess of
$250,000 is obtained against any Loan Party or Parent which remains unstayed for
more than thirty (30) days or is enforced;
 
(e)         Cross-Default.  If any default occurs with respect to any
Indebtedness (other than the Obligations or the Intercompany Subordinated Debt
or the Alimco Subordinated Debt) of any Loan Party in an aggregate principal
amount in excess of $250,000 if (i) such default shall consist of the failure to
pay such Indebtedness when due, whether by acceleration or otherwise or (ii) the
effect of such default is to permit the holder, with or without notice or lapse
of time or both, to accelerate the maturity of any such Indebtedness or to cause
such Indebtedness to become due prior to the stated maturity thereof (without
regard to the existence of any subordination or intercreditor agreements);
 
(f)          Dissolution; Cessation of Business.  The dissolution, termination
of existence or suspension or cessation of business as usual of any Loan Party
or Parent;
 
(g)         Voluntary Bankruptcy or Similar Proceedings.  If any Loan Party or
any Other Obligor shall apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of it or any of its properties, admit in
writing its inability to pay its debts as they mature, make a general assignment
for the benefit of creditors, be adjudicated a bankrupt or insolvent or be the
subject of an order for relief under the Bankruptcy Code or under any bankruptcy
or insolvency law of a foreign jurisdiction, or file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;
 
- 60-

--------------------------------------------------------------------------------

(h)         Involuntary Bankruptcy or Similar Proceedings. The commencement of
an involuntary case or other proceeding against any Loan Party or any Other
Obligor seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar applicable law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or if an order
for relief is entered against any Loan Party or any Other Obligor under any
bankruptcy, insolvency or other similar applicable law as now or hereafter in
effect; provided that if such commencement of proceedings is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within sixty (60) days after the commencement of such
proceedings, though Agent and Lenders shall have no obligation to make Loans
during such sixty (60) day period or, if earlier, until such proceedings are
dismissed;
 
(i)          Revocation or Termination of Guaranty or Security Documents.  The
actual or attempted revocation or termination of, or limitation or denial of
liability under, any guaranty of any of the Obligations, or any security
document securing any of the Obligations, by any Loan Party or any Other
Obligor;
 
(j)           Subordinated Indebtedness.
 
(i)        A Default or Event of Default (as such terms are defined in the
Intercompany Subordinated Debt Documents) with respect to the Intercompany
Subordinated Debt or the occurrence of any condition or event that results in
the Intercompany Subordinated Debt becoming due prior to its scheduled maturity
as of the Closing Date or permits any holder or holders of the Intercompany
Subordinated Debt or any  trustee or agent on its or their behalf to cause the
Intercompany Subordinated Debt to become due, or require the prepayment,
repurchase, redemption of defeasance thereof, prior to its scheduled maturity as
of the Closing Date; or
 
(ii)       If any Loan Party makes any payment on account of the Intercompany
Subordinated Debt or any Indebtedness or obligation which has been contractually
subordinated to the Obligations other than payments which are permitted
hereunder or by the applicable subordination provisions pertaining thereto, or
if any Person who has subordinated such Indebtedness or obligations attempts to
limit or terminate any applicable subordination provisions pertaining thereto,
in each case, including the Intercompany Subordinated Debt Subordination
Agreement;
 
(iii)      A Default or Event of Default (as such terms are defined in the
Alimco Subordinated Debt Documents) with respect to the Alimco Subordinated Debt
or the occurrence of any condition or event that results in the Alimco
Subordinated Debt becoming due prior to its scheduled maturity as of the
Amendment No. 1 Effective Date or permits any holder or holders of the Alimco
Subordinated Debt or any trustee or agent on its or their behalf to cause the
Alimco Subordinated Debt to become due, or require the prepayment, repurchase,
redemption of defeasance thereof, prior to its scheduled maturity as of the
Amendment No. 1 Effective Date; or
 
(iv)      If any Loan Party makes any payment on account of the Alimco
Subordinated Debt or any Indebtedness or obligation which has been contractually
subordinated to the Obligations other than payments which are permitted
hereunder or by the applicable subordination provisions pertaining thereto, or
if any Person who has subordinated such Indebtedness or obligations attempts to
limit or terminate any applicable subordination provisions pertaining thereto,
in each case, including the Alimco Subordinated Debt Subordination Agreement;
 
- 61-

--------------------------------------------------------------------------------

(k)         Criminal Indictment or Proceedings.  If there is any actual
indictment or conviction of any Loan Party or Parent or any Loan Party’sof their
respective senior officers, under any criminal statute in each case related to a
felony committed in the direct conduct of any Loan Party’s or Parent’s business;
 
(l)          Change of Control.  If (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Closing Date), other than the Permitted Holders, acquires, or shall be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date) of, 35% or more of the outstanding direct or
indirect equity interests of Parent on a fully diluted basis unless the
Permitted Holders own more than 50% of the outstanding direct or indirect equity
interests of Parent on a fully diluted basis, (ii) Parent ceases to possess the
right to elect (through contract, ownership of voting securities or otherwise)
at all times a majority of the board of directors (or similar governing body) of
Etailz and to direct the management policies and decisions of Etailz, (iii)
Parent ceases to directly own and control 100% of each class of the outstanding
equity interests of Etailz or (iv) Etailz ceases to, directly or indirectly, own
and control 100% of each class of the outstanding equity interests of each other
Loan Party;
 
(m)       Change of Management.  If (i) Kunal B. Chopra ceases to be employed
as, and actively perform the duties of, the chief executive officer of each Loan
Party, or (ii) Brock J. Kowalchuk ceases to be employed as, and actively perform
the duties of, the chief financial officer of each Loan Party, in each case
unless a successor (or interim successor) is appointed within ninety (90) days
after the termination of such individual’s employment and such successor (or
interim successor) is reasonably satisfactory to Agent;
 
(n)         Invalid Liens.  If any Lien purported to be created by any Loan
Document shall cease to be a valid perfected first priority Lien (subject only
to any priority accorded by law to Permitted Liens) on any material portion of
the Collateral, or any Loan Party shall assert in writing that any Lien
purported to be created by any Loan Document is not a valid perfected
first-priority lien (subject only to any priority accorded by law to Permitted
Liens) on the assets or properties purported to be covered thereby, except, in
each case, (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under any Loan Document, (ii) the release
by Agent of any Liens on the Collateral pursuant to this Agreement or (iii) as a
result of the failure of the Agent to maintain possession of any Collateral or
file continuation statements with respect to any financing statement;
 
(o)         Termination of Loan Documents.  If any of the Loan Documents shall
cease to be in full force and effect (other than as a result of the discharge
thereof in accordance with the terms thereof or by written agreement of all
parties thereto);
 
(p)         Liquidation Sales. The determination by any Loan Party or Parent to
employ an agent or other third party or otherwise engage any Person or solicit
proposals for the engagement of any Person (i) in connection with the proposed
liquidation of all or a material portion of its assets, or (ii) to conduct any
so-called liquidation or “Going-Out-Of-Business” sales;
 
(q)         Loss of Collateral.  The (i) uninsured loss, theft, damage or
destruction of any of the Collateral in an amount in excess of $250,000 in the
aggregate for all such events during any Fiscal Year, or (ii) except as
permitted hereby, the sale, lease or furnishing under a contract of service of,
any of the Collateral; or
 
(r)        Plans.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or Parent or any Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $250,000, (ii) the existence of any Lien under Section 430(k) or
Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party or Parent,
or (iii) a Loan Party or Parent or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $250,000.
 
- 62-

--------------------------------------------------------------------------------

11.2.      Remedies with Respect to Lending Commitments/Acceleration, Etc.  Upon
the occurrence and during the continuation of an Event of Default, Agent may (in
its sole discretion), or at the direction of Required Lenders, shall, (a)
terminate all or any portion of its commitment to lend to or extend credit to
Borrowers under this Agreement and/or any other Loan Document, without prior
notice to any Loan Party and/or (b) demand payment in full of all or any portion
of the Obligations (whether or not payable on demand prior to such Event of
Default), together with the Early Termination Fee in the amount specified in the
Agent Fee Letter and/or (c) take any and all other and further actions and avail
itself of any and all rights and remedies available to Agent under this
Agreement, any other Loan Document, under law or in equity. Notwithstanding the
foregoing sentence, upon the occurrence of any Event of Default described in
Section 11.1(g) or Section 11.1(h), without notice, demand or other action by
Agent all of the Obligations (including the Early Termination Fee in the amount
specified in the Agent Fee Letter) shall immediately become due and payable
whether or not payable on demand prior to such Event of Default.
 
11.3.     Remedies with Respect to Collateral.  Without limiting any rights or
remedies Agent or any Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuation of an Event of Default:
 
(a)         Any and All Remedies.  Agent may take any and all actions and avail
itself of any and all rights and remedies available to Agent under this
Agreement, any other Loan Document, under law or in equity, and the rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable law or otherwise.
 
(b)          Collections; Modifications of Terms.  Agent may, but shall be under
no obligation to: (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to, or is subject to a security interest in
favor of, Agent; (ii) demand, sue for, collect and give receipts for and take
all necessary or desirable steps to collect any Collateral or Proceeds in its or
any Loan Party Obligor’s or Parent’s name, and apply any such collections
against the Obligations as Agent may elect; (iii) take control of any Collateral
and any cash and non-cash Proceeds of any Collateral; (iv) enforce, compromise,
extend, renew settle or discharge any rights or benefits of each Loan Party
Obligor or Parent with respect to or in and to any Collateral, or deal with the
Collateral as Agent may deem advisable; and (v) make any compromises, exchanges,
substitutions or surrenders of Collateral Agent deems necessary or proper in its
reasonable discretion, including extending the time of payment, permitting
payment in installments, or otherwise modifying the terms or rights relating to
any of the Collateral, all of which may be effected without notice to, consent
of, or any other action of any Loan Party and without otherwise discharging or
affecting the Obligations, the Collateral or the security interests granted to
Agent under this Agreement or any other Loan Document.
 
(c)          Insurance.  Agent may file proofs of loss and claim with respect to
any of the Collateral with the appropriate insurer, and may endorse in its own
and each Loan Party Obligor’s or Parent’s name any checks or drafts constituting
Proceeds of insurance. Any Proceeds of insurance received by Agent may be
applied by Agent against payment of all or any portion of the Obligations as
Agent may elect in its reasonable discretion.
 
(d)         Possession and Assembly of Collateral.  Agent may take possession of
the Collateral and/or, without removal, render each Loan Party Obligor’s or
Parent’s Equipment unusable. Upon Agent’s request, each Loan Party Obligor and
Parent shall assemble the Collateral and make it available to Agent at one or
more places designated by Agent.
 
- 63-

--------------------------------------------------------------------------------

(e)         Set-off.  Agent may and, without any notice to, consent of or any
other action by any Loan Party (such notice, consent or other action being
expressly waived), set-off or apply (i) any and all deposits (general or
special, time or demand, provisional or final) at any time held by or for the
account of Agent or any Affiliate of Agent and (ii) any Indebtedness at any time
owing by Agent or any Affiliate of Agent or any Participant in the Loans to or
for the credit or the account of any Loan Party Obligor or Parent to the
repayment of the Obligations, irrespective of whether any demand for payment of
the Obligations has been made.
 
(f)           Disposition of Collateral.
 
(i)       Sale, Lease, etc. of Collateral.  Agent may, without demand,
advertising or notice, all of which each Loan Party Obligor and Parent hereby
waives (except as the same may be required by the UCC or other applicable law
and is not waivable under the UCC or such other applicable law), at any time or
times in one or more public or private sales or other dispositions, for cash, on
credit or otherwise, at such prices and upon such terms as determined by Agent
(provided such price and terms are commercially reasonable within the meaning of
the UCC to the extent such sale or other disposition is subject to the UCC
requirements that such sale or other disposition must be commercially
reasonable), (A) sell, lease, license or otherwise dispose of any and all
Collateral and/or (B) deliver and grant options to a third party to purchase,
lease, license or otherwise dispose of any and all Collateral.  Agent may sell,
lease, license or otherwise dispose of any Collateral in its then-present
condition or following any preparation or processing deemed necessary by Agent
in its reasonable discretion.  Agent may be the purchaser at any such public or
private sale or other disposition of Collateral, and in such case Agent may make
payment of all or any portion of the purchase price therefor by the application
of all or any portion of the Obligations due to Agent to the purchase price
payable in connection with such sale or disposition.  Agent may, if it deems it
reasonable, postpone or adjourn any sale or other disposition of any Collateral
from time to time by an announcement at the time and place of the sale or
disposition to be so postponed or adjourned without being required to give a new
notice of sale or disposition; provided that Agent shall provide the applicable
Loan Party Obligor or Parent with written notice of the time and place of such
postponed or adjourned sale or disposition. Each Loan Party Obligor and Parent
hereby acknowledges and agrees that Agent’s compliance with any requirements of
applicable law in connection with a sale, lease, license or other disposition of
Collateral will not be considered to adversely affect the commercial
reasonableness of any sale, lease, license or other disposition of such
Collateral.
 
(ii)      Deficiency.  Each Loan Party Obligor and Parent shall remain liable
for all amounts of the Obligations remaining unpaid as a result of any
deficiency of the Proceeds of the sale, lease, license or other disposition of
Collateral after such Proceeds are applied to the Obligations as provided in
this Agreement.
 
(iii)     Warranties; Sales on Credit.  Agent may sell, lease, license or
otherwise dispose of the Collateral without giving any warranties and may
specifically disclaim any and all warranties, including but not limited to
warranties of title, possession, merchantability and fitness.  Each Loan Party
Obligor and Parent hereby acknowledges and agrees that Agent’s disclaimer of any
and all warranties in connection with a sale, lease, license or other
disposition of Collateral will not be considered to adversely affect the
commercial reasonableness of any such disposition of the Collateral. If Agent
sells, leases, licenses or otherwise disposes of any of the Collateral on
credit, Borrowers will be credited only with payments actually made in cash by
the recipient of such Collateral and received by Agent and applied to the
Obligations. If any Person fails to pay for Collateral acquired pursuant this
Section 11.3(f) on credit, Agent may re-offer the Collateral for sale, lease,
license or other disposition.
 
- 64-

--------------------------------------------------------------------------------

(g)          Investment Property; Voting and Other Rights; Irrevocable Proxy.
 
(i)       All rights of each Loan Party Obligor and Parent to exercise any of
the voting and other consensual rights which it would otherwise be entitled to
exercise in accordance with the terms hereof with respect to any Investment
Property, and to receive any dividends, payments, and other distributions which
it would otherwise be authorized to receive and retain in accordance with the
terms hereof with respect to any Investment Property, shall immediately, at the
election of Agent (without requiring any notice) cease, and all such rights
shall thereupon become vested solely in Agent, and Agent (personally or through
an agent) shall thereupon be solely authorized and empowered, without notice, to
(A) transfer and register in its name, or in the name of its nominee, the whole
or any part of the Investment Property, it being acknowledged by each Loan Party
Obligor and Parent that any such transfer and registration may be effected by
Agent through its irrevocable appointment as attorney-in-fact pursuant to
Section 11.3(g)(ii) and Section 6.4, (B) exchange certificates or instruments
representing or evidencing Investment Property for certificates or instruments
of smaller or larger denominations, (C) exercise the voting and all other rights
as a holder with respect to all or any portion of the Investment Property
(including all economic rights, all control rights, authority and powers, and
all status rights of each Loan Party Obligor and Parent as a member or as a
shareholder (as applicable) of the Issuer), (D) collect and receive all
dividends and other payments and distributions made thereon, (E) notify the
parties obligated on any Investment Property to make payment to Agent of any
amounts due or to become due thereunder, (F) endorse instruments in the name of
each Loan Party Obligor and Parent to allow collection of any Investment
Property, (G) enforce collection of any of the Investment Property by suit or
otherwise, and surrender, release, or exchange all or any part thereof, or
compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto, (H)
consummate any sales of Investment Property or exercise any other rights as set
forth in Section 11.3(f), (I) otherwise act with respect to the Investment
Property as though Agent was the outright owner thereof and (J) exercise any
other rights or remedies Agent may have under the UCC, other applicable law or
otherwise.
 
(ii)     EACH LOAN PARTY OBLIGOR AND PARENT HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS AGENT AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR OR
PARENT WITH RESPECT TO ALL OF EACH SUCH LOAN PARTY OBLIGOR’S OR PARENT’S
INVESTMENT PROPERTY WITH THE RIGHT, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE FOLLOWING ACTIONS:  (A) TRANSFER AND
REGISTER IN AGENT’S NAME, OR IN THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART
OF THE INVESTMENT PROPERTY, (B) VOTE THE PLEDGED EQUITY, WITH FULL POWER OF
SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT
OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR
ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY
INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY OBLIGOR OR PARENT FOR THE SAME, (D)
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES (INCLUDING ALL
ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND ALL STATUS RIGHTS
OF EACH LOAN PARTY OBLIGOR OR PARENT AS A MEMBER OR AS A SHAREHOLDER (AS
APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY, GIVING OR WITHHOLDING
WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS
OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH
THE PURPOSES OF THIS AGREEMENT.  THE APPOINTMENT OF AGENT AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE
UNTIL (x) ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(y) AGENT AND LENDERS HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND (z) THE COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED
OR HAVE BEEN TERMINATED (IT BEING UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS
WILL BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF
ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY
AGENT OR ANY LENDER FOR ANY REASON WHATSOEVER, INCLUDING AS A PREFERENCE,
FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD
THAT IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR
MUST BE RESTORED OR RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING ALL REASONABLE EXTERNAL ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED
BY AGENT AND LENDERS IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL HEREBY
BE DEEMED TO BE INCLUDED AS A PART OF THE OBLIGATIONS).  SUCH APPOINTMENT OF
AGENT AS PROXY AND AS ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE AS
PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN ANY
GOVERNING DOCUMENTS OF ANY LOAN PARTY OBLIGOR, PARENT, ANY ISSUER, OR OTHERWISE.
AGENT AGREES, UPON TAKING ANY ACTION DESCRIBED IN THIS SECTION 11.3(g)(ii) TO
PROMPTLY NOTIFY BORROWER THEREOF.
 
- 65-

--------------------------------------------------------------------------------

(iii)     In order to further effect the foregoing transfer of rights in favor
of Agent, during the continuance of an Event of Default, each Loan Party Obligor
and Parent hereby authorizes and instructs each Issuer of Investment Property
pledged by such Loan Party Obligor or Parent to comply with any instruction
received by such Issuer from Agent without any other or further instruction from
such Loan Party Obligor or Parent, and each Loan Party Obligor acknowledges and
Parent and agrees that each Issuer shall be fully protected in so complying, and
to pay any dividends, distributions, or other payments with respect to any of
the Investment Property directly to Agent.
 
(iv)     Upon exercise of the proxy set forth herein, all prior proxies given by
any Loan Party Obligor or Parent with respect to any of the Pledged Equity or
other Investment Property, other than to Agent, are hereby revoked, and no
subsequent proxies, other than to Agent will be given with respect to any of the
Pledged Equity or any of the other Investment Property unless Agent otherwise
subsequently agrees in writing.  Agent, as proxy, will be empowered and may
exercise the irrevocable proxy to vote the Pledged Equity and the other
Investment Property at any and all times during the existence of an Event of
Default, including, at any meeting of shareholders or members, as the case may
be, however called, and at any adjournment thereof, or in any action by written
consent, and may waive any notice otherwise required in connection therewith. 
To the fullest extent permitted by applicable law, Agent shall have no agency,
fiduciary or other implied duties to any Loan Party Obligor, Parent, any Issuer,
any Loan Party or any other Person when acting in its capacity as such proxy or
attorney-in-fact.  Each Loan Party Obligor and Parent hereby waives and releases
any claims that it may otherwise have against Agent with respect to any breach,
or alleged breach, of any such agency, fiduciary or other duty.
 
- 66-

--------------------------------------------------------------------------------

(v)      Any transfer to Agent or its nominee, or registration in the name of
Agent or its nominee, of the whole or any part of the Investment Property shall
be made solely for purposes of effectuating voting or other consensual rights
with respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property.  Notwithstanding the delivery by Agent of any
instruction to any Issuer or any exercise by Agent of an irrevocable proxy or
otherwise, Agent shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Agent expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Governing Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 11.3(f)). The execution and
delivery of this Agreement shall not subject Agent to, or transfer or pass to
Agent, or in any way affect or modify, the liability of any Loan Party Obligor
or Parent under the Governing Documents of any Issuer or any related agreements,
documents, or instruments or otherwise.  In no event shall the execution and
delivery of this Agreement by Agent, or the exercise by Agent of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor or Parent to, under, or in
connection with any of the Governing Documents of any Issuer or any related
agreements, documents, or instruments or otherwise.
 
(vi)      Compliance with the Securities Act as now in effect or as hereafter
amended, or any similar statute hereafter adopted with similar purpose or
effect, as well as any applicable “Blue Sky” or other state securities laws, if
applicable to the Collateral or the portion thereof being sold, may require
strict limitations as to the manner in which Agent or any subsequent transferee
may dispose of the Collateral. With respect to any disposition as to which the
Securities Act or analogous state securities laws is applicable, each Loan Party
Obligor and Parent hereby waives any objection to sale in a compliant manner,
and agrees that Agent has no obligation to obtain the maximum possible price for
the Collateral so long as Agent proceeds in a commercially reasonable manner. 
Without limiting the generality of the foregoing, each Loan Party Obligor and
Parent agrees that in conducting a disposition of the Collateral as to which the
Securities Act or analogous state securities laws applies, Agent may seek to
sell the Collateral by private placement, and may restrict bidders and
prospective purchasers to those who are willing to represent that they are
purchasing for investment only and not for distribution and who otherwise
satisfy qualifications designed to ensure compliance with the Securities Act and
analogous state securities laws and those that may be established in the
Issuer’s Governing Documents. Each Loan Party Obligor and Parent acknowledges
that in order to protect Agent’s interest, it may be necessary to sell the
Collateral at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, including, without limitation, a public
offering under the Securities Act. In order to address these potential
compliance requirements, Agent may solicit offers to purchase the Collateral
from a limited number of bidders reasonably believed by Agent to be
institutional investors or accredited investors. If Agent solicits offers in a
commercially reasonable manner, then acceptance by Agent of one or more of the
offers shall be deemed to be a commercially reasonable method of disposition of
the Collateral and Agent will not be responsible or liable for selling all or
any portion of the Collateral at a price that Agent deems in good faith to be
reasonable.  Agent is under no obligation to delay a disposition of any portion
of the Collateral that are securities under the Securities Act or applicable
“Blue Sky” or other state securities law for the period of time necessary to
permit any Loan Party Obligor, Parent or the Issuer to register the securities
for public sale under the Securities Act or under applicable “Blue Sky” or other
state securities laws, even if a Loan Party Obligor or an Parent or the Issuer
agrees to do so.  In addition, to the extent not prohibited by applicable law,
each Loan Party Obligor and Parent waives any right to prior notice (except to
the extent expressly provided in this Agreement) or judicial hearing in
connection with the taking possession or the disposition of any of the
Collateral, including any right which Loan Party Obligor or Parent otherwise
would have.
 
- 67-

--------------------------------------------------------------------------------

(vii)     To the extent permitted under applicable law, Agent is not required to
conduct any foreclosure sale of the Investment Property or any portion thereof.
 
(viii)   Agent, at its option, may obtain the appointment of a receiver to take
possession of the Investment Property and, at the option of Agent, a receiver
may be empowered (i) to collect, receive and enforce all distributions, (ii) to
exercise the rights of Agent as provided in this Agreement, (iii) to collect all
other amounts owed to any Loan Party Obligor or Parent in respect of the
Investment Property as and when due to any Loan Party Obligor or Parent, (iv) to
otherwise collect, sell or dispose of the Investment Property, (v) to exercise
all rights in and under the Investment Property; and (vi) to turn over all net
proceeds to Agent.  Each Loan Party Obligor and Parent irrevocably and
unconditionally agrees that a receiver may be appointed by a court to take the
actions listed above without regard to the adequacy of the security for the
Obligations, and the actions of the receiver may be taken in the name of the
receiver, any Loan Party Obligor, Parent or Agent.
 
(ix)     Agent may elect to conduct a sale of an economic interest in any
Investment Property constituting limited liability company interests that does
not result in the purchaser being admitted as a substitute limited liability
company member in the Issuer, and that any sale or dispositions made in good
faith will be considered commercially reasonable, notwithstanding the
possibility that a substantially higher price might be realized if the purchaser
were able to be admitted as a substitute limited liability company member rather
than the holder of only an economic interest in the Issuer.
 
(x)      Agent may disclose to prospective purchasers all of the information
relating to the Investment Property (and the applicable Issuer) that is in
Agent’s possession or otherwise available to Agent.
 
(xi)     Each Loan Party Obligor and Parent hereby authorizes and instructs
their respective Issuer to comply with any instruction received by it from Agent
in writing that (i) states that an Event of Default has occurred and is
continuing and (ii) is otherwise in accordance with the terms of the provisions
of this Agreement as to Investment Property, without any other or further
instructions from the respective Loan Party Obligor or Parent, and such Loan
Party Obligor or Parent agrees that Issuer be fully protected in so complying.
 
(h)        Election of Remedies.  Agent shall have the right in Agent’s sole
discretion to determine which rights, security, Liens or remedies Agent may at
any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Agent’s other rights, security, Liens or remedies with respect
to any Collateral or any of Agent’s rights or remedies under this Agreement or
any other Loan Document.
 
(i)         Agent’s Obligations.  Each Loan Party Obligor and Parent agrees that
Agent shall not have any obligation to preserve rights to any Collateral against
prior parties or to marshal any Collateral of any kind for the benefit of any
other creditor of any Loan Party Obligor or Parent or any other Person.  Agent
shall not be responsible to any Loan Party Obligor or Parent or any other Person
for loss or damage resulting from Agent’s failure to enforce its Liens or
collect any Collateral or Proceeds or any monies due or to become due under the
Obligations or any other liability or obligation of any Loan Party Obligor or
Parent to Agent.
 
(j)         Waiver of Rights by Loan Party Obligors.  Except as otherwise
expressly provided for in this Agreement or by non-waivable applicable law, each
Loan Party waives  (i) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which any Loan Party Obligor or Parent may in any way be liable, and hereby
ratifies and confirms whatever Agent may do in this regard, (ii) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
which might be required by any court prior to allowing Agent to exercise any of
its remedies and (iii) the benefit of all valuation, appraisal, marshaling and
exemption laws.  If any notice of a proposed sale or other disposition of any
part of the Collateral is required under applicable law, each Loan Party Obligor
and Parent agrees that ten (10) calendar days prior notice of the time and place
of any public sale and of the time after which any private sale or other
disposition is to be made is commercially reasonable.
 
- 68-

--------------------------------------------------------------------------------

12.          LOAN GUARANTY.
 
12.1.      Guaranty.  Each Loan Party Obligor hereby agrees that it is jointly
and severally liable for, and absolutely and unconditionally guaranties to
Agent, for the ratable benefit of the Lenders, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, all of the Obligations and all costs and expenses, including all
court costs and attorneys’ and paralegals’ fees (including external counsel) and
expenses of Agent or any Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower, any Loan
Party Obligor or any Other Obligor of all or any part of the Obligations (and
such costs and expenses paid or incurred shall be deemed to be included in the
Obligations).  Each Loan Party Obligor further agrees that the Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guaranty notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Agent that extended any
portion of the Obligations.
 
12.2.       Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Party Obligor waives any right to require Agent
to sue or otherwise take action against any Borrower, any other Loan Party
Obligor, any Other Obligor or any other Person obligated for all or any part of
the Obligations, or otherwise to enforce its payment against any Collateral
securing all or any part of the Obligations.
 
12.3.       No Discharge or Diminishment of Loan Guaranty.
 
(a)          Except as otherwise expressly provided for herein, the obligations
of each Loan Party Obligor hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of all of the Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any Loan Party Obligor; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower or
any Loan Party Obligor or their respective assets or any resulting release or
discharge of any obligation of any Borrower or any Loan Party Obligor; or (iv)
the existence of any claim, setoff or other rights which any Loan Party Obligor
may have at any time against any Borrower, any Loan Party Obligor, Agent, or any
other Person, whether in connection herewith or in any unrelated transactions.
 
(b)         The obligations of each Loan Party Obligor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Borrower or any Loan Party Obligor of the
Obligations or any part thereof.
 
(c)          Further, the obligations of any Loan Party Obligor hereunder shall
not be discharged or impaired or otherwise affected by: (i) the failure of Agent
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Loan Party
Obligor; (iv) any action or failure to act by Agent with respect to any
Collateral; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Party Obligor or that would otherwise operate as a discharge of any
Loan Party Obligor as a matter of law or equity (other than the indefeasible
payment in full in cash of all of the Obligations).
 
- 69-

--------------------------------------------------------------------------------

12.4.       Defenses Waived.  To the fullest extent permitted by applicable law,
each Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Borrower, any Obligor, or any other Person. 
Each Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder.  Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any Obligor or exercise any other right or
remedy available to it against any Borrower or any Obligor, without affecting or
impairing in any way the liability of any Loan Party Obligor under this Loan
Guaranty except to the extent the Obligations have been fully and indefeasibly
paid in cash.  To the fullest extent permitted by applicable law, each Loan
Party Obligor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Party Obligor against any Borrower or any Obligor or any security.
 
12.5.      Rights of Subrogation.  No Loan Party Obligor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Borrower or any Obligor, or any
Collateral, until the Termination Date.
 
12.6.       Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
any other Person, or otherwise, each Loan Party Obligor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Agent is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Agent.  This Section 12.6 shall
remain operative even after the Termination Date and shall survive the payment
in full of all of the Loans.
 
12.7.       Information.  Each Loan Party Obligor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that each Loan
Party Obligor assumes and incurs under this Loan Guaranty, and agrees that Agent
shall not have any duty to advise any Loan Party Obligor of information known to
it regarding those circumstances or risks.
 
12.8.      Termination.  To the maximum extent permitted by law, each Loan Party
Obligor hereby waives any right to revoke this Loan Guaranty as to future
Obligations.  If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Obligations in existence on the
date of receipt by Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Agent, (d) no
payment by any Borrower, any other Loan Party Obligor, or from any other source,
prior to the date of Agent’s receipt of written notice of such revocation shall
reduce the maximum obligation of any Loan Party Obligor hereunder and (e) any
payment, by any Borrower or from any source other than a Loan Party Obligor
which has made such a revocation, made subsequent to the date of such
revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, Guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party Obligor hereunder.
 
- 70-

--------------------------------------------------------------------------------

12.9.      Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Party Obligor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Party Obligor’s liability under this Loan Guaranty, then, notwithstanding any
other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the Loan Party Obligors, Agent or
any Lender, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Loan Party Obligor’s “Maximum
Liability”).  This Section 12.9 with respect to the Maximum Liability of each
Loan Party Obligor is intended solely to preserve the rights of Agent and the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Loan Party Obligor or any other Person shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Party Obligor hereunder shall not
be rendered voidable under applicable law. Each Loan Party Obligor agrees that
the Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Party Obligor without impairing this Loan Guaranty or
affecting the rights and remedies of Agent hereunder; provided that nothing in
this sentence shall be construed to increase any Loan Party Obligor’s
obligations hereunder beyond its Maximum Liability.
 
12.10.     Contribution.  In the event any Loan Party Obligor shall make any
payment or payments under this Loan Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty (such Loan Party Obligor a “Paying
Guarantor”), each other Loan Party Obligor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Relevant Percentage” of such payment or payments made, or losses
suffered, by such Paying Guarantor.  For purposes of this Section 12.10, each
Non-Paying Guarantor’s “Relevant Percentage” with respect to any such payment or
loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (x) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from any Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(y) the aggregate Maximum Liability of all Loan Party Obligors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Loan Party
Obligor, the aggregate amount of all monies received by such Loan Party Obligors
from any Borrower after the date hereof (whether by loan, capital infusion or by
other means).  Nothing in this provision shall affect any Loan Party Obligor’s
several liability for the entire amount of the Obligations (up to such Loan
Party Obligor’s Maximum Liability).  Each of the Loan Party Obligors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of all of the Obligations.  This provision is for
the benefit of Agent and the Lenders and the Loan Party Obligors and may be
enforced by any one, or more, or all of them, in accordance with the terms
hereof.
 
- 71-

--------------------------------------------------------------------------------

12.11.     Liability Cumulative.  The liability of each Loan Party Obligor under
this Section 12 is in addition to and shall be cumulative with all liabilities
of each Loan Party Obligor to Agent and the Lenders under this Agreement and the
other Loan Documents to which such Loan Party Obligor is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
 
13.          PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT
OF TAXES.
 
(a)        Any and all payments by or on account of any obligation of the Loan
Party Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.
 
(b)        If any Loan Party Obligor or Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment, then (i) such Loan Party
Obligor or Agent, as applicable, shall withhold or make such deductions as are
required based upon the information and documentation it has received pursuant
to subsection (e) below, (ii) such Loan Party Obligor or Agent, as applicable,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the applicable law and (iii) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Loan Party Obligors shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.  Upon request by Agent
or other Recipient, Borrower Representative shall deliver to Agent or such other
Recipient, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment of Indemnified
Taxes, a copy of any return required by applicable law to report such payment or
other evidence of such payment reasonably satisfactory to Agent or such other
Recipient, as the case may be.
 
(c)          Without limiting the provisions of subsections (a) and (b) above,
the Loan Party Obligors shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
Agent, timely reimburse it for the payment of any Other Taxes.  Upon written
request by Agent or any Lender, as soon as practicable after any payment of
Other Taxes by any Loan Party Obligor to a Governmental Authority pursuant to
this Section, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Agent.
 
(d)         Without limiting the provisions of subsections (a) through (c)
above, the Loan Party Obligors shall, on a joint and several basis, indemnify
each Lender and each other Recipient and shall make payment in respect thereof
within ten days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 13) paid or incurred by, or
required to be withheld or deducted from a payment to, any Lender or any other
Recipient on account of, or in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto (including the
fees, charges and disbursements of any counsel or other tax advisor for any
Lender or any other Recipient), whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to Borrower Representative and setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by the Lender to
determine the amount to be paid by the Borrowers to such Lender shall be
conclusive absent demonstrable error.  Notwithstanding any provision in this
Agreement to the contrary, this Section 13 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans.
 
- 72-

--------------------------------------------------------------------------------

(e)         Each Lender shall deliver to Borrower Representative and Agent and
each Participant shall deliver to the applicable Lender granting the
participation (a “Participating Lender”), at the time or times prescribed by
applicable laws, such properly completed and executed documentation prescribed
by applicable laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit Borrower Representative,
Agent or the Participating Lender, as the case may be, to determine (x) whether
or not any payments made hereunder or under any other Loan Document are subject
to Taxes, (y) if applicable, the required rate of withholding or deduction and
(z) such Lender’s or Participant’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Recipient by the Loan Party Obligors pursuant to this Agreement or otherwise to
establish such Recipient’s status for withholding tax purposes in the applicable
jurisdiction; provided that each Recipient shall only be required to deliver
such documentation as it may legally provide.  Without limiting the generality
of the foregoing:
 
(i)      each Lender (or Participant) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower
Representative and Agent (or any Participating Lender, as applicable) an
executed original of Internal Revenue Service Form W-9 certifying that such
Lender (or Participant) is not subject to backup withholding or information
reporting requirements under the Code; and
 
(ii)      each Lender (or Participant) that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”)
shall deliver to Borrower Representative and Agent (or any Participating Lender
in case the Non-U.S. Recipient is a Participant) on or prior to the date on
which such Non-U.S. Recipient becomes a party to this Agreement or a Participant
(and from time to time thereafter upon the reasonable request of Borrower
Representative or Agent (or Participating Lender, as applicable) but only if
such Non-U.S. Recipient is legally eligible to do so), two executed originals of
whichever of the following is applicable: (A) Internal Revenue Service Form
W‑8BEN or Internal Revenue Service Form W-8BEN-E, as applicable, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (B) Internal Revenue Service Form W‑8ECI; (C) Internal Revenue Service
Form W‑8IMY and all required supporting documentation; provided that if the
Lender is a partnership (and not a Participating Lender) and one or more of its
partners are claiming the exemption for portfolio interest under section 881(c)
of the Code, such Lender may provide the certificate described in clause (D) on
behalf of such partners; (D) in the case of each Non-U.S. Recipient claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Non-U.S. Recipient (and, in the
case of a Non-U.S. Recipient that is a partnership, each of its partners or
members that are claiming the portfolio interest exemption (“Applicable
Partners/Members”)) is not (1) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrowers within the
meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and that no payment
made in connection with any Loan Document is effectively connected with such
Lender’s (and, in the case of a Non-U.S. Recipient that is a partnership, each
of its Applicable Partner’s/Member’s) conduct of a U.S. trade or business and
(y) Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable; and/or (E) executed originals of any other form
prescribed by applicable law (including FATCA) as a basis for claiming exemption
from or a reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower Representative or Agent (or the Participating Lender, as applicable) to
determine the withholding or deduction required to be made.  Each Non-U.S.
Recipient shall promptly notify Borrower Representative and Agent (or the
Participating Lender, as applicable) if any documentation previously provided
expires or becomes invalid, inaccurate or obsolete and promptly provide any
applicable updated documentation or promptly notify the Borrower Representative
and Agent of such Recipient’s legal ineligibility to do so.
 
- 73-

--------------------------------------------------------------------------------

(f)          If any Lender or Participant requests compensation under this
Section 13, or if any Borrower is required to pay any additional amount to any
Lender or Participant or any Governmental Authority for the account of any
Lender pursuant to Section 13, then such Lender or Participant, as applicable,
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender or Participant, as applicable, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 13 or 2.7(b), as the case may be, and (ii) would not subject such
Lender or Participant, as applicable, to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or Participant,
as applicable.  The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender or Participant in connection with any such
designation or assignment and delegation.
 
(g)         Indemnification by the Lenders. Each Lender and each Participant
shall severally indemnify Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or Participant (but only
to the extent that a Loan Party Obligor has not already indemnified the Agent
for such Indemnified Taxes and without limiting or expanding the obligation of
the Loan Party Obligor to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 15.10 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or Participant, in each case, that are payable or paid by Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender under any Loan Document or otherwise payable by Agent to the Lender
from any other source against any amount due to Agent under this paragraph (g).
 
(h)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section 13), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 13 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
14.          AGENT
 
14.1.      Appointment.  Each of the Lenders hereby irrevocably appoints Agent
as its agent and authorizes Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent, each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) make
Loans, for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) act as collateral agent for Lenders for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein and execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents;
(e) manage, supervise or otherwise deal with Collateral; (f) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (g) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents, (h) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, applicable law or otherwise, including the determination of
eligibility of Accounts and Inventory, the necessity and amount of Reserves and
all other determinations and decisions relating to ordinary course
administration of the credit facilities contemplated hereunder; and (i) incur
and pay such expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents, whether or not  any Loan Party is obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Documents or otherwise.  The
provisions of this Article are solely for the benefit of Agent and the Lenders,
and the Loan Parties shall not have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
 
- 74-

--------------------------------------------------------------------------------

14.2.       Rights as a Lender.  The Person serving as Agent hereunder, if it is
a Lender, shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Loan Party or any Subsidiary or any
Affiliate thereof as if it were not Agent hereunder without notice to or consent
of the other Lenders.
 
14.3.      Duties and Obligations.  Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a)  Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders, and, (c) except as
expressly set forth in the Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the Person serving as Agent or any of its Affiliates in any capacity.  Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
Agent by a Borrower or a Lender, and Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to Agent.  Agent shall be under no obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of any Loan Party.
 
- 75-

--------------------------------------------------------------------------------

14.4.      Reliance.  Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  Agent
may consult with and employ Agent Professionals, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by an Agent Professional (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document, unless Agent shall first receive such advice or concurrence
of the Lenders as it deems appropriate and until such instructions are received,
Agent shall act, or refrain from acting, as it deems advisable. If Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
 
14.5.      Actions through Sub-Agents.  Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by Agent.  Agent may also perform its duties through
employees and other Agent-Related Persons.  Agent shall not be responsible for
the negligence or misconduct of any sub-agent, employee or Agent Professional
that it selects as long as such selection was made without gross negligence or
willful misconduct.  Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Affiliates
and other related parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the related parties of Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
 
14.6.      Resignation.  Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, Agent may resign at any time by
notifying the Lenders and Borrower Representative.  Upon any such resignation,
the Required Lenders shall have the right, in consultation with Borrower
Representative, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent.  Upon the acceptance of its appointment as Agent hereunder by
its successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by Borrowers to a successor Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by Borrower Representative and such successor.  Notwithstanding the foregoing,
in the event no successor Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its intent to resign, the retiring Agent may give notice of the
effectiveness of its resignation to the Lenders and Borrower Representative,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to Agent under any
Loan Document for the benefit of the Lenders, the retiring Agent shall continue
to be vested with such security interest as collateral agent for the benefit of
the Lenders and, in the case of any Collateral in the possession of Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Agent shall have no
duly or obligation to take any further action under any Loan Document, including
any action required to maintain the perfection of any such security interest),
and (b) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent; provided that (i)
all payments required to be made hereunder or under any other Loan Document to
Agent for the account of any Person other than Agent shall be made directly to
such Person and (ii) all notices and other communications required or
contemplated to be given or made to Agent shall also directly be given or made
to each Lender.  Following the effectiveness of Agent’s resignation from its
capacity as such, the provisions of this Article, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub‑agents and their respective related parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent and in
respect of the matters referred to in the proviso under clause (a) above.
 
- 76-

--------------------------------------------------------------------------------

14.7.       Non-Reliance.
 
(a)         Each Lender acknowledges and agrees that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender further acknowledges the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities. 
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon any Agent-Related Person, any arranger
of this credit facility or any amendment thereto or any other Lender and based
on such due diligence,  documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of any
Borrower or any other Person party to a Loan Document, and all applicable laws
relating to the transactions contemplated hereby, and made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon any Agent-Related Person, any arranger of this credit facility or
any amendment thereto or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning any Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own credit analysis and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder , and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.  Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons. Each Lender acknowledges that
Agent does not have any duty or responsibility, either initially or on a
continuing to provide such Lender with any credit or other information with
respect to any Borrower, its Affiliates or any of their respective business,
legal, financial or other affairs, and irrespective of whether such information
came into Agent’s or its Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement.
 
(b)          Each Lender hereby agrees that (i) it has requested a copy of each
appraisal, audit or field examination report prepared by or on behalf of Agent;
(ii)  Agent (A) makes no representation or warranty, express or implied, as to
the completeness or accuracy of any such report or any of the information
contained therein or any inaccuracy or omission contained in or relating to any
such report and (B) shall not be liable for any information contained in any
such report; (iii) such reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that Agent undertakes no obligation to update, correct or
supplement such reports; (iv) it will keep all such reports confidential and
strictly for its internal use, not share any such report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold Agent and any such other Person
preparing any such report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any such
report in connection with any extension of credit that the indemnifying Lender
has made or may make to any Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold Agent and any such other Person
preparing any such report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees of external counsel) of Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any such report through the indemnifying Lender.
 
- 77-

--------------------------------------------------------------------------------

14.8.       Not Partners or Co-Venturers; Agent as Representative of the Secured
Parties.
 
(a)          The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in the case of Agent) authorized to act for, any other Lender.  Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.
 
(b)         In its capacity, Agent is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the UCC.  Each Lender
authorizes Agent to enter into each of the Loan Documents to which it is a party
and to take all action contemplated by such documents.  Each Lender agrees that
no Lender (other than Agent) shall have the right individually to seek to
realize upon the security granted by any Loan Document, it being understood and
agreed that such rights and remedies may be exercised solely by Agent for the
benefit of the Lenders upon the terms of the Loan Documents.  In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Obligations, Agent is hereby authorized, and hereby granted a power of attorney,
to execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of Agent on
behalf of the Lenders.
 
(c)        Agent hereby appoints each other Lender as its agent (and each Lender
hereby accepts such appointment) for the purpose of perfecting Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
UCC can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions. 
Agent shall have no obligation whatsoever to any of the Lenders  (i) to verify
or assure that the Collateral exists or is owned by any Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, (ii)
to verify or assure that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein,
 
- 78-

--------------------------------------------------------------------------------

14.9.      Credit Bidding.  The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to Credit
Bid and purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (and the Loan Parties shall approve Agent
as a qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Agent, based upon the instruction of the Required Lenders, under
any provisions of the UCC, as part of any sale or investor solicitation process
conducted by any Loan Party, any interim receiver, receiver, receiver and
manager, administrative receiver, trustee, agent or other Person pursuant or
under any insolvency laws; provided, however, that (i) the Required Lenders may
not direct Agent in any manner that does not treat each of the Lenders equally,
without preference or discrimination, in respect of consideration received as a
result of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders such as among
other things, anti-dilution and tag-along rights, (iii) the exchanged debt or
equity securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).  Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such Credit Bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration.  For purposes
of the preceding sentence, the term “Credit Bid” shall mean, an offer submitted
by Agent (on behalf of the Lender group), based upon the instruction of the
Required Lenders, to acquire the property of any Loan Party or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by Agent, based upon the instruction of the Required Lenders) of
the claims and Obligations under this Agreement and other Loan Documents.
 
14.10.    Certain Collateral Matters.  The Lenders irrevocably authorize Agent,
at its option and in its discretion, (a) to release any Lien granted to or held
by Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of Borrowers hereunder; 
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 15.5 if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (a) of the definition of “Permitted Liens” (it being understood that
Agent may conclusively rely on a certificate from Borrower Representative in
determining whether the Indebtedness secured by any such Lien is permitted
hereunder).  Upon request by Agent at any time, the Lenders will confirm in
writing Agent’s authority to release, or subordinate its interest in, particular
types or items of Collateral pursuant to this Section 14.10.  Agent may, and at
the direction of Required Lenders shall, give blockage notices in connection
with the Intercompany Subordinated Debt and the Alimco Subordinated Debt and
each Lender hereby authorizes Agent to give such notices.  Each Lender further
agrees that it will not act unilaterally to deliver such notices.
 
14.11.    Restriction on Actions by Lenders.  Each Lender agrees that it shall
not, without the express written consent of Agent, and shall, upon the written
request of Agent (to the extent it is lawfully entitled to do so), set off
against the Obligations, any amounts owing by such Lender to a Loan Party or any
deposit accounts of any Loan Party now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken,
any action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other Loan
Documents.  All Enforcement Actions under this Agreement and the other Loan
Documents against the Loan Parties or any third party with respect to the
Obligations or the Collateral may only be taken by Agent (at the direction of
the Required Lenders or as otherwise permitted in this Agreement) or by its
agents at the direction of Agent.
 
- 79-

--------------------------------------------------------------------------------

14.12.   Expenses.  Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders.  In the event Agent is not reimbursed
for such costs and expenses by a Loan Party, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender’s ratable share thereof. 
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including Agent Professional fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
 
14.13.    Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent will promptly notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Agent shall take such action with respect to such Default or
Event of Default as may be requested by the Required Lenders in accordance with
this Agreement; provided that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
 
14.14.    Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of their
respective Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower, or any of their respective Subsidiaries or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or their respective
Subsidiaries.
 
15.          GENERAL PROVISIONS.
 
15.1.       Notices.
 
- 80-

--------------------------------------------------------------------------------

(a)        Notice by Approved Electronic Communications.  Agent and each of its
Affiliates is authorized to transmit, post or otherwise make or communicate, in
its sole discretion (but shall not be required to do so), by Approved Electronic
Communications in connection with this Agreement or any other Loan Document and
the transactions contemplated therein.  Agent is hereby authorized to establish
procedures to provide access to and to make available or deliver, or to accept,
notices, documents and similar items by posting to ABLSoft.  All uses of ABLSoft
and other Approved Electronic Communications shall be governed by and subject
to, in addition to the terms of this Agreement, the separate terms, conditions
and privacy policy posted or referenced in such system (or such terms,
conditions and privacy policy as may be updated from time to time, including on
such system) and any related contractual obligations executed by Agent and Loan
Parties in connection with the use of such system.  Each of the Loan Parties,
the Lenders and Agent hereby acknowledges and agrees that the use of ABLSoft and
other Approved Electronic Communications is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing Agent and each of its Affiliates to transmit Approved
Electronic Communications.  ABLSoft and all Approved Electronic Communications
shall be provided “as is” and “as available”.  None of Agent or any of its
Affiliates or related persons warrants the accuracy, adequacy or completeness of
ABLSoft or any other electronic platform or electronic transmission and
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by Agent or any of its Affiliates or related persons in connection
with ABLSoft or any other electronic platform or electronic transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects.  Each Borrower and each other Loan Party executing this Agreement
agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with
ABLSoft, any Approved Electronic Communication or otherwise required for ABLSoft
or any Approved Electronic Communication.  Prior to the Closing Date, Borrower
Representative shall deliver to Agent a complete and executed Client User Form
regarding Borrowers’ use of ABLSoft in the form of Exhibit C annexed hereto.  No
Approved Electronic Communications shall be denied legal effect merely because
it is made electronically.  Approved Electronic Communications that are not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such Approved Electronic Communication, an E-Signature, upon
which Agent and the Loan Parties may rely and assume the authenticity thereof. 
Each Approved Electronic Communication containing a signature, a reproduction of
a signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original.  Each E-Signature shall be deemed
sufficient to satisfy any requirement for a “signature” and each Approved
Electronic Communication shall be deemed sufficient to satisfy any requirement
for a “writing”, in each case including pursuant to this Agreement, any other
Loan Document, the UCC, the Federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural law governing such subject matter.  Each party or beneficiary hereto
agrees not to contest the validity or enforceability of an Approved Electronic
Communication or E-Signature under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided that nothing
herein shall limit such party’s or beneficiary’s right to contest whether an
Approved Electronic Communication or E-Signature has been altered after
transmission.
 
(b)        All Other Notices.  All notices, requests, demands and other
communications under or in respect of this Agreement or any transactions
hereunder, other than those approved for or required to be delivered by Approved
Electronic Communications (including via ABLSoft or otherwise pursuant to
Section 15.1(a)), shall be in writing and shall be personally delivered or
mailed (by prepaid registered or certified mail, return receipt requested), sent
by prepaid recognized overnight courier service, or by email to the applicable
party at its address or email address indicated below,
 
If to Agent:
 
ENCINA BUSINESS CREDIT, LLC,
  as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention: Thomas SullivanTracy Salyers
Email:  tsullivantsalyers@encinabc.com
 
- 81-

--------------------------------------------------------------------------------

with a copy to:


Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, NY 10036
Attention: Lon M. Singer, Esq.
Email:  lsinger@riemerlaw.com
 
If to Borrower Representative, Parent, any Borrower or any other Loan Party:
 
Etailz Inc.
2818 N. Sullivan Road, Suite #130
Spokane Valley, Washington 99216
Attention: Kunal Chopra, Chief Executive Officer
Email:  Kunal@etailz.com
 
with a copy to:
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention:  Marc Lashbrook
Email:  MLashbrook@cahill.com
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid.  All such
notices, requests, demands and other communications shall be deemed given (i)
when personally delivered, (ii) three (3) Business Days after being deposited in
the mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender or (iv) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.
 
15.2.      Severability.  If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.
 
15.3.    Integration.  This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party that is a party
hereto and thereto and Agent and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement.  THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
15.4.      Waivers.  The failure of Agent and the Lenders at any time or times
to require any Loan Party to strictly comply with any of the provisions of this
Agreement or any other Loan Documents shall not waive or diminish any right of
Agent later to demand and receive strict compliance therewith.  Any waiver of
any default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar.  None of the provisions of this
Agreement or any other Loan Document shall be deemed to have been waived by any
act or knowledge of Agent or its agents or employees, but only by a specific
written waiver signed by an authorized officer of Agent and any necessary
Lenders and delivered to Borrowers.  Once an Event of Default shall have
occurred, it shall be deemed to continue to exist and not be cured or waived
unless specifically waived in writing by an authorized officer of Agent and
Required Lenders and delivered to Borrowers.  Each Loan Party Obligor and Parent
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, Instrument, Account, General Intangible,
Document, Chattel Paper, Investment Property or guaranty at any time held by
Agent on which such Loan Party Obligor or Parent is or may in any way be liable,
and notice of any action taken by Agent, unless expressly required by this
Agreement, and notice of acceptance hereof.
 
- 82-

--------------------------------------------------------------------------------

15.5.       Amendments.
 
(a)         No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the other Loan Documents shall in any event
be effective unless the same shall be in writing and acknowledged by the Loan
Parties and the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, except to the extent set forth
in Section 14.9 hereof, no amendment, modification, waiver or consent shall (i)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (ii) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (iii) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby; (iv) amend or modify the definitions of “Borrowing
Base”, “Eligible Credit Card Receivables”, “Eligible Accounts”, “Eligible
Specified Customer Account”, “Eligible Inventory” or “Eligible In-Transit
Inventory”, or any components thereof (including, without limitation, any
Advance Rates), without the written consent of each Lender; or (v) release any
guarantor from its obligations under any Guaranty, other than as part of or in
connection with any disposition permitted hereunder, or release or subordinate
its liens on all or any substantial part of the Collateral granted under any of
the other Loan Documents (except as permitted by Section 14.10), change the
definition of “Required Lenders”, any provision of Section 6.2, any provision of
this Section 15.4, the provisions of Section 14.9 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case set forth in this clause (v), the written consent of all
Lenders.  No provision of Section 14 or other provision of this Agreement
affecting Agent in its capacity as such shall be amended, modified or waived
without the consent of Agent.
 
(b)        If, in connection with any proposed amendment, modification, waiver
or termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Agent is not a Non-Consenting
Lender, Agent and/or a Person or Persons reasonably acceptable to Agent shall
have the right to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent and/or such Person or Persons, all of the Loans and Commitments
of such Non-Consenting Lenders for an amount equal to the principal balance of
all such Loans and Commitments held by such Non-Consenting Lenders and all
accrued interest, fees, expenses and other amounts then due with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption.
 
15.6.      Time of Essence.  Time is of the essence in the performance by each
Loan Party Obligor and Parent of each and every obligation under this Agreement
and the other Loan Documents.
 
15.7.       Expenses, Fee and Costs Reimbursement.  Each Borrower hereby agrees
to promptly pay (a) all out of pocket costs and expenses of Agent (including the
out of pocket fees, costs and expenses of external legal counsel to, and
appraisers, accountants, consultants and other professionals and advisors
retained by or on behalf of, Agent), all of which shall be reasonable, prior to
the occurrence and continuance of an Event of Default, in connection with (i)
all loan proposals and commitments pertaining to the transactions contemplated
hereby (whether or not such transactions are consummated), (ii) the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (iii) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (iv) the performance or enforcement by
Agent of its rights and remedies under the Loan Documents (or determining
whether or how to perform or enforce such rights and remedies), (v) the
administration of the Loans (including usual and customary fees for wire
transfers and other transfers or payments received by Agent on account of any of
the Obligations) and Loan Documents, (vi) any amendments, modifications,
consents and waivers to and/or under any and all Loan Documents (whether or not
such amendments, modifications, consents or waivers are consummated), (vii) any
periodic public record searches conducted by or at the request of Agent
(including, title investigations and public records searches), pending
litigation and tax lien searches and searches of applicable corporate, limited
liability company, partnership and related records concerning the continued
existence, organization and good standing of certain Persons), (viii)
protecting, storing, insuring, handling, maintaining, auditing, examining,
valuing or selling any Collateral, (ix) any litigation, dispute, suit or
proceeding relating to any Loan Document and (x) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Loan Documents (it being agreed that (A) such costs and expenses may include
the costs and expenses of workout consultants, investment bankers, financial
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of Agent (B) each Lender shall also be entitled to
reimbursement for all out of pocket costs and expense of the type described in
this clause (x); provided that, to the extent of an actual or reasonably
perceived conflict of interest, such reimbursement shall be limited to one
additional counsel for the Lenders as a whole), and (b) without limiting the
preceding clause (a), all out of pocket costs and expenses of Agent in
connection with Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder.  Any fees, costs and expenses owing by
any Borrower or other Loan Party Obligor hereunder shall be due and payable
within three (3) days after written demand therefor.
 
- 83-

--------------------------------------------------------------------------------

15.8.      Benefit of Agreement; Assignability.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors, assigns, heirs, beneficiaries and representatives of each Borrower,
each other Loan Party Obligor or Parent party hereto, Agent and each Lender;
provided that neither each Borrower nor any other Loan Party Obligor or Parent
may assign or transfer any of its rights under this Agreement without the prior
written consent of Agent and each Lender, and any prohibited assignment shall be
void.  No consent by Agent or any Lender to any assignment shall release any
Loan Party Obligor or Parent from its liability for any of the Obligations. 
Each Lender shall have the right to assign all or any of its rights and
obligations under the Loan Documents to one or more other Persons in accordance
with Section 15.9, and each Loan Party Obligor and Parent agrees to execute all
agreements, instruments, and documents requested by any Lender in connection
with such assignment. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, a Lender may at any time pledge or grant a
security interest in all or any portion of its rights under this Agreement and
the other Loan Documents to secure any obligations of such Lender, including any
pledge or grant to secure obligations to a Federal Reserve Bank.
 
15.9.       Assignments.
 
(a)        Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of Agent and, so long as no Event of
Default exists, Borrower Representative (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender (other than a Defaulting Lender) or an Affiliate of a
Lender (other than an Affiliate of a Defaulting Lender) or an Approved Fund
(other than an Approved Fund of a Defaulting Lender)).  Except as Agent may
otherwise agree, any such assignment shall be in a minimum aggregate amount
equal to $1,000,000 or, if less, the remaining Commitment and Loans held by the
assigning Lender (provided that an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund shall not be subject to the foregoing minimum
assignment limitations).  The Loan Parties and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Assignee until Agent shall have received and
accepted an effective Assignment and Assumption executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500. 
Notwithstanding anything herein to the contrary, no assignment may be made to
any equity holder of a Loan Party, any Affiliate of any equity holder of a Loan
Party, any Loan Party, any holder of Intercompany Subordinated Debt or Alimco
Subordinated Debt of a Loan Party, any holder of any debt that is secured by
liens or security interests that have been contractually subordinated to the
liens and security interests securing the Obligations, or any Affiliate of any
of the foregoing Persons without the prior written consent of Agent, which
consent may be withheld in Agent’s sole discretion and, in any event, if
granted, may be conditioned on such terms and conditions as Agent shall require
in its sole discretion, including, without limitation, a limitation on the
aggregate amount of Loans and Commitments which may be held by such Person
and/or its Affiliates and/or limitations on such Person’s and/or its Affiliates’
voting and consent rights and/or rights to attend Lender meetings or obtain
information provided to other Lenders.  Any attempted assignment not made in
accordance with this Section 15.9 shall be null and void.  Each Borrower shall
be deemed to have granted its consent to any assignment requiring its consent
hereunder unless Borrower Representative has expressly objected to such
assignment within five (5) Business Days after notice thereof.
 
- 84-

--------------------------------------------------------------------------------

(b)        From and after the date on which the conditions described in Section
15.9(a) above have been met, (i) such Assignee shall be deemed automatically to
have become a party hereto and, to the extent that rights and obligations
hereunder have been assigned to such Assignee pursuant to the applicable
Assignment and Assumption, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to the applicable
Assignment and Assumption, shall be released from its rights (other than its
indemnification rights) and obligations hereunder.  Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment and Assumption, Borrowers shall execute and deliver to Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a promissory
note in the principal amount of the Assignee’s Pro Rata Share of the aggregate
Revolving Loan Commitment (and, as applicable, a promissory note in the
principal amount of the Pro Rata Share of the aggregate Revolving Loan
Commitment retained by the assigning Lender).  Upon receipt by Agent of such
promissory note(s), the assigning Lender shall return to Borrowers any prior
promissory note held by it.
 
(c)        Agent shall, as a non-fiduciary agent of Borrowers, maintain a copy
of each Assignment and Assumption delivered and accepted by it and register (the
“Register”) for the recordation of names and addresses of the Lenders and the
Commitment of each Lender and principal and stated interest of each Loan owing
to each Lender from time to time and whether such Lender is the original Lender
or the Assignee.  Notwithstanding notice to the contrary, no assignment shall be
effective unless and until the Assignment and Assumption is accepted and
registered in the Register.  All records of transfer of a Lender’s interest in
the Register shall be conclusive, absent manifest error, as to the ownership of
the interests in the Loans, notwithstanding notice to the contrary.  Agent shall
not incur any liability of any kind with respect to any Lender with respect to
the maintenance of the Register.  Each Lender granting a participation shall, as
a non-fiduciary agent of Borrowers, maintain a register containing information
similar to that of the Register in a manner such that the loans hereunder are in
“registered form” for the purposes of the Code.  This Section and Section 15.10
below shall be construed so that the Loans are at all times maintained in
“registered form” for the purpose of the Code and any related regulations (and
any successor provisions).
 
15.10.     Participations. Anything in this Agreement or any other Loan Document
to the contrary notwithstanding, any Lender may, at any time and from time to
time, without in any manner affecting or impairing the validity of any
Obligations, sell to one or more Persons participating interests in its Loans,
commitments or other interests hereunder or under any other Loan Document (any
such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
and under the other Loan Documents shall remain unchanged for all purposes, (b)
Borrowers and such Lender shall continue to deal solely and directly with each
other in connection with such Lender’s rights and obligations hereunder and
under the other Loan Documents and (c) all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender; provided that a Participant shall be entitled to the
benefits of Section 13 (subject to the limitations and requirements of Section
13) as if it were a Lender if Borrower Representative is notified of such
participation no later than the time of the participation and the Participant
complies with Section 13; provided further that a Participant shall not be
entitled to receive any greater payment under Section 13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the Participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).  Each Borrower agrees that if amounts
outstanding under this Agreement or any other Loan Document are due and payable
(as a result of acceleration or otherwise), each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement and the other Loan Documents to the same extent as if
the amount of its participating interest were owing directly to it as a Lender
under this Agreement; provided that such right of set-off shall not be exercised
without the prior written consent of such Lender and shall be subject to the
obligation of each Participant to share with such Lender its share thereof. 
Each Borrower also agrees that each Participant shall be entitled to the
benefits of Section 15.9 as if it were a Lender.  Notwithstanding the granting
of any such participating interests, (i) Borrowers shall look solely to the
applicable Lender for all purposes of this Agreement, the Loan Documents and the
transactions contemplated hereby, (ii) Borrowers shall at all times have the
right to rely upon any amendments, waivers or consents signed by the applicable
Lender as being binding upon all of the Participants and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrowers and the applicable Lender (exclusive of Participants)
hereunder.  If a Lender grants a participation hereunder, such Lender shall
maintain, as a non-fiduciary agent of Borrowers, a register as to the
participations granted and transferred under this Section 15.10 (a “Participant
Register”) containing the same information specified in Section 15.9 on the
Register as if each Participant were a Lender to the extent required to cause
the Loans to be in registered form for the purposes of Sections 163(F), 165(J),
871, 881, and 4701 of the Code.  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
- 85-

--------------------------------------------------------------------------------

15.11.     Headings; Construction.  Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.
 
15.12.     USA PATRIOT Act Notification.  Agent hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record certain information and documentation that identifies
such Person, which information may include the name and address of each such
Person and such other information that will allow Agent to identify such Persons
in accordance with the USA PATRIOT Act.
 
15.13.     Counterparts; Fax/Email Signatures.  This Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.
 
15.14.    GOVERNING LAW.  THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.  FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL
APPLY TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH
THIS AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.
 
- 86-

--------------------------------------------------------------------------------

15.15.   CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS.  ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS IN THE COUNTY OF COOK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY AGENT IN ITS SOLE DISCRETION, AND EACH BORROWER AND EACH OTHER LOAN
PARTY OBLIGOR AND PARENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED
COURTS.  EACH BORROWER AND EACH OTHER LOAN PARTY OBLIGOR AND PARENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON 28 U.S.C. § 1404, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT
OR PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING
OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  EACH BORROWER AND EACH OTHER LOAN
PARTY OBLIGOR AND PARENT HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER
AND EACH OTHER LOAN PARTY OBLIGOR AND PARENT HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON ANY BORROWER OR ANY OTHER LOAN PARTY OBLIGOR OR PARENT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO BORROWER’S’ NOTICE ADDRESS (ON BEHALF OF
BORROWERS OR SUCH LOAN PARTY OBLIGOR OR PARENT) SET FORTH IN SECTION 15.1 AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL
HAVE BEEN SO DEPOSITED IN THE MAIL, OR, AT AGENT’S OPTION, BY SERVICE UPON ANY
BORROWER OR ANY OTHER LOAN PARTY OBLIGOR OR PARENT IN ANY OTHER MANNER PROVIDED
UNDER THE RULES OF ANY SUCH COURTS.
 
15.16.     Publication.  Each Borrower and each other Loan Party Obligor and
Parent consents to the publication by Agent of a tombstone, press releases or
similar advertising material relating to the financing transactions contemplated
by this Agreement, and Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
 
- 87-

--------------------------------------------------------------------------------

15.17.     Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts not to disclose Confidential Information to any Person
without the prior consent of Borrower Representative; provided that nothing
herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by applicable law, statute, rule, regulation or judicial
process or in connection with the exercise of any right or remedy under any Loan
Document, or as may be required in connection with the examination, audit or
similar investigation of Agent or any of its Affiliates, (b) to examiners,
auditors, accountants or any regulatory authority, (c) to the officers,
partners, managers, directors, employees, agents and advisors (including
independent auditors, lawyers and counsel) of Agent and each Lender or any of
their respective Affiliates, (d) in connection with any litigation or dispute
which relates to this Agreement or any other Loan Document to which Agent or any
Lender is a party or is otherwise subject, (e) to a subsidiary or Affiliate of
Agent or any Lender, (f) to any assignee or participant (or prospective assignee
or participant) which agrees to be bound by this Section 15.17 and (g) to any
lender or other funding source of Agent or any Lender (each reference to Agent
and Lender in the foregoing clauses shall be deemed to include (i) the actual
and prospective assignees and participants referred to in clause (f) and the
lenders and other funding sources referred to in clause (g), as applicable for
purposes of this Section 15.17); provided, further, that in no event shall Agent
or any Lender be obligated or required to return any materials furnished by or
on behalf of any Borrower or any other Loan Party or Obligor.  The obligations
of Agent and Lenders under this Section 15.17 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality letter or provision
in respect of this financing or any other financing previously signed and
delivered by Agent or any Lender to any Borrower or any of its Affiliates.
 
[Signature page follows]


- 88-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower, each other Loan Party Obligor and Other
Obligor party hereto, Agent and each Lender have signed this Agreement as of the
date first set forth above.
 

 
Agent:
     
ENCINA BUSINESS CREDIT, LLC
     
By:
     
Name:
           
Its:

Authorized Signatory        
Lenders:
     
ENCINA BUSINESS CREDIT SPV, LLC
     
By:
     
Name:
           
Its:

Authorized Signatory



Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------

 
Borrowers:
     
ETAILZ INC.
     
By:
     
Name:
     
Its:
 



Signature Page to Loan and Security Agreement
 

--------------------------------------------------------------------------------

Annex I
 
1.            Description of Certain Terms
 

 
(a)    Loan Limits for Revolving Loans
     
(i)     Maximum Revolving Facility Amount
 
$25,000,000
 
(b)    Advance Rates
     
(i)     Credit Card Advance Rate
 
Ninety percent (90%)
 
(ii)    Specified Customer Advance Rate
 
Ninety percent (90%); provided that if Dilution exceeds five percent (5%), Agent
may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the “Specified Customer Dilution Reserve”)
 
(iii)    Accounts Advance Rate
 
Eighty-five percent (85%); provided that if Dilution exceeds five percent (5%),
Agent may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the “Dilution Reserve”).
 
(c)    Inventory Advance Rate(s)
     
(i)     Cost or market value:
 
Sixty-five percent (65%)
 
(ii)    NOLV:
 
Ninety percent (90%)
 
(d)    In-Transit Inventory Sublimit
 
$2,000,000
 
(e)    Interest Rates
 
Prior the first day of the month following Agent’s receipt of financial
statements for the Fiscal Year ending February 1, 2020:
Four and one-half percent (4.50%) per annum in excess of the LIBOR Rate, for
LIBOR Loans, or
Three and one-half percent (3.50%) per annum in excess of the Base Rate, for
Base Rate Loans.
Thereafter:  See “Applicable Margin” definition in Section 2 below.



Annex I - 1

--------------------------------------------------------------------------------

 
(f)    Maximum Days Eligible Accounts
     
(i)   Maximum days after original invoice date for Eligible Accounts
 
Ninety (90) days
 
(ii)   Maximum days after original invoice due date for Eligible Accounts
 
Sixty (60) days
 
(g)    Agent’s Bank
 
Bank: Wells Fargo Bank, National Association
Account Name: Encina Business Credit SPV, LLC
Account # 494-395-1905
ABA Routing # 121-000-248
Reference: Etailz Inc.
(which bank may be changed from time to time by notice from Agent to Borrower
Representative)
 
(h)    Scheduled Maturity Date
 
February 20, 2023



Annex I - 2

--------------------------------------------------------------------------------

2.          Applicable Margin


Commencing on the first day of the month following Agent’s receipt of financial
statements for the Fiscal Year ending February 1, 2020, the following pricing
grid shall determine the applicable margin for Loans consisting of each of LIBOR
Loans and Base Rate Loans (as applicable, the “Applicable Margin”):
 
Pricing Grid
Level
Fixed Charge
Coverage
Ratio
Average Excess
Availability
Applicable Margin
for LIBOR Loans
Applicable Margin
for Base Rate Loans
I
≥ 1.20:1.00
and ≥ 12.5% of then-existing Borrowing Base
4.00%
3.00%
II
≥ 1.05:1.00
but
< 1.20:1.00
and ≥ 10% of then-existing Borrowing Base
4.25%
3.25%
III
< 1.05:1.00
 
4.50%
3.50%

 
The Fixed Charge Coverage Ratio referred to in the pricing grid above shall be
determined on a rolling twelve-month basis as of the then most-recently ended
month for which Agent has received financial statements. The calculation of
Fixed Charge Coverage Ratio shall be to Agent’s satisfaction from the financial
statements Borrower have delivered to Agent for the most recent month then
ended.
 
Notwithstanding the foregoing, (a) if Borrower fails to deliver the financial
statements and the related compliance certificate necessary to determine the
Fixed Charge Coverage Ratio by the respective date required under the Loan
Agreement with respect to any month, the Applicable Margin shall be the rates
corresponding to the pricing set forth in “Level 3” of the pricing grid above
until such financial statements and compliance certificate are delivered, and
(b) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.
 
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines that
(a) the Fixed Charge Coverage Ratio as calculated by Borrowers as of any
applicable date was inaccurate and (b) a proper calculation of the Fixed Charge
Coverage Ratio would have resulted in different pricing for any period, then (i)
if the proper calculation of the Fixed Charge Coverage Ratio would have resulted
in higher pricing for such period, Borrower shall automatically and
retroactively be obligated to pay to Agent, promptly on  demand by  Agent,  an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Fixed Charge Coverage
Ratio would have resulted in lower pricing for such period, Agent shall have no
obligation to repay any interest or fees to Borrowers but shall apply any such
overpayment to any Early Payment/Termination Premium subsequently owing to Agent
(if any); provided that if, as a result of any restatement or other event a
proper calculation of the Fixed Charge Coverage Ratio would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to  another 
period or any similar reason), then the amount payable by Borrowers pursuant to
clause (i) above shall be based upon the excess, if any, of the amount of
interest and fees that should have been paid for all applicable periods over the
amount of interest and fees paid for all such periods.
 
Average Excess Availability referred to in the pricing grid above shall mean
average Excess Availability for the most-recently ended month as determined by
reference to the weekly Borrowing Base Certificates submitted to (and validated
by) Agent for such month.


Annex I - 3

--------------------------------------------------------------------------------

Annex II
 
Reporting
 
Agent and Lenders shall be provided with each of the documents set forth below
at the following times, in form satisfactory to Agent:
 

 
Weekly (no later than
the 2nd Business Day
of each week), or more
frequently if Agent
requests
 
(a)  A summary and a detailed aging, by total, of Borrowers’ Accounts, together
with an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, with
respect to Borrowers’ Accounts (delivered electronically in an acceptable
format).
(b) A summary aging, by vendor, of each Loan Party’s accounts payable and a
listing by vendor, of any held and/or outstanding checks (delivered
electronically in an acceptable format).
(c)  Notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ Accounts.
(d)  A detailed calculation of the Accounts of Borrowers that are not eligible
for the Borrowing Base (delivered electronically in an acceptable format).
(e)  A detailed Inventory perpetual report with respect to Borrowers’ Inventory,
including a listing by category and location of Inventory (delivered
electronically in an acceptable format).
(f)  A detailed calculation of Inventory of Borrowers that is not eligible for
the Borrowing Base (delivered electronically in an acceptable format).
(g) A Borrowing Base Certificate, including a detailed calculation of the
Borrowing Base (delivered electronically in an acceptable format) based upon the
reports provided in (a) through (f) above, as of the end of such week and
reflecting the outstanding principal balance of the Loans as of the last day of
such week.
(h) A detailed calculation of amounts due from credit card processors of
Borrowers that are not eligible for the Borrowing Base (delivered electronically
in an acceptable format).
(i)  Reports from each of the Credit Card Processors received by Borrowers.
(j)  Amazon Payment Reports from Amazon Seller Central including the Date Range
Report and Settlement Report.  Borrowers shall cause Agent to have direct read
access to such information from Amazon.
(k) Amazon Fulfillment Report and the Daily Inventory History Report.  Borrowers
shall cause Agent to have direct read access to such information from Amazon.
         
Monthly (no later than 30 days after the end of each month)
 
(l)  A summary and a detailed aging, by total, of Borrowers’ Accounts, together
with reconciliation to the weekly Borrowing Base submitted closest to such date
and support documentation for any reconciling items noted (delivered
electronically in an acceptable format).
       



Annex II - 1

--------------------------------------------------------------------------------

     
(m) A summary aging, by vendor, of each Loan Party’s accounts payable and a
listing by vendor, of any held and/or outstanding checks (delivered
electronically in an acceptable format).
(n)  A monthly Account roll-forward with respect to Borrowers’ Accounts, in a
format acceptable to Agent in its discretion, tied to the beginning and ending
Account balances of Borrowers’ month-end accounts receivable aging (delivered
electronically in an acceptable format).
(o)  A reconciliation of Accounts summary aging and trade accounts payable
summary aging to each of (i) Borrowers’ general ledger, and (ii) their monthly
financial statements including any book reserves related to each category
(delivered electronically in an acceptable format).
(p)  A reconciliation of the Inventory perpetual report with respect to
Borrowers’ Inventory to each of (i) Borrowers’ general ledger, (ii) their
monthly financial statements including any book reserves related thereto and
(iii) the Borrowing Base submitted closest to such date, together with support
documentation for any reconciling items noted (delivered electronically in an
acceptable format).
(q)  A reconciliation of the loan statement provided to Borrowers by Agent for
such month to each of (i) Borrowers’ general ledger, (ii) their monthly
financial statements and (iii) the Borrowing Base submitted closest to such
date, together with support documentation for any reconciling items noted
(delivered electronically in an acceptable format).
(r)  A detailed calculation of the Borrowing Base (delivered electronically in
an acceptable format) based upon the reports provided in (h) through (m) above,
for such month and reflecting the outstanding principal balance of the Loans as
of the last day of such month.
(s)  A summary and a detailed aging, by total, of amounts due from credit card
processors of Borrowers, together with reconciliation to the Borrowing Base
submitted closest to such date and to the loan statement provided to Borrowers
by Agent for such month and support documentation for any reconciling items
noted (delivered electronically in an acceptable format).
(t) Amazon Payment Reports from Amazon Seller Central including the Date Range
Report and Settlement report.  Borrowers shall cause Agent to have direct read
access to such information from Amazon.
(u)  Amazon Fulfillment Report and the Daily Inventory History Report.
         
Promptly upon the request of Agent
 
(v) Copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
         
Semi-Annually (in January and in July of each calendar year)
 
(w) A detailed list of each Loan Party’s customers, with address and contact
information.
(x) A detailed list of each Loan Party’s vendors, with address and contact
information.
       



Annex II - 2

--------------------------------------------------------------------------------

     
(y) An updated Perfection Certificate, true and correct in all material respects
as of the date of delivery, accompanied by a certificate executed by an officer
of Borrower Representative and substantially in the form of Annex IV hereto (it
being understood and agreed that no such update shall serve to cure any existing
Event of Default, including any Event of Default resulting from any failure to
provide any such disclosure to Agent on an earlier date or any breach of any
earlier made representation and/or warranty).
         
Promptly upon (but in no event later than two (2) Business Days after) delivery
or receipt, as applicable, thereof
 
(z)  Copies of any and all written notices (including notices of default or
acceleration), reports and other deliveries received by or on behalf of any Loan
Party from or sent by or on behalf of any Loan Party to, any holder, agent or
trustee with respect to any Indebtedness that is contractually subordinated to
the Obligations (in such holder’s, agent’s or trustee’s capacity as such).
       



Annex II - 3

--------------------------------------------------------------------------------

Annex III
 
Commitment Schedule
 
Revolving Loan Commitments
 
Encina Business Credit SPV, LLC
 
$
25,000,000
 
TOTAL:
 
$
25,000,000
 



Annex III - 1

--------------------------------------------------------------------------------

Annex IV


Form of Perfection Certificate


[See attached.]


Annex IV - 1

--------------------------------------------------------------------------------

Exhibit A
 
FORM OF NOTICE OF BORROWING
 
[letterhead of Borrower Representative]


ENCINA BUSINESS CREDIT, LLC,
as Agent
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Attention: [______________]
Ladies and Gentlemen:
 
Please refer to the Loan and Security Agreement dated as of February 20, 2020
(as amended, restated or otherwise modified from time to time, the “Loan
Agreement”) among the undersigned, as Borrower Representative, Borrowers (as
defined therein) the Loan Party Obligors and Other Obligors (as defined therein)
party thereto, the Lenders party thereto and ENCINA BUSINESS CREDIT, LLC, as
Agent for the Lenders.  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement.  This notice is
given pursuant to Section 2.3 of the Loan Agreement and constitutes a
representation by Borrower Representative, for itself and on behalf of each
Borrower, that the conditions specified in Section 4 of the Loan Agreement have
been satisfied.  Without limiting the foregoing, (i) each of the representations
and warranties set forth in the Loan Agreement and in the other Loan Documents
is true and correct in all material respects (it being understood and agreed
that any such representation or warranty that is qualified by “materially,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects) as of the date hereof (or to the extent any representations or
warranties are expressly made solely as of an earlier date, such representations
and warranties shall be true and correct as of such earlier date), both before
and after giving effect to the Loans requested hereby, and (ii) no Default or
Event of Default is in existence, both before and after giving effect to the
Loans requested hereby.
 
Borrower Representative hereby requests a borrowing, on behalf of each Borrower,
under the Loan Agreement as follows:
 
The aggregate amount of the proposed borrowing is $[______________].  The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].
 
Borrower Representative has caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on [_____________].
 

 
Etailz Inc., as Borrower Representative
     
By:
   
Title:
 



Ex. A-1

--------------------------------------------------------------------------------

Exhibit B
 
CLOSING CHECKLIST
 
[Attached]


Ex. B-1

--------------------------------------------------------------------------------

Exhibit C
 
CLIENT USER FORM


ENCINA BUSINESS CREDIT, LLC
 
ABLSoft – Client User Form
 
Borrowers Names:  Etailz Inc.
 
Borrower Number:  ________
 
Loan and Security Agreement Date:  February 20, 2020
 
I, being an authorized signer of the above borrower, as Borrower Representative
(the “Borrower”), refer to the above Loan and Security Agreement (as amended,
restated or otherwise modified from time to time, the “Loan Agreement”) between
the Borrowers named above, the Lenders party thereto and ENCINA BUSINESS CREDIT,
LLC, as Agent.  This is the Client User Form, used to determined client access
to ABLSoft.  Terms defined in the Loan Agreement have the same meaning when used
in this Client User Form.
 
Being duly authorized by Borrower Representative, on behalf of Borrowers, I
confirm that the following individuals have been authorized by Borrower to have
access to ABLSoft:
 
First Name
Last Name
Email Address
Phone Number
                                                                       



Etailz Inc., as Borrower Representative
 
By
 
 

Name:
   
Title:
   
Date:

 



Ex. C-1

--------------------------------------------------------------------------------

Exhibit D


AUTHORIZED ACCOUNTS FORM


ENCINA BUSINESS CREDIT, LLC
Authorized Accounts Form
 


Borrowers Name:  Etailz Inc.
 
Borrower Number:  ________
 
Loan and Security Agreement Date:  February 20, 2020
 
I, being an authorized signer of Etailz Inc., as Borrower Representative, refer
to the above Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”) between the Borrower named
above, the Lenders party thereto and ENCINA BUSINESS CREDIT, LLC, as agent
(“Agent”).  This is the Authorized Accounts Form, referring to authorized
operating bank accounts of Borrower.  Terms defined in the Loan Agreement have
the same meaning when used in this Authorized Accounts Form.
 
Being duly authorized by Borrower Representative, I confirm that the following
operating bank accounts of Borrowers are the accounts into which the proceeds of
any Loan may be paid:
 
Bank
Routing Number
Account number
Account name
                                                       



Etailz Inc., as Borrower Representative
 
By
 
 
 
Authorized Signer
 

Name:
   
Title:
   
Date:
   


Ex. D-1

--------------------------------------------------------------------------------

Exhibit E


FORM OF ACCOUNT DEBTOR NOTIFICATION


[Date]
 
VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED
 
[Account Debtor]
[Address]
 


Re:
Loan Transaction with ENCINA BUSINESS CREDIT, LLC

 
Ladies and Gentlemen:
 
Please be advised that we have entered into certain financing arrangements
(along with any other financing agreements that we may enter into with Agent in
the future, the “Financing Arrangements”) with ENCINA BUSINESS CREDIT, LLC
(“Agent”), as Agent for certain Lenders, pursuant to which we have granted to
Agent a security interest in, among other things, any and all Accounts and
Chattel Paper (as those terms are defined in the Uniform Commercial Code) owing
by you to us, whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Agent may
direct to you from time to time pertaining to the validity, amount and other
matters relating to such Accounts and Chattel Paper.  In the event that Agent
requests that payment for any Accounts and/or Chattel Paper be made directly to
Agent, you are hereby authorized and directed to comply with such instructions,
without further authorization or instruction from us.
 
This authorization and directive shall be continuing and irrevocable until Agent
advises you, in writing, that this authorization is no longer in force.
 
 
Very truly yours,
 

 
ETAILZ INC.
 
 
 
 
By:
 
   
Name:

   
Its:

 



cc:
ENCINA BUSINESS CREDIT, LLC
 
as Agent
               

 
Attention:
   



Ex. E-1

--------------------------------------------------------------------------------

Exhibit F
 
FORM OF COMPLIANCE CERTIFICATE
 
[letterhead of Borrower Representative]



To:
ENCINA BUSINESS CREDIT, LLC,
as Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Attention: ______________


Re:  Compliance Certificate dated _______________


Ladies and Gentlemen:


Reference is made to that certain Loan and Security Agreement dated as of
February 20, 2020 (as amended, restated or otherwise modified from time to time,
the “Loan Agreement”) by and among ENCINA BUSINESS CREDIT, LLC (“Agent”), the
Lenders party thereto, ETAILZ INC., a Washington corporation (the “Borrower”)
and each of the Loan Party Obligors and Other Obligors (as defined therein)
party thereto.  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Loan Agreement unless specifically defined herein.


Pursuant to Section 7.15 of the Loan Agreement, the undersigned Chief Financial
Officer of Borrower Representative hereby certifies on behalf of each Borrower
(solely in his capacity as an officer or Borrower Representative and not in his
individual capacity) that:


1.           The financial statements of Borrowers for the ___ -month period
ending _____________ attached hereto have been prepared in accordance with GAAP
and fairly present the financial condition of Borrowers for the periods and as
of the dates specified therein.


2.           As of the date hereof, there does not exist any Default or Event of
Default.


3.          Borrowers are in compliance with the applicable financial covenants
contained in Section 9 of the Loan Agreement for the periods covered by this
Compliance Certificate.  Attached hereto are statements of all relevant facts
and computations in reasonable detail sufficient to evidence Borrowers’
compliance with such financial covenants, which computations were made in
accordance with GAAP.


IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this __ day of _______________, 202_.



 
ETAILZ INC., as Borrower Representative
     
By:
   
Name:
   
Title:
Chief Financial Officer



Ex. F-1

--------------------------------------------------------------------------------

Exhibit G
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
Dated [___________ ___, 202_]
 
Reference is made to the Loan and Security Agreement dated as of February 20,
2020 among Etailz Inc., a Washington corporation (the “Borrower”, the other Loan
Party Obligors and Other Obligors party thereto, the lenders party thereto as
“Lenders” and Encina Business Credit, LLC, as agent (“Agent”) for the Lenders
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement are used herein as
therein defined.
 
[____________], solely in its capacity as a Lender under the Loan Agreement (the
“Assignor”), and [__________] (the “Assignee”) agree as follows:
 
1.          The Assignor hereby sells and assigns to the Assignee, without
recourse, representation or warranty (except as expressly set forth elsewhere
herein), and the Assignee hereby purchases and assumes from the Assignor, on the
Effective Date (as defined below), an interest as set forth in Exhibit A
attached hereto (the “Assigned Interest”) in and to (i) all of the Assignor’s
right, title and interest with respect to the Loans set forth in Exhibit A, (ii)
all of the Assignor’s right, title and interest with respect to the [Revolving
Loan Commitment] of Assignor as set forth in Exhibit A and (iii) to the extent
related thereto, all of the Assignor’s rights and obligations, solely as a
Lender, under the Loan Agreement and any other Loan Document (including, without
limitation, (A) the outstanding principal amount of the Loans made by the
Assignor and assigned to Assignee hereunder, and (B) the Assignor’s pro rata
share of the obligations owing by each Loan Party under the Loan Agreement and
the Loan Documents).  The Assigned Interest (expressed as a percentage) in the
Loans and the [Revolving Loan Commitment] is set forth in Exhibit A.
 
2.          The Assignor (i) represents and warrants as of the date hereof that
[its Revolving Loan Commitment, or if its Revolving Loan Commitment shall have
been terminated, the outstanding principal amount of its Revolving Loans], is
set forth in Exhibit A (without giving effect to assignments thereof which have
not yet become effective); (ii) represents and warrants that it is the legal and
beneficial owner of the interest it is assigning hereunder; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by or in connection with the Loan
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other Loan Document, or any other instrument or document furnished pursuant
thereto; and (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Loan Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto.
 
3.          The Assignee represents and warrants that it has become a party
hereto solely in reliance upon its own independent investigation of the
financial and other circumstances surrounding the Loan Parties, the Collateral,
the Loans, the Revolving Loan Commitments and all aspects of the transactions
evidenced by or referred to in the Loan Documents, or has otherwise satisfied
itself thereto, and that it is not relying upon any representation, warranty or
statement (except any such representation, warranty or statement expressly set
forth in this Assignment and Assumption) of the Assignor in connection with the
assignment made under this Assignment and Assumption.  The Assignee further
acknowledges that the Assignee will, independently and without reliance upon
Agent, the Assignor or any other Lender and based upon the Assignee’s review of
such documents and information as the Assignee deems appropriate at the time,
make and continue to make its own credit decisions in entering into this
Assignment and Assumption and taking or not taking action under the Loan
Documents.  The Assignor shall have no duty or responsibility either initially
or on a continuing basis to make any such investigation or any such appraisal on
behalf of the Assignee or to provide the Assignee with any credit or other
information with respect thereto, whether coming into its possession before the
making of the initial extension of credit under the Loan Agreement or at any
time or times thereafter.


Ex. G-1

--------------------------------------------------------------------------------

4.          The Assignee represents and warrants to the Assignor that it has
experience and expertise in the making of loans such as the Loans or with
respect to the other types of credit which may be extended under the Loan
Agreement; that it has acquired its Assigned Interest for its own account and
not with any intention of selling all or any portion of such interest; and that
it has received, reviewed and approved copies of all Loan Documents.
 
5.         The Assignor shall not be responsible to the Assignee for the
execution, effectiveness, accuracy, completeness, legal effect, genuineness,
validity, enforceability, collectibility or sufficiency of any of the Loan
Documents or for any representations, warranties, recitals or statements made
therein or in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents made or
furnished or made available by the Assignor to the Assignee or by or on behalf
of the Loan Parties to the Assignor or the Assignee in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of the Loan Parties or any other Person liable for
the payment of any Loans or payment of amounts owed in connection with other
extensions of credit under the Loan Agreement or the value of the Collateral or
any other matter.  The Assignor shall not be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or other extensions of credit under the Loan
Agreement or as to the existence or possible existence of any Event of Default.
 
6.          Each party to this Assignment and Assumption represents and warrants
to the other party to this Assignment and Assumption that it has full power and
authority to enter into this Assignment and Assumption and to perform its
obligations under this Assignment and Assumption in accordance with the
provisions set forth herein, that this Assignment and Assumption has been duly
authorized, executed and delivered by such party and that this Assignment and
Assumption constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles.
 
7.           Each party to this Assignment and Assumption represents and
warrants that the making and performance by it of this Assignment and Assumption
do not and will not violate any law or regulation of the jurisdiction of its
organization or any other law or regulation applicable to it.
 
8.         Each party to this Assignment and Assumption represents and warrants
that all consents, licenses, approvals, authorizations, exemptions,
registrations, filings, opinions and declarations from or with any agency,
department, administrative authority, statutory corporation or judicial entity
necessary for the validity or enforceability of its obligations under this
Assignment and Assumption have been obtained, and no governmental authorizations
other than any already obtained are required in connection with its execution,
delivery and performance of this Assignment and Assumption.
 
9.           The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned and that such interest is free
and clear of any lien, security interest or other encumbrance.
 
10.       The Assignor makes no representation or warranty and assumes no
responsibility with respect to the operations, condition (financial or
otherwise), business or assets of the Loan Parties or the performance or
observance by the Loan Parties of any of their obligations under the Loan
Agreement or any other Loan Document.
 
Ex. G-2

--------------------------------------------------------------------------------

11.         The Assignee appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.
 
12.          The Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
13.          The Assignee confirms that it has received all documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption.
 
14.          The Assignee specifies as its address for notices the office set
forth beneath its name on the signature pages hereof.
 
15.        The effective date for this Assignment and Assumption (the “Effective
Date”) shall be the date that is the latest of (a) the execution of this
Assignment and Assumption, (b) the delivery of this Assignment and Assumption to
Agent for acceptance, and (c) the date on which the Assignor has received the
payment, in immediately available funds, by the Assignee of $[_____________],
which amount represents the purchase price for the Assigned Interest.
 
16.         Upon acceptance of this Assignment and Assumption by Agent, as of
the Effective Date (i) the Assignee shall, in addition to the rights and
obligations under the Loan Agreement and the other Loan Documents held by it
immediately prior to the Effective Date, have the rights and obligations under
the Loan Agreement and the other Loan Documents that have been assigned to it
pursuant to this Assignment and Assumption, and (ii) the Assignor shall, to the
extent provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Loan Agreement and the other Loan
Documents that have been assigned by the Assignor to the Assignee pursuant to
this Assignment and Assumption.
 
17.       Upon acceptance of this Assignment and Assumption by Agent, from and
after the Effective Date, Agent shall make all payments under the Loan Agreement
in respect of the rights assigned hereby (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the Assignee. 
If the Assignor receives or collects any payment of interest or fees
attributable to the interests assigned to Assignee by this Assignment and
Assumption which has accrued after the Effective Date, the Assignor shall
distribute to the Assignee such payment.  If the Assignee receives or collects
any payment of interest or fees which is not attributable to the interests
assigned to the Assignee by this Assignment and Assumption or which has accrued
on or prior to the Effective Date, the Assignee shall distribute to the Assignor
such payment.
 
18.        This Assignment and Assumption shall be delivered and accepted in and
shall be deemed to be a contract made under and governed by the internal laws of
the State of New York (but giving effect to federal laws applicable to national
banks) applicable to contracts made and to be performed entirely within such
state, without regard to conflict of laws principles.
 
[rest of page intentionally left blank; signature page follows]
 
Ex. G-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Assignment and Assumption as of the Effective Date.
 

 
[ASSIGNOR]
     
By
   
Name
   
Title
 




 
NOTICE ADDRESS AND PAYMENT
INSTRUCTIONS FOR ASSIGNOR
                 
Telephone No.  (___) ___-____
 
Telecopy No.    (___) ___-____




 
[ASSIGNEE]
     
By
   
Name
   
Title
 




 
NOTICE ADDRESS AND PAYMENT
INSTRUCTIONS FOR ASSIGNEE
                 
Telephone No.  (___) ___-____
 
Telecopy No.    (___) ___-____



Ex. G-4

--------------------------------------------------------------------------------

ACCEPTED this _____ day
 
of ___________, 202_
     
ENCINA BUSINESS CREDIT, LLC,
 
as Agent
     
By
   
Name
   
Title
 ]  



Ex. G-5

--------------------------------------------------------------------------------

Consented to this ___ day of __________, 202_
     
ETAILZ INC.
     
By:
   
Name:
   
Title:
   



Ex. G-6

--------------------------------------------------------------------------------

EXHIBIT A
 
Borrower:  Etailz Inc.
 
Description of Loan Agreement:  Loan and Security Agreement, dated as of
February 20, 2020 among Borrowers, the other Loan Party Obligors and Other
Obligors party thereto, the lenders party thereto as “Lenders” and Encina
Business Credit, LLC as agent (“Agent”) for the Lenders (as amended, restated,
supplemented or otherwise modified from time to time).
 
Assigned Interests:
 
Assignor’s Interest Prior to
Assignment
Assigned
Interests
Assignor’s
Remaining Interest
After Assignment
Assignee’s Pro
Rata Shares
Revolving Loans and Revolving Loan Commitments
     



Ex. G-7

--------------------------------------------------------------------------------

EXHIBIT B


See Attached Perfection Certificate



--------------------------------------------------------------------------------

EXHIBIT C


See Attached Schedules



--------------------------------------------------------------------------------

Schedule 7.18
 
Material Contracts
 
Amazon Services Business Solutions Agreement
 
Deliverr Terms of Service
 
Gross Lease Agreement, dated January 29, 2018, between S&L Sullivan LLC, as
Lessor and Etailz Inc., a Washington corporation, as Lessee.
 
Lease Agreement, dated February 12, 2015 and all subsequent Amendments dated
February 17, 2016, October 13, 2016, and April 16, 2019, between Park SPE, LLC,
as Lessor and Etailz Inc., as Lessee.
 
Amended and Restated Employment Agreement, dated as of February 26, 2019, by and
between Parent and Michael Feurer.
 
Offer Letter, dated as of July 5, 2019, by Parent to Kunal Chopra.
 
Severance, Retention and Restrictive Covenant Agreement, dated as of February
26, 2019, by and between Parent and Edwin J. Sapienza.
 

--------------------------------------------------------------------------------

Schedule 7.29
 
Post-Closing Matters
 
1.          Within 45 days after the Closing Date (or such later date as agreed
by the Agent in its sole discretion), deliver to the Agent executed collateral
access agreements, each in form and substance satisfactory to the Agent, for
each of the locations set forth below:
 
(a)          3808 N. Sullivan Road, Spokane Valley, Washington 99216 (Warehouse)
 
(b)          2818 N. Sullivan Road Building 3, Spokane Valley, Washington
(Office)
 
2.          Within 45 days after the Closing Date (or such later date as agreed
by the Agent in its sole discretion), deliver to the Agent the executed
Inventory Agreement by and among Borrower, Agent, and Expeditors International
of Washington, Inc.
 
3.          Within 120 days after the Amendment No. 1 Effective Date (or such
later date as agreed by the Agent in its sole discretion), with respect to each
Deposit Account (other than Restricted Accounts) that is not subject to a
control agreement in favor of Agent as of the Amendment No. 1 Effective Date,
(i) enter into a control agreement in favor of Agent, which control agreement is
in form and substance reasonably acceptable to Agent, or (ii) close such Deposit
Account.
 



--------------------------------------------------------------------------------